                          Case
                        Case    3:19-cv-01266-CCCDocument
                             3:19-cv-01266-CCC     Document
                                                          5-16 Filed
                                                                FiledbS/27/19
                                                                      04/16/19 Page.
                                                                                Page83
                                                                                     1 of
                                                                                       of 88
                                                                                          124
   AO 440 (Rev. 06/12) Suinmons in a Civil Action                                      :· Ii
                                                                                       .           i



                                         UNITED STATES DISTRICT COURT                  ;           I
                                                                   forthe              :           1

                                                                                       -!
                                                                                         I
                                                                                       . I
                                                                                       .           \
                                                                                       ' I
                                                                     )                             I
                                                                    )
                                                                    )
                                                                                                   I
                                                                                                   j

                                                                    )                  !           I
                                                                                                   II
                                                                    )                  .
                                                                                                    i
                                   v.                               )
                                                                    )       CivilActi4nJ No. 19-cv-1266(CCC)
                                                                                        1
                                                                    )
                                                                    )                              I
                     D,o~o-i.. ~~~que...Z> eli~                                            : !
                                                                                           . ~
                             Defendant(s)           V               )                      : i
                                                                                                       :
                                                                                                       !
                                                                                                       I


                                                        SUMMONS IN A CIVIL ACTION!
                                                                                           ' !
                                                                                           '
                                                                                                       i
                                                                                                       I
                                                                                                       !




                                                                                           .           I
                                                                                           :           :




          . Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if you
 are the United States or a United States agency, or an officer or employee oftb~ United States described in Fed. R. Civ.
 P. 12 (a)(2) or (3)-you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
 the Federal Rules of Civil Procedure. Tue answer or motion must be served on the plaintiff or plaintiff's attorney,
 whose name and address are:
       \r\J\J.-.
        m \b-fl ('       .\\A'
                                         .  1  S
                                              "'f
                                            .!>(
                            \ \ ..ro..rv·~, ~
                                                        p. S
                                                 -(._,. y~ -
                                                              .~L      '
                                                             0 l;..... . {\.ti
                                                                 '-'
                                                                                 ·"
                                                                                             '1~r· .1'1 n
                                                                                          .. .
                                                                                                                     ~ef1 n ,.,., U[J Ii.
                                                                                                 ~ ·.:::;;:.CJ..../' ~ JI 1 -g 7f     /f"


                                     . l ~ \ ( ''B\ ~lJ-.e S -'\ =t\-S &//.· J'uoJ\ f)fL,,, DU°l2'
                                                                            'f - .,.._. .·     .       •


 I'\ . , \ . ,. vet \ n
 \..)( b. vn \as C1-L-· rCLi"'OJl. "'-        .              ~ '   ::            '.
      -\-eJ . ·1 g-1 ~ If?;, g" - l,l.2 \{1 / Efv:.o..~ \ '. \, p-uc~ I 05'1 @ ~ \ · ~
         If you fail to respond, judgment by default will be entered against you; ~or the relief demanded in the complaint
- You also must file your answer or motion with the court.                       ' :
                                                                                 . i
                                                                                               ;           '1

                                                                                               '           I


                                                                               Frances: Rios De Moran, Esq.
                                                                                       : I
                                                                               CLERK. OF I COURT .

                                                                                rb
                                                                                 /I
                                                                               ~~-
                                                                                                                   Antonio Rodriguez-
                                                                                                                  :9~r:izalez
 Date: __0_31_2_7/_2_0_l9_~-~                                                                               I      2019.03.27 13:52:07 -04'00'
                                                                                               : ISignature ofClerk or Deputy Clerk
                           CaseCase 3:19-cv-01266-CCC
                                3:19-cv-01266-CCC      Document
                                                    Document 5-1 6Filed  0~/27/19
                                                                     Filed 04/16/19Page
                                                                                     Page 2 of 88
                                                                                        84of124
O 440 (Rev. 06/12) Summons in a Civil Action (Page.2)                                                      :: , j _  I
:'.:ivil Action No. 19-cv-1266(CCC)

                                                                                                                      :I
                                                       PROOF OF SERVICE
                      (I'his section should not be filed with the court unless required by ~ell R. Civ. P. 4 (l))

         This -ons for (nam' ofindivi<iuo/ and till,, ifw<y)
~as received by me on (date) /4Q. ~ I _;                _\
                                                                           La.u ~ :tvd t ~
                                                                 '"2_.a.,19' . -       -           -        _- ;
                                                                                                                       brt-,-. t= Ierr"'
                                                                                                                           I            _
                                                                                                                                                       4 .
                                                             1




                                                                                                                                                ; or
                                                                                                                , I
         0 I left the summons at the, individual's residence or usual place of abode Wtith (name)
                                                                                                                :           I

        -~-----'-----~--~---'--<"- , a person of suitable age and 4iscretion who resides there,
          on (date)                               ,   and mailed a copy to the individual's last'kiiown
                                                                                                   :
                                                                                                        address; ot
                                                                                                                 ;




          @a-I served the summons on (name ofindi~idual)le,~' ,A-n. rt\<                   Lo t!._c:v: "f=\t-:J.                I
                                                                                                                                            ~CL          , who is
          designated by law to accept service of process on behalf of (name of~~ganizati4n) -
                                             _ _                       _           _ _         on (date)   M\£ N ) ,                    _'L.al:J; or
          0 I returned the summons unexecuted because                                                                                                         ; or
                                                                            -~~-----__;_~-----~---~


          0 Other (specify):




          My fees are$                             for travel and $                                 for servi~es~ for a total of$                      0.00
                                                                           ------
          I declare under penalty of perjury that this information is true.


                                                      ~---                  ·      :
                                                                                                       ~    Server's\signatur1

                                                        \fvltt niJ V\ · QQJ)6 t,liO
                                                                            -              -
                                                                                                                vW-~ ~~_-v
                                                                                                                         _ __
                                                                                                           Printed'name and title




                                                                                                              Serv~r·1I address
                                                                                                                           ·~


                                                                                                                            i I
                                                                                                                                    i
   dditiohal information regarding attempted service, etc:
                                                                                                                                    I
                                                                                                                                    I
                   Case.Case 3:19-cv-01266-CCC
                         3:19-cv-01266-CCC      Document 6Filed
                                            Document_S"'.1   Filed 04/16/19Page
                                                                Q3/27/19     Page
                                                                                .97 3ofof124
                                                                                          88
                                                                                       '
                                                                                       !; I'
AO 440 {Rev. 06/12) Summons in a Civil Action
                                                                                       i       i



                                     UNITED STATES DISTRICT: COURT
                                                              forthe                   lI
                                                                                               I!

                                                                    )
                                                                    )                  ;           :
                                                                                       I
                        i 1n2- Sob Pr0 _)c_ )~-
                           Plaintiff(s) .
                                                 1
                                                                                           '
                                                                                                   i



                                                                )
                                v.                              )
                                                                        Civil ActidnNo. 19-cv-1266(CCC)
                                                                                           f
                                                                )                          i

                                                                )                          l




(Yk,· i'k 'Dcoa&       poc~~L:G
             Defendant(s      \
                                f\t,l)
                                                SUM1\10NS IN A CIVlL ACTIO~:




         A lawsuit has been.filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it)- or 60 days if you
are the United States or a United States agency, or an officer or employee of~eUnited States described in Fed. R. Civ.
P. 12 (a)(2) or (3)-you must serve on the plaintiff an answer to the attached) complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:


r
 ~~ · flj.,-~ {Jl_r"LL- .)o-r:;,
          , "4\         ' rn. I f\_ ,
                                                     I_

                                                      ti •
                                                                rro           i -'        D
                                                                 £~ _rf-ed_, 'PO-<~ /IC\ 4'D'-f
                                                             G~~\)'Q__ .$_-:( it's 1SCll"\ Jue,/'\ 82. vocr u.
                                                             · ,/              .
\]\1 b . \li \ Ct. .s ck~J""t:..r<fy...rt. ~ yuv\..Y....L . >
    \&\ .                                                         J      ;
             ·1 n - '-f3. ~ - && <t 1 I G.1.u.'.S~ p~a l'b n e. 8" iv-c.\ \. Ch!V\.
                                                                                                 •

       If you fail to respond, judgment by default will be entered against youl for the relief demanded in the complaint:
You also must file your answer or motion with the court.                       i! I                    I

                                                                                                   ;   \


                                                                           France~ R\ios De Moran, Esq.
                                                                           CLERK OF COURT
                                                                                   .                       I
                                                                                                                      , ,, Antonio Rodriguez-
                                                                              7                        [
                                                                                               71
                                                                                               , I
                                                                                                                           (:jonzalez
                                                                                                                          '20T9.o3.27 , 3:s7:oo -04·00·
        o_31_2_71_2_0,..:_19~-~-
Date: ___
                                                                                                       . ;;Signature of Clerk or Deputy Clerk
                              Case
                           Case    3:19-cv-01266-CCC
                                3:19-cv-01266-CCC     Document
                                                   Document 5-1 6 Filed
                                                                   Filed03127/19
                                                                         04/16/19 Page
                                                                                   Page984 of
                                                                                           of 124
                                                                                              88
                                                                                                       !                 I


) 440 (Rev. 06/12) Summons in.a Civil Action (Page.2)                                                  !
                                                                                                       I
                                                                                                                         I
                                                                                                                         I
                                                                                                       ;


:ivil Action No. 19-cv-1266(CCC)

                                                     PROOF OF SERVICE
                                                                                                           ;             I

                     (This section should not be filed with the court unless required b'f lfed. R. Civ. P. 4 (I))

.        This ,,.;,,,,ons for (nam"f i"'f"Ulual          ~d tit!•, ifato»{}.v )o 5    h       Z   c.J, ~ ):                      r)   l"'t If' (;
tas received by me on (date) /Ai.~ I             ; . _\ , L,o I 9.          .                              ;'
         0 I p~nally served the summons on the individti'l~ (place)
~ ~QJ\l~fNe·9~,J/Ol--                                                                on(date)      -:-...~--;or
                                                                                                               I



         0 I left the summons at the individual's residence or usual place of abode~with (name)
                                                                                                               ;         '

                                                                    , a person of suitable age an4 4iscteti6n who resides there,
        ~~~~~~~~~~~~~~~~-




         on (date)                                 ,   and mailed a copy to the individual's last\lciown address; or
                      ~~~~~~~~-                                                                                    '     I



       jJf I served the summons on (name ofindi~idual) Lt®-• 14-"-n I} l .P                   F-°*- LO ~ ~                                      , who is
          designated by law to accept service of process on behalf of (name of organiz~tibn~

        -------.·-                           . .                    .       .        on (date)     ~r) I ,
         0 I returned the summons unexecuted because                                                                                                ; or

         0 Other (specify):




         My fees are$                              for travel and $                      for servic¢s, for a total of$                       0.00

                                                                                                                       ! i

         I declare under penalty of perjury that this information is true.




                                                                        .                 .        Server :s signatu,.e      l
                                                        -vv~~LLQ_tf\-· ~pollL-1' 1#J-, l~clt_
                                                                                           · _'z....,_~
                                                                                           __
                                                                                                  p,.intedjname and title




l\dditional information regarding attempted service; etc:
                       Case
                     Case    3:19-cv-01266-CCC
                          3:19-cv-01266-CCC    Document
                                             Document 5-16 Filed
                                                            Filed¢3/27/19
                                                                  04/16/19 Page.
                                                                            Page85
                                                                                 5 of
                                                                                   of 88
                                                                                      124
AO 440 (Rev. 06112) Suml'Jions in a Civil Action


                                       UNITED STATES Drsrrucr!:COURT                        1:
                                                                    for the                 "




                             Plaintijf(s} .
                                  v.                                          Civil Actidn No. 19-cv-1266(CCC)


                                                                                             :1




                                                                                                 )'




                                                   SUMMONS IN A CIVIL ACTION



s::·,Q. .~:;vo&~~ s~~Q
   ·-t v-~'bC>-f\J
                 ~-ola.-\-i Jo .
       d w'6 PN-e.-. \01v nu2 ~t~ , 'So.J'\
          A lawsuit has been filed against you.                                                   ''
                                                                                                  ;   I




        Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) -you must serve on the plaintiff an answer to the attached: complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose n~\e an.d address are:                   .   .                L         h           . .'                ~ J_ (6 0 .-             fr 1lc            · ·7) t
                              h~ rPvv. . . 'fl re..Z.:- So~ u                 r £\;»\5 ~··                                                               ~
                                                                                                                                                                   ·
      Brt\&Yne.-e..\                                                                                             -e     .   c                                '+
               ... i i if)     I
   (J~)?. \)'~ \\u~ DlL \""'~e:.
                                               s- } fF5 ~--J
                                                       A1    1\1.
                                                       C<.:-t.\,,\_L-
                                                           , ,
                                                                         l\       <lb   cqlJ-e..
                                                                                           ';,
                                                                                                                                 '<i   "\-       \

                                                                                                                                             UeU')
                                                                                                                                                     i
                                                                                                                                                         ,-J2. "a8R
                                                                                                                                                                   roo.2

   +.& . .,g.,- y3g~ ~(e ~I I&~, l, ly-er-e"i toS-i@ rcu \. CS>rt>
       If you fail to respond, judgment by default will be entered against youi for the relief demanded in the complaint.
You also must file your answer or motion with the court.                       ::
                                                                                                      : '
                                                                                                      : !

                                                                                    Frances: Rios De Moran, Esq.
                                                                                    CLERK bF COURT        I        ,
                                                                                                                            Antonio Rodriguez-
                                                                                                                            Gonzalez
                                                                                                                            '2019.03.27 13:52:44 -04'00'
Date: __0....:.3/_2_7_/2_0-'1_9~---
                                                                                                      : : Signature of Clerk or Deputy Clerk
                               Case
                            Case    3:19-cv-01266-CCC
                                 3:19-cv-01266-CCC     Document
                                                    Document 5-1 6 Filed
                                                                     FiledQ3/27/19
                                                                           04/16/19 Page
                                                                                     Page866 of
                                                                                             of 124
                                                                                                88
J 440 (Rev. 06/l2) Summons in a Civil Action (Page.2)

)ivil Action No. 19-cv-1266(CCC)

                                                       PROOF OF SERVICE
                      (This section should no( b.e filed with the cqu,rt unless required b'y Fed. R. Civ. P. 4 (I))
                                                                                                  :'/                 (

 .      ~hi~ summons for (name ofindIJJ).idual and title, if an~ \2> ~"°f-cU_~ .?en C- U~
¥as received by me on (date)~ r . ( . 2,£) I tt               .1        . ;\
                                                                                                  :i

          0 I personally served the summons~ the ~ividuairaf~tace)                         .      [i
 25?;fAl ~ ~ fW-e· S~, Y{) \                                                      on   (d-ate-~=·=;:======~;o-r- - -
          0 I left the summons at the individual's residence or usual place of a:bode:with (name)
                                                                   , a person of suitable age and discretion who resides there,
         ---------~------                                                                          i:
          on (date}                               , and mailed a copy to the individual's last lmown. address; or

          ~r served the summons on (name ofinr}.i~idual)Utt....~ M t"\ > e ~ w &~                                                ,who is
           designated by law to accept service of process on behalf of (name of o~~a11izJtion.Jj

         ----~~----                       .. ,          ·...       .              on{dateJf.lp'0 (,
                                                                                                             I      2-CJB_or
          0 I returned the summons unexecuted because                                                                                 ; or
                                                                       -~~------..;..-----~~----

          0 Other (specify):




          My fees are$                             for travel and $                    for services, for a total of$           0.00


          I declare under penalty of perjury that this information is true.                /            ,



 •ate//pv1       l~            b/°f
                                                                   ~               ---~;--~-~
                                                                   ~-=~----~---i-'--·                   ____,_ . ___
                                                                                               Server's signature




                                                                                                Serv~r ;~ address


     dditional information regarding attempted service, etc:
                           CaseCase 3:19-cv-01266-CCC
                                3:19-cv-01266-CCC      Document
                                                    Document 5-1 6Filed
                                                                     Filed 04/16/19Page
                                                                         d3/27/19    Page 7 of 88
                                                                                        116of124
) 440 (Rev. 06/12) Sununons in a Civil Action (Page.2)

:ivil Action No. l 9-cv-1266( CCC)

                                                                     PROOF OF SERVICE
                      (This section should not be filed with the court unless required h~ Fed. R .. Civ. P. 4 (l))

 . .     This   s~ons        for (n. atne.of   indf;~al and,;~ ·~! ¥ ~ ~oJ'-r~ CQ, t ILh
                                                                            •
vas received by me on (date)          Ar f'}
                                        ·      ·   / .1
                                                   ··    · ·     1
                                                                      '201 ~ .
                                                                     · ··
                                                                                                             .     tP
                                                                                                                   II
                                                                                                                   ;1
                                                                                                                                                                         .

                                                                                                                   ~\
         0 I personally served the summons?I] the ~vidua]'f,t (place)
 ?f><f:!IY-~ ~~tA-tJQ,~ tV~                                                                      on{date)   ~;-'-;--~~;or
         0 I left the summons at the individual's residence or usual place of abode ~~ith                                                                   (name)

                                                                                 , a person of suitable age   an4 !!discretion who resides there,
                                                                                                                   ''

        ~------~-~--~~........,.____.,_
          on (date)                                 , and mailed                a copy to the individual's last ~own address; or
                                                                                                                   i'


         ~I served the summons on (name ofindi~idual) Lt.Jtl · 14-n n) e 1=r~ LL> LN W'\.0¥\ ~                      !             ,.            '
                                                                                                                                                                                           , who is

           designated by law to accept service of process on behalf of (name ofarganization)

         ----~.~·                           .. .   .        ..        .     .    .       .   .   on(dateJb!p~\)
                                                                                                            ;.
                                                                                                                                                                 \   1       '2at::;or
                                                                                                                        '!         i                                                            ; or
          0 I returned the summons unexecuted because

          0 Other (specify):                                                                                            ; :
                                                                                                                         'I,




          My fees are$                                  for travel and $                              for servic~s, for a total of$                                                      0.00
                                                                                     ------                                  '.            :,



                                                                                                                             . '
          I declare under penalty of perjury that this information i$ true.                                   / : ·".


 >ate:/kt\       J, \ ,2ol'1                                ~-~-,,-~-::-~                                     Server's signature

                                                        J   A    1~ ~· QepotlJL-k- •~ 1~~
                                                        vv~                                                 Printed'name and title




                                                                                                                                       :            .        .       .

                                                                                                                 Serv~r. ;> address
                                                                                                                                                    1


                                                                                                                                       \                i




   dditional information regarding attempted service, etc:
                           CaseCase 3:19-cv-01266-CCC
                                3:19-cv-01266-CCC      Document
                                                    Document 5-1 6Filed
                                                                    Filed 04/16/19Page
                                                                        03/27/19   Page  8 of
                                                                                       116 of88
                                                                                              124                                 I

) 440 (Rev. 06/12) Summons in a Civil Action (Page.2)
                                                                                                                  ~               i
~ivil   AotiouNo. 19-cv-1266(CCC)

                                                       PROOF OF SERVICE                  ' II
                      (This section should not /)e filed with the court unless required hf fed. R. Civ. P. 4 (l))

 . .      Thiss-onsfor(nameofindr,,.:,.•nd«tle,                      lfany)_g~ ~~~~ ~ i / &-r
vas received by me on (date)         AP('~        r     I    1
                                                                 Lei ct_      •                             .         !9
                                                                                                                      I               .
                                                                                                                                                           .
                                                                                                                      ;               I
                                                                                                                      . I
                                                                                                                      i I

          0 I per~ally served the summons?J:J the ~viduali"t (place)                                    .             , .

 ~~V'{ ~ ~~ tAiJfL-, ~ Y~                                                     l           on {d-at-e)   -=--=-i--·~'-=--=--=--=--=..~~-;o-r- - -
          0 I left the summons at the individual's residence or usual place of abode '.~ith (name)
                                                                                                                          :           .
                                                                         , a person of suitable age and discretion who resides there,
         ----~---~~--~~--"--.........,_.                                                            .                     ! '
          on (date}                                , and mailed a copy to the individual's last ~own address; or

         J21 I served the summons on (name ofindi~idual) Lt.Jct_~ 14-n nJ e l=r~ Lv                                                                 Lr>.r      ""1.0¥\ 'l_     ,   who is
          designated by law to accept service of process on behalfof (name oforg-anizdtfon)

         ----~.-~·                        .. .    .     ..       .   .            .   .   on(dateJMp~))
                                                                                                    ''
                                                                                                        ~ ·" °2.-0lqor        ;           I



          0 I returned the summons unexecuted because                                                                         :           I
                                                                                                                                                                                     ; or

          0 Other (specifY):




          My fees are$                                fot travel and $ _ _ _ _ _ for servicrs, for a total of$                                                               0.00


          I declare under penalty of perjury that this information i$ true.                                 ;:::


)ate:~Jit\      '), \ ,       2ol't                     -=!±----~--~-,--;---·-___,                          Server '.s signature f


                                                      {M~ ~. \\k poll_Q_--\-p,~~ :::~
                                                                                                                                          :1
                                                                                                                                          1·!:
                                                                                                                                          ~


                                                                                                                                          :.!
                                                                                                                Serv~~ 's                        address
                                                                                                                                          ii
                                                                                                                                          ii
 \dditional information regarding attempted service, etc:
                           Case
                        Case     3:19-cv-01266-CCC
                             3:19-cv-01266-CCC      Document
                                                 Document 5-1 6Filed
                                                                 Filed 04/16/19Page
                                                                     93/27/19   Page  9 of
                                                                                    .109 of88
                                                                                            124

AO 440 (Rev. 06/12) Sununons in a Civil Action

                                         UNITED STATES DISTRICT\,COURT
                                                                          .       for the               I'.
                                                                                                        1:

                                                                                                        r
                                                                                                         t
                                                                                    )                    i
                                                                                    )                     I

    ·~ '1 t-wm ~ l rt.L - s\)i                                    pYr)~             )                     l
                                                                                    )
         .          .          Plaintiff(s)       .       .   )                     )
                                                                                    )
                                   v.                                               )
                                                                                            Civil Actioh No. l 9-cv-1266( CCC)
                                                                                    )
                                                                                    )
                                  ~           \                       .       -     )
_(nai.~-k () \"of)O'Z- hDO.f'c gUt:,'2.,                              £t /1:\~)
'                                         .       _(


       i ·   ·                Defendant(s)            V           j                  )
                                                                                                    .         ::
                                                              SUMMONS IN A CIVIL ACTION
                                                                                                              ~ I
                                                                                                              :'1
                                                                                                              'i
                                                                                                              ;!
To: (Defendant's name and address)
                                                                                                                !




                 A lawsuit has been filed against you.
                                                                                                              i I
                                                                                                                '
         Within 2l days after service of this summons on you (not counting the'day you received it)-or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)-you must serve on the plaintiff.an answer to the attached ¢omplaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

 wh{)~e
     - rand~ addre~~e~
                    \ U"i~" /Jr         .., -S \
                             l""'e..Y'C.-!j_
                                                       n Yo ~ fJ_~~ . Ba/ ~ \\q 4 b tt
                                                o l~) t'       .    .                 ~           V')n
          -~ , l          ()                 ' f\ ·r i     . () r : :   S - }~ 5 SaA.<-..l vc.V') rr:-: .
   \j Cb. \.h \lli-$" ~ \- c,.._r~~c. . \..P--\.k.- \ t) 114 \ol~ .                                OV't2

   ._\.J . IS-1 • t.E? l?' - (e.C..1?"'1 / Bv.-o...i / : \i f" £,-\I'.:G 10S1 @ lJ """'i I. ~
           If you fail to respond, judgme~t by ~efault will be entered agaiirt you for the relief demanded in the complaint.
    You also must file your answer or motion with the court.               (      • i
                                                                           I      . t                               1


                                                                         Ffances JRios De Moran, Esq.
                                                                                               CLERK.Of COURT
                                                                                                                    I                     Antonio Rodriguez-
                                                                                                 /7 ~                                     '~9rizalez
                                                                                                ~t-----                                   2019.03.27 14:01 :42 -04'00'
    Date: _0_3_1_27_1_2_0-'l~-----                                                                                      1

                                                                                                                        \ Signatwe of Clerk or Deputy Clerk
                                    Case
                                  Case    3:19-cv-01266-CCC
                                       3:19-cv-01266-CCC    Document
                                                          Document       Filed0~/27/19
                                                                   5-16 Filed  04/16/19 Page
                                                                                         Page110
                                                                                              10 of
                                                                                                 of 88
                                                                                                    124
                                                                                                                     ,.
    ) 440 (Rev. 06/12) Summons in a Civil Action (Page.2)

1
    ~ivil Action No. 19-cv-1266(CCC)
                                                                                                                     ,,
                                                           PROOF OF SER.VICE                 I,                       I;


                            (This section should no~.befiledwith the court unless required b)f Fell. R. Civ. ]'. 4 (l))

                                                                                                       'Q.fii ~ ~
                                                                                                                      I


     .      ~his su~mons for (name ofind1r1,i,,q1 ana tttlo ;r.,,1; :]:7J lSS-e                                                                           -,_<>V\r ;
    vas received by me on (date) ~p(') '· ) ~f 'l                     · 1                                       . l                         .
                                                                                                                      'J



                0 I ~¥!.t served the summon}<\n the ~iduaf8i\t
    '%<& fl{Vi\.rl, t\?J\J~ 14'e. ~~ \-\-n                                                        on (date)                                           ; or
                                                                                                                       '.'!
                0 I left the summons at the individual's residence or usual place of abode With
                                                                                           .I
                                                                                                (name)
                                                                                                     .
                                                                         , a person of suitable age and!~discretion who resides there,
            ~~~~~~~~~~~-~~~~

                                                                                                        ·'
                on (date)                                  , and mailed a copy to the individual's last kno'wn address; or
                              .   .        .           .                                                                  :1.


            /
                O\<fserved the summons on (name of                      indi~idual} LP~ :ffn .I) }
                                                                                     ..                 ......
                                                                                                              -('_   'ffrO'rL Lo L« ('(\_~who is
                                                                                                                            :     ..·            ..   ·   ...

                designated by law to accept service of process on behalf of (name oforgan.iz'f{r~
                ·
                                      ..       •
                                                   .
                                                   .       .
                                                               ..
                                                                    .
                                                                                          .
                                                                                              •
                                                                                                  on (datef}ei'I; • . f
                                                                                                                           ;      G
                                                                                                                                        1   2af Cf", or
                                                                                                                           : I

                0 I returned the summons unexecuted because                                                                ·1                                          ;   or
                                                                                     -~~~-~-~__;.'-----~~~~----~-
                                                                                                                           ..

                0 Other (specify):

                                                                                                                           .' \




                My fees are$                               for travel and $                            for service~, for a total of$                            0.00
                                                                                     ------
                I declare under penalty of perjury that this information is true.


                                                             =_j                 _/~•!
                                                                               -='..........--~~~~--·-·-·-=·~~-~--·~-·==~=---~--~
                                                                                                    Server ;\I' signature ( .

                                                           WIctvt u__e It4 -ffltpo~-t jl};lQ 1~ k~
                                                                                 .                            Printed name and title                  u




     ,dditional information regarding attempted service, etc:
                        Case 3:19-cv-01266-CCC Document 6 Filed 04/16/19
                                                                     i
                                                                         Page 11 of 88
                       Case 3:19-cv-01266-CCC Document 5-1 Filed 03/17/19 Page_71of124

   AO 440 (Rev. 06!12) Summons in a Civil Action                                                                 I
                                                                                                                !


                                        UNITED STATES DISTRICT COURT
                                                              .         for the
                                                                                           '                    I~

                                                                                                                i
                                                                                                                I
                                                                             )
                                                                             )
                                                                             )
                                                                             )
                                                                                                                I
                                                                             )
                                                                             )                              !
                                   V.                                             CivilActioqNo. 19-cv-1266(CCC)
                                                                         )                                  I
                                                   .   ·-~

                                                                             )
                                                                             )
   ffi I+e... 'D ronDl... '\)/)o0-.(1
  - ~l
                                  \ f 4 lH.L                  ~~1
                                                              t:T
                                                                    Al/D ))                            ,r


   .    ·                    Defendarn(s)     J              J.              )                 .
                                                                                               . I
                                                                                                    I
                                                                                                       !
                                                                           .. iI
                                                   SUMMONS IN A CIVIL ACTION
                                                                                                   i
                                                                                               ~I
  To: (Defendant's name and address)




           Within 21 days after service of this summons on you (not counting the day you received it)- or 60 days if you
  are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
  P. 12 (a)(2) or (3)-you must serve on the plaintiff an answer to the attach~d complaint or a motion under Rule 12                                 of
  the Federal Rules of Civil Procedure. The answer oi motion must be served, on the plaintiff or plaintiff's attorney,


 ~:~~~=P~cr~bL Prv ck ; 'P-e-&                                  @Qr-* ll'i       =                                                               fllf
\) rb. V\ I\c. s J._-Pcv-<-if'C.L G«-\.\..... ,\ 'tl>b\VG S+ts 15°" Ju&J' f' · oo z.1                                                                      1


· ~\-<l. i '61- 43'8 - l.PcP v 1 ) [:...._o_J h pere L 1bst8 'a-1'\A.O.:i L ~
        If you fail to respond, judgment by default will be entered against y:ou for the relief demanded in the complaint
 You also must file your answer or motion with the court.                       ·


                                                                                   ~ran~es Rios De Moran, Esq.
                                                                                   CLEJ?,KOFCOURT
                                                                                                       " Antonio Rodriguez-
            03/27/2019
                                                                                   /1
                                                                                   ~I
                                                                                          Q            \Gonzalez
                                                                                       I   t                                 '2019.03.2713:48:13 -04'00'
                                                                                                            Signature of Clerk or Deputy Clerk
                                                                                                                                    ,.
                          CaseCase 3:19-cv-01266-CCC
                               3:19-cv-01266-CCC      Document
                                                   Document 5-1 6Filed
                                                                    Filed 04/16/19Page
                                                                        03/27/19    Page
                                                                                       7212
                                                                                          of of
                                                                                             12488
0 440 (Rev. 06/12) Summons in a Civil Action (Page.2)

::;ivil Action No, 19-cv-1266( CCC)

                                                    PROOF OF SERVICE
                   (This section sh.ould not be filed with the court unless required by f'etL R. Civ. P. 4 (l)) /

 .      ~hi~su~monsfor(nameofirividualandtitle,ifany} VlJa n~. ~
vas received by me on (date)~ n     ~ I. ~ '2£) I 1 .            .;
                                                                                               &+_ c~~ ~~
                                                                                                       I



                                                                                                       I!                   •


            .                                                                                          I
                                                                                                       !


 ~'lo3~~Q~:: s~~(~4F~n                                                               (dat<J _ _...__ _                      ~--;   or

          0 I left the summons at the individual's residence orusual place of abode w~th (name)
                                                                                                   .        I
                                                                  , a person of suitable age and discretion who resides there,
         ---------,..,_.--~--~                                                                     .        I

          on (date}                                 , and mailed a copy to the in.dividual's last kriown address; or
                            .                   •                                                  •        I



          tJLi served the summons on (name ofinr;li~idual)~ ' ~ V) f "(_ ~ ~ , who is
                                                                       .               .   .                    I   .




           designated by law to accept service of process on behalf of (name of organizk:iti~n~
                                                        .                         on (date)    IAf .N1 /
          0 I returned the summons unexecuted because                                                                                           ; or


          0 Other (specify):




          My fees are$                              for travel and $                       for services~ for a total of$                 0.00
                                                                       ------
          I declare under penalty of perjury that this information is true.




                                                                                                 Server'~ address
                                                                                                       .                !

                                                                                                       '· i
     .dditional information regarding attempted service, etc:
                       Case
                     Case_   3:19-cv-01266-CCC·oacument_5"."1
                           3:19-cv-01266-CCC     Document 6 Filed~0~/27/19
                                                              Filed 04/16/19 Page_91of124
                                                                             Page 13 of 88
                                                                                      !                  !
                                                                                      i                  !
 AO 440- (Rev. 06/12) Summons in a Civil Action                                       ;
                                                                                      ·1
                                                                                                         1
                                                                                                         ~




                                       UNITED STATES DISTRICT COURT                    i
                                                                    for the



                                                                        )
                                                                        )
                                                                        )
                                                                        )
                                                                    .   )
                                                                        )
                                  v.                                    )     Civil Actip~ No.                   19-cv-1266(CCC)
                                                                                           l             1
                                                                        )                  . I
                                             .                          )                  !I
  h\C:~ Vr~ ttOCr- lt~'\vt.( 1 ·~~                                                         ~: Ii
      ·                     Defendant(s)             .   \J        Pl~                         :         i

                                                                                               . I

                                                         SUMMONS IN A CIVIL ACTION

 To: (Defendant's name and address)
              ~
    -Y~~o..A·cAO               0-- \)·coY-i'1 \\ci bef~~
                                                                                                   ;     L




   ~ ~V()~.              fC+o~~+i\P
                         a,~                                -
                                                                 ::

- . d (Q9           tw e.' \f'C\..J ~o""L ~\ vu-e\. s(Jv'"\ ~ ue:-~,
           A lawsuit has been filed against you.                    \                                  ::1
                                                                                                       "
          Within 21 days after service of this summons on you (not countingth~ day you received it)- or 60 days if you
 are the United States or a United States agency, or an officer or employee oft4e United States described in Fed. R. Civ.
 P. 12 (a)(2) or (3)-you must serve on the plaintiff an answer to the attachedcomplaint or a motion under Rule 12 of
 the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
 who~-~1,me and addresi f~: - ~ e~~ si\:G \),~&:. :'. Ft::-& . P-.~ ~ \\ 40Y,
     t\\Ti.?f1~ 1 \\ r
                                                 A
                                          r .n t '.       _s ~5 ~           ~~
                                                                                                                                                  °'
   \) b. \.f1 llas ~YD.I~ ~ ' '"''°~'-"'- - I · 1 ~J"~q 2 ~
                                       c-A./t.LA
                                          1

       :-e9. . 1 ~1 -            q3 ~ - U,&i<?1                /   ~' \: hA.oe.)(eo~ Io~c @ 'If"'"'°'·, \. ovv
        If you fail to respond, judgment by default will be entered against you\ for the relief demanded in the complaint
 You also must file your answer or motion with the court.                       ·

                                                                                  Frances: Rios De Moran, Esq.
                                                                                 CLEJU((JF COURT
                                                                                                                            ~: Antonio Rodriguez-
                                                                                                                            " ,Gonzalez
                                                                                                                              2cfi'9.o3.27 13:54:42 -04·00·-
 Dare: ~-03_/_27_1_2_01~9~~~~                                                                            i . Signature of Clerk or Deputy Clerk




                                                                                                         '   '
                                                                                                         i•
                                                                                                         i   ~
                              Case
                           Case    3:19-cv-01266-CCC
                                3:19-cv-01266-CCC    Document
                                                   Document 5-1 6 Filed
                                                                   Filed\03127/19
                                                                          04/16/19 Page
                                                                                    Page9214ofof124
                                                                                                 88
) 440 (Rev. 06/12) Summons in a Civil Action (Page.2)

:ivil Action No. 19-cv-1266(CCC)

                                                     PROOF OF SERVICE
                     (This section should no~ be filed with the court unless required ~y lfed. R. Civ. P. 4 (/))
                                                     -                                                                 I

         This stffinnons for (narn' ofind,idual and title, ifany)           ~ c::J' &                                                I   I("- l£x-+'i 2-
1as received by me on (date)        ~ (')        '
                                                         1
                                                             \     ~ ~) C(.                          .                 I
            ,    •                                                                                        '            I
                                                                                                                       I


         0 I pe~allHerved the summons on                          Jl1) individual a.t {Pi~                             I
26'6       lll~~ \'£6-v ~ p4v v· .>?;;t~ l \--\ ki (date)                                          ~"'---.;.._.~~-~~
                                                                                                                                                ; or
                                                                                                              '        i
         0 I ieft the summons at the individual's residence or usual place of abode,. with
                                                                                       I
                                                                                           (name)

                                                                        , a person of suitable age   and discretion who resides there,
        -~------~~--~-~~
         on (date)                                   , and mailed a copy to the individual's Jast~own address; or

        ~served the summons on (name ofindi~idual) l.t.J~ ~ ·,4-rt (} f '{'_ ~l.()                                                       f!Pc·l'hO¥--l.fJ , who is

          designated by law to accept service of process on behalf of (name                   of~r~a~iz~tiJn.

        ----=-------~~~----~-----
                                                                                         on (date,J p "')
                                                                                                     '                 1

                                                                                                                               .,
                                                                                                                                    J ?.Prt ; or
                                                                                                                                     l


         0 I returned the summons unexecuted because                                                                                                          ; or
                                                                               ---~--~---'---'----~-----~


         0 Other (specify):



         My foes are$                                for travel and $                        for services, for a total of$                             0.00
                                                                            ----~-                                . '



         I declare under penalty of perjury that this information is true.                               /[
                                                           i\
                                                                          I\
                                                                                                   I,'
                                                                 -==-- ~L---~---·------,~,--,~~,~~--;-------->
                                                                           ~                         Server's signature\

                                                     0{A11J,(.~ tA- '~Po~ vUJ-enk . __.,
                                                                                                  Printed name and title

                                                                                                                   0       I



                                                                                                                           I
                                                                                                                   'I
                                                                                                                   ~ I

                                                                                                         Server's address
                                                                                                                   ·I

                                                                                                                   ;       ;

                                                                                                                   :!
'\dditional information regarding attempted service, etc:                                                                  i
                        Case
                      Case    3:19-cv-01266-CCCDocument.5-1
                           3:19-cv-01266-CCC                Filed03~27/19
                                                 Document 6 Filed 04/16/19 Page.105
                                                                           Page 15 of
                                                                                    of88
                                                                                       124
                                                                                          ;         I
AO 440 (Rev. 06/12) Sumrrions in a Civil Action                                           ;         I

                                            UNITED STATES DISTRICT COURT
                                                                   l                      1
                                                                         fortbe           : I




                                  Plaintiff(s)                                                      I
                                      v.                                          Civil Actidn No. 19-cv-1266(CCC)
                                                                                                    1


                                                                                              ' i
                                                                                              . I

                                                                                                    I
                                                                                              :, :I
                                                                                              '. iI
                                                                                              '. i

                                                           SUMMONS IN A CIVIL ACTIO~
                                                                                              . I
                                                                                                    I
                                                                                              .!
                                                                                               . I

                                                                                                    i
                                                                                                    I
                                                                                               '
                                                                                                    I
                                                                                                                  i!
                                                                                               .I'
                                                                                               .1
                                                                                                    I
                                                                                                    I

                                                                                                  i
                                                                                                :I
                                                                                                   ;[

                                                                                                    i
         Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee oftti;e United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)-you must serve on the plaintiff an answer to the attached pomplaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served o~ the plaintiff or plaintiff's attorney,
whose n8:me and addres.s are:
     \I\ .LL__     _ .u '-' -        (/ (               ..... <- . ..\..     p
                                                                         1 _ LC _
                                                                                  1
                                                                                  _: ·t \ \0 ,. ._tl_ . , Cl u 0 tJ
                                        .e ,-e.,"""'7 ...:::> a\ o ) ro ..X .t 1 e..c\ • 1":) C>J ;::p; 1 - i -r I
      \1\\ l):f'r4 \ \lY--~
  vr . \J,-~ ,1 ,                                                c_~\..Q...,,                                   +s\ ~:Sv-J1                      ~ 001'2
                                                 .. <.-                           ·
  h -\o           \   \\      .
                           Df>->
                                         t
                                       cle.....
                                                  n    .
                                                  rc~"-Cot...
                                                             r
                                                                 .            1
                                                                                B\ cc,ueJ'.
                                                                                      1 ;
                                                                                            S- I                                             i



     .+J , I          g7 - lf 3f              r   (p(p ¥}        J   e~\ \: hf.Ue,2 fDS'l                      ® ~ ~\ \q              Cft.-'V\A
       If you fail to respond, judgment by default will be entered against youifor the relief demanded in the complaint.
You also must file your answer or motion with the court.                      i',
                                                                                                    1:

                                                                                     Frances! ~ios De Moran, Esq.
                                                                                     CLERK         PF COURT
                                                                                     /I h
                                                                                                                        Antonio Rodriguez-
                                                                                                                        Gonzalez
                                                                                     L~~i(.___                          '2019.03.27 14:00:08 -04'00'
                                                                                                11
Dare: ~0_3_12_7_!2_0_1~9~~~~                                                                        I'

                                                                                                    I \ Signature of Clerk or Deputy Clerk
                                                                                                    i.
                             Case
                          Case    3:19-cv-01266-CCC
                               3:19-cv-01266-CCC    Document
                                                  Document 5-1 6 Filed
                                                                  Filed03/27/19
                                                                        04/16/19 Page
                                                                                  Page106
                                                                                       16 of 88
                                                                                             124
                                                                                                               I
J 440 (Rev. 06/12) Summons in a Civil Action (Page_2)

:;ivil Action No.      19-cv-1266(CCC)

                                                   PROOF OF SERVICE
                   (This section should not be filed with the court unless required by\Fetl R. Civ. P. 4 (l))
                                                                                                                I                         .


 .       ~i~ s~mons for (name ofindr·idual and title, ifany) ~---'-..t~scUl
                                                                      __--~-.-~\2-'"-"~: .: :. . !;. .:·" ':;;:i~;: r-G:.,._ _: :. .:l()__
                                                                                                                                        =-. . \f LJl__.;:.~:__~---~-
"'as received by me on (date)        k_ N          ; I ' ?-£>I q              ·                      . .. I                  .       .


  ~~ gq:;;~ o:~;~~
               . ..
                    ~;r:
                     . . \
                           f)~n (dat~                                                                            •
                                                                                                         ~..;._.J.,1.-..----.______,
                                                                                                                                                  ; or

          Cl I left the summons at the individual's residence or usual place of abode tith (name)
                                                         , a person of suitable age and l,discretion who resides there,
         ~--------,.....-~---~'---                                                                                 :
          on (date)                                 , and mailed a copy to the individual's last~own address; or

      )<_6 I served the summons on (name of indi~iduaL (d 't · /l-n Yl j' ~                                   tfr-           On l. 0      C!'J-r fh-Pn~ho is
           designated by law to accept service of process on behalf of (name of 01-gani;atfonJ                                   J
                                            . .      . . .      .. . . .           ..        on (date}f1e       f)                       ( ~ ?8Jrt er
                                                                                                              . !
          0 I returned the summons unexecuted because                                                                                                           ; or
                                                                                                               : i

          0 Other (specify):
                                                                                                               :· 'i




          My fees are$                               for travel and $                              for serviq¢s, for a total of$                         0.00
                                                                             ~-----                             . i
                                                                                                                .I
                                                                                                                : t
          I declare under penalty of perjury that this information is true.




                                                                                                                                              '
                                                         h!{dlvtull               14-- f2e_ ~UJL+ 'tllltl~ cLe- -v
                                                                                        1

                                                                                            ·           Printed-name and title                       ·




                                                                                                           Serv~r 's address
                                                                                                                       \
                                                                                                                       i
 Additional information regarding attempted service, etc:                                                              Ii
                                                                                                                       I
                                                                                                                       I
                                                                                                                       r.i
                           Case3:19-cv-01266-CCC
                     .. . Case   3:19-cv-01266-CCC·Document
                                                    Document5-1
                                                              6 Filed
                                                                Filed 04/16/19
                                                                      bB/27/19 Page
                                                                               Page.17
                                                                                    89 of
                                                                                       of 88
                                                                                          124
    AO 440 (Rev. 06/12) Summons in a Civil Action                                           lI
                                         UNITED STATES DISTRICT COURT
                                                                   forthe                   : I
                                                                                            ; I
                                                                                            : I
                                                                                            :. I
                                                                                            :I
                                                                     )
                                                                                            11
                                                                     )                      ! I
                                                                     )                      j           i
                                                                     )                      iI
                               Plaintiff(s}                          )
                                   V.
                                                                     )
                                                                     )
                                                                                Civil   Actiol No.
                                                                                            \ i
                                                                                                                  I9-cv-I266(CCC)
                                                                                            ! I
                                                                     )
                                                                     )                      !I
                                                            .        )                      ; i
                                                                                            .           i


                         . (b, fl D L                 .vr.2-[k)                             ~
                                                                                            :I
                                                                                                        t


                             Defendant(s)                   pis)                            ;I
                                                                                            :I
                                                                                            'I
                                                    SUMMONS IN A CIVIL ACTION
                                                                                                ~       I
                                                                                                : I
                                                                                                ; i
To: (Defendant's name and address)                                                              . i

                                                                                                'l


      O\°'G ~.ib.1rr"ltA ~JonC-t                                                                !.

                                                                                                :!
                                                                                                        i
          '-I                 · ~....,~Q_ ~v o
      \V\ ~v 11cJ ~                     J{/                                 _

       'dw      }l    ~<.,.             mu ;:>o-z_     ~\/~              501-n                   !:
                                                                                                    ~   :
            A lawsuit has been filed against you.                                                   ·I
         Within 21 days after service of this summons on you (not counting th~ day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of ~e United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)-you must serve on the plaintiff an answer to the attached' complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:                                                        fi      ¥
~l\e.i..\ ~;fl:..N"> f ..,1,re:vS ol-0 PID s:e_                                             ~eo. ~w ~ I 1'1 4 M
"     0         \ n       r C- \ ~ . \ rr:<\ , <: - , .:U-e " . \ v . o~
                                                            1 rl
ucb· Ui\\4£ ~ Vo..r&116... ··~ l u\~l~ :'.::> n?t .J~U1 CJ'\ Co921.t
                                                                                                                                                              .
     .+&,
     7.r1_ - 46 z -td.u n I GM "'"11 ·. \. ~ i<e.. i o~n @ '?' ;, l . o-rvi                     t
       If you faJ.l to respond, Judgment by default will be entered agamst youjfor the rehef demanded m the complamt
You also must file your answer or motion with the court.                      l

                                                                                   France~ Rios                 De Moran, Esq.
                                                                                  CLERK OF COURT
                                                                                                                              Antonio Rodriguez-
                                                                                                                            \Gonzalez
                03/27/2019                                                                                                   -2cll'9.o3.27 13:54:02 -04·00·
                                                                                                            Signature ofClerk or Deputy Clerk
                              Case
                            Case    3:19-cv-01266-CCC
                                 3:19-cv-01266-CCC    Document
                                                    Document 5-16 Filed
                                                                   Filed03/27/19
                                                                         04/16/19 Page
                                                                                   Page90of124
                                                                                        18 of 88
                                                                                                                    I
::> 440 (Rev. 06/12) Summons in a Civil Action (Page.2)

::!ivil Action No, 19-cv-1266( CCC)

                                                    PROOF OF SERVICE
                        .                                                               i
                    (This section should no( /jefiled with the court unless required liylFetl R. Civ. P. 4 (l))
                                                                                                       ::               I                                    .




                 su~mons for (n.                              and"''" ifany~ {;- j3Ht~ k_ \ ('CV~~
 .        This
;vas received by me on (date)        ne r~ . :..I ·~ 'ibJ
                                     ame ofindr·;d•ai

                                                                    9-_    .                       . ;I


<2fX ~~:Q;:;::e ~~o~~id~~n (d~a-t<?,-~-_.._.;---...,......-----;-or_ _ _ __
                                                                                                                        I,




                                                                                                   ~--.....-'.-----~
                                                .                                                                           I
          0 I left the summons at the individual's residence or usual place of abode:. 'fith (name)
                                                                      , a person of suitable age an<lt ~iscretion who resides there,
         ~----~~--~~--~.----,..~.                                                                           ;                l
          on (date)                                 ,   and mailed a copy to the individual's last ; kPown
                                                                                                      I
                                                                                                           address; or
                                                                                                            •                I



          ~I served the summons on (nameofindi~idualJ LJC\.:: ~ "(\t €' ~ Lor~ , who is                                      r·
           designated by law to accept service of process on behalf of (name o.lf organizat~o~
         -----~._                           . .           .           .               on (date)   /4-P~ f t                                          \   l -zti;f    q; or
          0 I returned the summons unexecuted because                                                           .
                                                                                                                '                I
                                                                                                                                 j
                                                                                                                                                                                    ; or

          0 Other (specify):
                                                                                                                    '                I
                                                                                                                                     I




                                                                                                                    .                '


          My fees are$                               for travel and $                      for service~, for a total of$                                                     0.00
                                                                          ~~-~~-                                    .                    '


                                                                                                                        ;                '

          I declare under penalty of perjury that this information is true.



                              I   'ZP-1'1                                       . .                 .· ... .                                                     I      ..      ~-

                                                        }VJ~ flu~_:__(b4_·_fle~pv_Lhl_sen>_:....,...."Jtu~sign--:-at14~~-~-._--
                              i




                                                                                                                                                                             _""l---_
                                                                                                  Printed,na",ne and title
                                                                                                                                             i




  '.\.dditional information regarding attempted service, etc:




                                                                                                                                             ~   :
                      Case
                     Case   3:19-cv-01266-CCCDocument_5-1
                          3:19-cv-01266-CCC   Document 6 Filed  04/16/19 Page
                                                          Filed q3/27/19      19 of
                                                                         Page.93 of 88
                                                                                    124
                                                                                   ,,
 AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT\!COURT
                                                               for the             "!I!,
                                                                                   ii
                                                                                   ii
                                                                                   ~i
                                                                                   Ii
                                                                                   !i
                                                                                   li
                                                                                   fl
                                                                                   ;•




                                                                                   u
                                                                                 . t;
                                                                                   ~    1.


                                                                                   \1
                                                                         Civil Actio~ No. 19-cv-1266( CCC)




                                                                                    ~        I


                                                     SUMMONS IN A CIVIL ACTION




         A lawsuit has been filed against you.

         Within 21 days after service ofthis summons on you (not counting the,day you received it)-or 60 days if you
are the United States or a United States agency, or an officer or employee of tie United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)-you must serve on the plaintiff an answer to the attachedj9omplaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served o*'the plaintiff or plaintiffs attorney,
whose name and address~:

    ,~.fu>,~       +\.I 7
                                0
                                  ~~-
    v r\J· \) \ ll~< clA... Y~./Lei. ~       )
                                                 £
                                                 , i  ;
                                                           =1
                                       S } <j)r.- S.. l ""'f-c: J. ~ ..:¢:' h"\ '/-D </
                                           l re:\,, l S-\ .+~. ~/\jj.61). PJZ_ ,(XJ4f
                                                                           .
   . -\,d . \/fl - '-l 33' - {o lf 8'1 / ~' \: \,, pU:~L ID S7 @. 8 h'\bo.. J dHv\
       If you fail to respond, judgment by default will be entered againstyou:for the relief demanded in the complaint:
You also must file your answer or motion with the court.                     ;!
                                                                                             ~        I            .



                                                                            Frances\ Rios De Moran, Esq.
                                                                                             :i
                                                                           CLERK ()F COURT
                                                                                                                       Antonio Rodriguez-
                                                                                                                        onzalez
Da~: ~-0_31_2_71_2_0~19~~~~                                                                                            2of9.o3.27 13:55:24 -04·00·
                                                                                             i Signature of Clerk or Deputy Clerk
                                                                                                          I,

                                                                                             i            !

                                                                                             .            ;




                                                                                                 ;.        :
                                                                                                 \             \
                             Case
                           Case    3:19-cv-01266-CCCDocument
                                3:19-cv-01266-CCC     Document
                                                             5-16 Filed
                                                                  Filed03/27/19
                                                                        04/16/19 Page
                                                                                 Page94
                                                                                      20of
                                                                                        of124
                                                                                           88
) 440 (Rev. 06/12) Summon~ in a Civil Action (Page.2)
                                                                                              ''
                                                                                              'I
                                                                                               j:
:::ivil Action No. 19-cv-1266(CCC)                                                           ·i,    I




                                                           PROOF OF SERVICE                    ''
                                                                                               : '
                                                                                               . ;

                     (This section should not be filed with the court unless required b~\Fed. R. Civ. P. 4 (l))
                                                   ,_                                          :I                           \                   '
 .      ~i~su~onsfor(nameofindividualandtitle.ifany)~ r h \Sor)~i~ 6n.~ 6n~
vas received by me on (date) Ao 11'"" )/ . I · \l._p.,) ~· · . \                                         j         .
                                         1
                                                                                               iI



                                                                                                   1 i

         0 I left the summons at the individual's residence or usual place of abode:with (name)
                                                                 , a person of suitable age and pisctetion who resides there,
        ~~~-~--~~~~~~.. ~.-~~.~                           ..                                       ''
         On (date}                                , and mailed a copy to the individual's last\kinown address; or
                      -------~                                                                     .I



         ~erved the summons on (name ofindi~idual)L~A • J4-~j-<? ~() <!..s:¥ fY\0¥\..L-                                            ,   who is
          designated by law to accept service of process on behalf of (name of organizaJio'f

        ---~-~--~~--~--~~on (date)J4e~ \                                                                               ZpJlq>r
                                                                                                                       1

         0 I returned the summons unexecuted because

         0 Other (specify):
                                                                                                    '~
                                                                                                    : ;
                                                                                                    'I




          My fees are$                             for travel and $                  for servic'e~, for a total of$              0.00
                                                                                                     \       1




                                                                                                        ;     I
          I declare under penalty of perjury that this information is true.

                                                                         /'
                                                               =:J~~~·___j'-========--~   Sen-er ts signature /

                                                        .{IV(~ 6t\ -~pv Llt+ ~~J/
                                                                                         Printed:1ame and title




                                                                                                             : 1

                                                                                           Sen-~r 's addres~
                                                                                                             ;!
                                                                                                             : i
                                                                                                             'I

 \.dditional information regarding attempted service, etc:                                                   iI
                                                                                                             ;'1
                                                                                                             '.1
                                                                                                             .'
                      Case
                     Case   3:19-cv-01266-CCCDocument.5-1
                          3:19-cv-01266-CCC   Document 6 Filed 04/16/19
                                                               03/27/19 Page .95
                                                                             21 of 88
                                                                                   124
                                                                                              ,Ii'
 AO 440 (Rev. 06/12) Summons in a Civil Action
                                                                                              !i
                                       UNITED STATES DISTRIC']j[COURT
                                                                       for the                Ii1:
                                                                                              I·
                                                                                              fl
                                                                                              li
                                                                                              ~i
                                                                                              li

                                                                                              Ji
                                                                                              li .
                                                                                              ti
                                                                                              \l
                                                                                              !"
                                                                                              !
                            Plaintiff(s)                                                      Ji
                                                                                              l\
                                v.                                                CivilActidnNo.           19-cv-1266(CCC)
                                                                                               1'
                                                                                               ~i
                                                                                               ~     .

                                                                                               i
                                                                                               }
                                                                                               !1
                                                                                               ~ i
                                                                                               ''
                                                                                               l
                                                                                               ''
                                                                                               ~!
                                                     SUMMONS IN A CIVIL ACTION
                                                                             i:
                                                                                               ~:
To:   (Defendant's name and address)                       •
                                                                 /
                                                                                               \;


  "f{ \'1 y: R. N                    u"' roo. Cc;..b                                           i
  ~l:/Uf}c..}              f.¥<-Q.,,_-\:, \[D                                                   :


      "d(Q_o        A-ve... Mu ncY~ ~\)~) s--~3v~,
          A lawsuit has been filed against you.                                                 i'
                                                                                                   :' Ii

         Within 21 days after service of this summons on you (not counting the,'. day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of t~e United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)-you must serve on the plaintiff an answer to the attached!eomplaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served oh the plaintiff or plaintiff's attorney,

whose name and                  ; pJ,. a , - Ss\... /
                    addres.}x:'"""""--                                       fD      ~          l FtJ . t?
                                                                                                     ~ ll q 4 b '{
                                                                                                                 e.r
      '\1~
  Orb. V: ll,tls o,e__
                                 \         n
                                           .Yct...rel-!"\.~ ·.
                                                                 ~II             /
                                                                                     BlcdJ<-S-1 +:,_y,.,,J"°"'1Pll2
                                                                                          '          l:             J        .          ,
                                                                                                                                                   ·~
                                                                                                                                            u-..:Jo.   c

      -to1.     ~g>,- ·-n~-1.elc.!                     1 /           ~; 1. h~.e_,-e.2_                         \D$f     ~r· 1. ~
       If you fail to respond, judgment by default will be entered against you: for the relief demanded in the complaint.
You also must file your answer or motion with the court.                       i!                    ii
                                                                                                     [ ~


                                                                                     Frances\ jR.ios De Moran, Esq.
                                                                                     CLERK           OF
                                                                                                  COURT
                                                                                                                   Antonio Rodriguez-
                                                                                                                  ,Gonzalez
            03/27/2019                                                                                             20:19.03.27.13:56:18-04'00'
                                Case
                              Case    3:19-cv-01266-CCC
                                   3:19-cv-01266-CCC    Document
                                                      Document 5-16 Filed
                                                                     Filedb3t27/19
                                                                            04/16/19 Page
                                                                                      Page96
                                                                                           22ofof124
                                                                                                  88
) 440 (Rev. 06/12) Summons in a Civil Action (Page_2)
                                                                          ~ \
                                                                                                     ..           i



:;ivil Action No. 19-cv-1266(CCC)
                                                                                                                              i
                                                       PROOF OF SERVICE                  . I
                       (This section should not be filed with the court unless required by Fed. R. Civ. p, 4 (l))
                                                      ·                                                           r           1




 .        ~hi~ sw:nmons for (n. ame ofindl"11iduq/ and title, ifa~)-§\ h< ~- v~~~
vas received by me on (date)             }4p I[' l   ..•. \       1   29 \ 1 ·                                 . fI
                                                                                                                      1 '



rzt!Ur;xty<T~;.'           '...J
                                                              0
                                                                  • •       m : : ~'ITTn ra-a-te-)~-1 ~-.,_..._--~--;-o_r_ _ _ __
                                                                              1

                                                                                                                      I           '



          0 I left the summons at the individual's residence or usual place of abode!J.ith
                                                                                    ' .
                                                                                                                                               (name)

          ~~~~~~~~~~~~--~~~·~
                                                                             , a person of suitable age         and discretion who resides there,
                                                                                                                      j           I                                  •



           on (date)                                 , and mailed a copy to the individual's                   lastJk~own address; or

         ~I served the summons on (nameofindi~iduat}Lt.Jtt<                             -   fi:-11 Y) J-e      F~Lt> [t:Yr~ , who is
           designated by law to accept service of process on behalf of (name of or¥aniz~tibni
                                   . .           . . . .                .               _        on (dateJ#l-j?f _·.                  ~        1   \1   1   '2 Of t_or
          0 I returned the summons unexecuted because                                                                                                                           ; or

           0 Other      (specify):



                                                                                                                          ;


           My fees are$                               for travel and $                                for services, for a total of$                                      0.00


           I declare under penalty of perjury that this infonnation is true.


 >atej4pnl                          'lj}(°f                       ~ <l.---_______ jJ_i __ ._~:~_. ·_           Server's signature '-..

                                                           A  /\A~ JA · 0e-r» U__t\ ~-hcL_ --V.
                                                           V Y(               ·     ·                     ·   Printed;name and title

                                                                                                                                  :• I;
                                                                                                                                  ;       I.


                                                                                                                                  ; !
                                                                                                                 Serv~r~s address
                                                                                                                      [:

     ldditiortal information regarding attempted service, etc:
                                                                                     ,        I
                    Case
                . Case    3:19-cv-01266-CCCDocument
                       3:19-cv-01266-CCC     Document
                                                    5-16 Filed
                                                         Filed03(27/19
                                                               04/16/19 Page
                                                                         Pagel.03
                                                                              23 of
                                                                                  of88
                                                                                    124
 AO 440 (Rev; 06112) Summons in a Civil Action


                                      UNITED STATES DISTRICTI COURT
                                                                 for the

                                                                                         ~ 1
                                                                                     : I
                                                                                         l• I




                                                                           Civil Actib~No.             19-cv-1266(CCC)
                                                                                         •· I



                                                                                         !    1


                                                                                         ! :




                                                 SUMMONS IN A CIVIL ACTION
                                                                         • !


To: {Defendant's name and address)




         Within 21 days after service of this summons on you (not counting the· day you received it) - or 60 days if you
are the United State::; or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)-you must serve on the plaintiff an answer to the attached·bc:implaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served ori the plaintiff or plaintiff's attorney,
whose;7\__an:addre~s ~e.:                   pr       (   ~           pfD ~ f4-J. \ba-r 4                                   (\ °' Lio~
      ~01 n~ ttrvJ\A- . erc,,L,·-o D\..o                         f    ,          .           :;                     \            PP- .            24
    ~v~ ~ U'\ '\us &+>~c.._~1 ca.~                       l\ .)   Bl~~ s-:r ::t\:-5 ~CV\ <.jl}.::v'\,_                              -    ,   D09

        -+J. !<fl - q:sg~ lRc.er1 /~.a..\ I: hp~                                                    10.s1 ~~\.                          ~
       If you fail to respond, judgment by default will be entered againstyouJor the reliefdemanded in the complaint.
You also must file your answer or motion with the court.                     i
                                                                                              !
                                                                             Frances1Rios De Moran, Esq.
                                                                                     f
                                                                             CLERK ({)F COURT .
                                                                                                                    Antonio Rodriguez-
                                                                                                                   ·Gonzalez
           03/27/2019                                                                                               ·2cff9.o3.27 13:59:26 -04·00·
                                                                                              !'. Signature. of Clerk or Deputy Clerk




                                                                                              '
                                                                                              i:
                                                                                              1:
                            Case
                         Case     3:19-cv-01266-CCC
                              3:19-cv-01266-CCC      Document
                                                  Document         Filed03/~7/19
                                                           5-1 6 Filed    04/16/19 Page
                                                                                    Page104
                                                                                         24 of
                                                                                            of 124
                                                                                               88
) 440 (Rev. 06/12) Summons ina Civil Action.(Page.2)

~ivil Action No.      19-cv-1266(CCC)

                                                   PROOF OF SERVICE
                   (This section should not be filed with the court unless required by Fed. .R. Civ. P~ 4 (I))
                                                     ..                                    :        I                          .

.        ~hi~ $U~IDOilS for (name ofindiridual <m(/tit/e, l{qn6qfr\ &o             g.f.-tj&..Lf i= ~JVJ..-{ei "\. _
{as received by me on (date)        f!£tl' ~ . )  ... .    1'
                                                                ~1C\.
                                                                . . .
                                                                      .-._)           .
                                                                                           :.       I
                                                                                                    I
                                                                                                                     ·




         0 I left the summons at the individual's residence or usual place of abodei with (name)
        --~--------;,......_.,--~--- , a person of suitable age and ~iscretion who resides there,
         on (date)          , and mailed a copy to the individual's last· k~own address; or

         ¢.r..served the summons on (name of              incli~idual)iA ~ 14-tt n; -e _~ u.,, ~~who is
                                                                                ..........          ·1       .   .

          designated by law to accept service of process on behalf of (name of organizati1m) /
                                                 ·
        - - - - - - - - - - - . - . - - . - - - - - . - - - - .-
                                                                              on (datep4.prf /, . I •
                                                                                                .    I       f           (f
                                                                                                                              ?.Ji /fj; or
                                                                                                     I

         0 I returned the summons unexecuted because

         0 Other (specify):




         My fees are$                                for travel and $            for servides, for a total of$                               0.00
                                                                        ---~--                           I




         I declare under penalty of perjury that this information is true.



late:~/ ~(~                  t




                                                                                                    -!
                                                                                          Server's addre!ls
                                                                                                    ;:·

'\dditional information regarding attempted service, etc:
                       Case3:19-cv-01266-CCC
                      Case  3:19-cv-01266-CCC·Document
                                               Document5-1
                                                        6 Filed
                                                           Filed04/16/19
                                                                ·03/27/19 Page
                                                                          Page.25 of 88
                                                                                81of124
                                                                                       . i

 AO 440 (Rev. 06/12) Sununons in a Civil Action                                        '. i


                                       UNITED STATES DISTRictiCoURT
                                                             for the                   . I
                                                                                            I




                                                                  )
                                                                  )

~, rruV\ Q~\t:f:r. Sol.o _PyQ
                                                                 )

      .                     Plaintiff{s)   J
                                                    Se           )
                                                                 )
                                                                  )                    ,I
                                 v.                                       Civil Acti01i1 No.                 19-cv-1266( CCC)
                                                                  )
                                                                  )
                                                                 )

!cfu\-\.,_
    ·
           Ovur,c--i. lZ~ avez
                Defetidant(s) \j.                     1
                                                       B \=r\S   l
                                                                 )
                                                                                        Ii




                                                                                        i!
                                                                                        ·1               .
                                                                                        . 1

                                                   SUMMONS IN A CIVIL ACTION
                                                                                        :       j




                                                                                        :       i

                                                                                                                 'f;
                                                                                         :i


                                                                                  ..

                                                                      •                         I

         Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of          the
                                                                                  United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) -you must serve on the plaintiff an answer to the attached ;complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served oil: the plaintiff or plaintiff's attorney,
whose mupe_ and address ~e:                                  J                S. .                       1..\-- ,1""1 Li D d
      8~~               . t1 ..        V) I
                                               .     (_·           (J             i:: fl v1
                                       I -t r 01- - 2> t> L., W' £D -L- " ' :..e.cX ~ De:v -+"'. 1 ',. -, I                                            .
    \)~lo~lc-~~rc.rc.f>~ ~'.' (j?,l:\\,<., &-' -\\s ~()u~~~
   \ J ,1Q,1- frJ f - [,,le l(1 l ~o...J : \, re-&re..z... I () 51 @ ._j a.-\. 6-.r--                                                     r>i
  \    If you fail to respond, judgment by default will be entered against you :for the relief demanded in the complaint
You also must file your answer or motion with the court.                       ·

                                                                                                    I
                                                                             Frances .Rios De Moran, Esq.
                                                                                                    [

                                                                             CLERK (})F COURT       I
                                                                                                                       Antonio Rodriguez-
                                                                                                                       <~qnzalez
                                                                                                                       ·2af9.o3.27 13:s 1:2a -04·00·
       0_31_2_71_2_0_~9--~-
Date: __
                                                                                                    j Signature ofClerk or Deputy Clerk
                                                                                                    ''
                             Case
                           Case    3:19-cv-01266-CCC
                                3:19-cv-01266-CCC    Document
                                                   Document 5-16 Filed
                                                                  Filed;o?/27/19
                                                                         04/16/19 Page
                                                                                   Page82
                                                                                        26ofof124
                                                                                               88
0 440 (Rev. 06/12) Summons in a Civil Action (Page.2)

::::ivil Action No. 19-cv-1266(CCC)

                                                    PROOF OF SERVICE                    ·
                    (This section should not be filed with the court (,mless required fi)Fe~ R. Ci11. P. 4 (I))

 .       This s~ons for (nam• of'""i"'du" and'"''· ifanyzr;;, 11 e y ~o i +.... l(.i &. 5 h
Nas   received by me on    pk f'\/ f , "2.61 q .
                               (date)
                                                        1
                                                                      . ,:
   0 l persona~ served the summons)1n ~<livid~ (place) .
~w!tXiO~ \lovAA. ~e~ ~.,rt\ l/ on(d-a-te)~~...__~-~-~-;-or_ _ _ __

          0 I left the summons at the individual's residence or usual place of abod~. with (name)                   '
                                                                                                           ·i       I




         ~~~~~~~~--;~~~~~~~
                                                                            , aperson of suitable age anp piscretion who resides there,
          on (date)                                         ,   and mailed a copy to the individuaPs last ~nown address; or

          00 served the summons on (name ofindJ~idual)l.120.... •                     A.-V\ r)} .{_ ~ Ct:J.ir M-~                                           , who is
           designated by law to accept service of process on behalf of (name ofc;1rganizft!on1

                               .           .      . .       ·. .      .     .          .   on (date)   MPH ·' ·''       '
                                                                                                                                     I   1   201 4 ; or
          0 I returned the summons unex.ecuted because                                                          ; \                                              ; or
                                                                                 -~~~~~~~.-;,.....:..--~~~~~~~~~-




          0 Other (specifj;):
                                                                                                                \       '.




          My fees are$                                      for travel and $                    for services, for a total of$                             0.00


           I declare under penalty of perjury that this infonnation is true.
                                                                                                 /
 )ate:   14fV'f J      I
                           I    I
                                    .
                                        '2.J>t~                                                              i:
                                                                                                             : .
                                                                                                                      I
                                                                                                        Serve~ 's siEfnature

                                                            fMa~ 11--(leQuUrl- ~
                                                                                                                        i l


                                                                                                                        ; !

                                                                                                         Serv~'T's address
                                                                                                                             ·.:
                                                                                                                             :   ~
                                                                                                                             :i
  i\dditiortal information regarding attempted service, etc:
                                                                                                                             •   1
                                                                                                       r                  .
                          Case3:19-cv-01266-ccc
                         Case  3:19-cv-01266-CCC Document
                                                  Document5-1
                                                            6 Filed
                                                              Filed 04/16/19
                                                                    ©B/27/19 Page
                                                                             Page.27
                                                                                  61 of
                                                                                     of 88
                                                                                        124
                                                                                                       i1
  AO 440 (Rev. 06112) Summons in a Civil Action
                                                                                                       II
                                        UNITED STATES Drsrruc1f iCoURT
                                                                             forthe                    i:
                                                                                                       !
                                                                                                       I
                                                                                                       II
                                                                                 )
                                                                                 )                     II
                                                                                 )                     i
                                                                                 )
                              Plaintiff(s)                                       )                     I!

                                  v.                                             )
                                                                                 )
                                                                                          Civil   Acti~~! ; No.         19-cv-1266(CCC)
                                                                                 )                     i'
                                                                                                       ~       j
                                   -;)                                           )                     i
                                                                                                       l


hb ,Jr;. 0 l':I? f102. J-')oJrbua., ,1Jt ffl>l
       ·                     Defendant(s)                    J                   )
                                                                                                       !
                                                                                                       I
                                                   SUMMONS IN A CIVIL ACTitj*
                                                                                                       !       I




 To: (Defendant's name and address)

      At·clot- tJ ie»· h~j ueroc.ic.S
       \\r\ \? u n&.-\ ~ 12--\ co.\-; VD
           .:2 'e. 'B'    -Ave-.       vn\)~ o "2.. '<2'             '11\.if(\
           A lawsuit has been filed against you.
                                                                                                        ! '


         Within 21 days after service of this summons on you (not counting                           1*
                                                                                   day you received it) - or 60 days if you
are the United States or a United States· agency,_ o~ an officer or employee oft~e Unite~ States des_cribed in Fed. R. Civ.
                                                                                ,,
P. 12 (a)(2) or (3}-you must serve on the plamtiff an answer to the attached'complamt       or a motion under Rule 12 of
the Federal Rules of Civil Procedure.· The answer or motion must be served <W the plaintiff or plaintiff's attorney,
 whose name ~d address are:              ._
               ~\~~ \-\\ro.rv\._Qec-c_,l.; ~
                                                       . \                ~r         to      r r~ !$.e_                       f-e..J
                                                                                                                               r-      .
                                                                                                                                                    ~ w ~- I\ q 4 o tt
                                                                                                                                                      . ·.
                                                                                                                                                                    f.?12_bD ~l.:
                                                                                             I             ;:       .

     \
\) ~- D      v'
        \ l · \..,
                   -C:<-.5
                              \
                             ~'
                                  0 0
                                       \f
                                               .   i    f'
                                             w-a..11. c.._ ~
                                                                     , a fi - ,- \     n\ calv-tf: y \·1\-.'.) I .SCul JV
                                                                                     i \./                 :1
                                                                                                                                                             CU")
                                                                                                                                                                              t

    +c).        181-          4-~?- (J:j{j; ¥1                   )     _t'N--tt-; \·.. hf1~"i 1<Js1 e~\ f. ~
       If you fall to respond, JUdgment by default will be entered agamst yoq for the rehef demandeCl m the complamt
You also must file your answer or motion with the court.
                                                                                                               1


                                                                             !
                                                                                                           ~   :
                                                                                                           i:
                                                                                                           :!

                                                                                             France$] Rios De Moran, Esq.
                                                                                             CLERK/(JF COURT ·
                                                                                                                                    ; Antonio Rodriguez-
                                                                                                                                    \Gonzalez
                                                                                                                                          ..,.,._
                                                                                                                                    ,,.,,.>.~~,~·


                                                                                                                                    ,. 20'1'9.03.27 13:45:40 -04'00'
                                                                                                           Jj.     Signature ofClerk or Deputy Clerk
                               Case
                             Case    3:19-cv-01266-CCCDocument
                                  3:19-cv-01266-CCC     Document
                                                               5-16 Filed
                                                                     Filed93127/19
                                                                           04/16/19 Page
                                                                                     Page62
                                                                                          28ofof124
                                                                                                 88
                                                                                                      :· i
::i 440 (Rev. 06/12) Summons- in a Civil Action (Page.2)

:::ivil Action No. 19-cv-1266(CCC)

                                                               PROOF OF SERVICE
                      (This section should not be filed with the tOl.P't unless required            hJJ'.Fed. R.. Civ. P. 4 (l))
                                                                                                                 I



 _        ~hi~ s~mon_s for
:vas received by me on (date)
                                   (name of ind1"•idw/1 and Oil<, IfaJty}
                                       pgj v) _ ._, I          _~ '2,.bl
                                                                         fi1
                                                                      q_ .
                                                                             fl<t N\     0       -e.5•
                                                                                                   . ·\
                                                                                                                 IP~~ °'-
                                                                                                                                        .

          0 I P.ersonally~rved the summonsJJ1> the~ividual at (pl(lce)
  2b~ vti(~~-
            ...... \lf"v~1A-tJ.Q·~V'\, ~
                                                           '
                                                                            .         on(date)    _ ______
                                                                                                    ...........
                                                                                                    _:'
                                                                                                        :            I
                                                                                                                                               ;or
                .                                                                                                    I
          0 I left the summons at the individual's residence or usual place of abode; with (name)
                                                                                                         • i
                                                                      , a person of suitable age and discretion who resides there,
         ---~~--~-~-----~                                                                                   •        I
          on (date)                                  , and mailed a copy to the individual's last:k'nown address; or
                                                                                                         ~               !




          GJ4 served the summons on (name ofindividual) it&~~ /A--n V'\ ) '"(_ _~C..o Q.or ~ , who is
           designated by law to accept service of process on behalf of (name oforganizq.t\_or·
                               _             _ __ _             ___   _           _   on (date) /IJ&f') 1 I \                           ~ / t:t; or
                                                                                                             :               I



          0 I returned the summons l).Ilexecuted because                                                                                                     ; or
                                                                                ~~~-----_;_!~i-~----~--~
                                                                                          . I


          0 Other (specifj;):


                                                                                                       :i
           My fees are$                               for travel and $                       for servioe~, for a total of$                            0.00
                                                                            ------




                                                                                                                             :    !
                                                                                                                             ''
  \.dditional information regarding attempted service, etc:




                                                                                                                                 •.I.
                            Case3:19-cv-01266-CCC
                           Case  3:19-cv-01266-CCC Document
                                                    Document5-1
                                                             6 Filed
                                                                Filed 04/16/19
                                                                      .03/27/19 · Page
                                                                                  Page 29
                                                                                       ,75of
                                                                                           of88
                                                                                              124
                                                                                                       :    :
 AO 440 (Rev. 06/12) Summcms in a Ci~il Action


                                               UNITED STATES DISTRIC] COURT                            ':
                                                                                  for the
                                                                                                       , r
                                                                                                       ;     1




                                                                                    )
                                                                                    )                  : I
                                                                                                       , I
                                                                                    )
                                                                                    )                  'i
                                                                                                       ': '!
                                    Plaintiff{s)                                    )                  :,    J




                                        Y •.
                                                                                    )                      , I


                                                                                    )        Civil Actipp No. 19-cv-1266( CCC)
                                                                                    )
                                                                                    )

_mai.ft Or-ono"'- 'Pi o:lr ua . P:t Ak ~
      ,                          Defendant(s) · .
                                                     b            1                 )


                                                              SUMMONS IN A CNIL ACTION

To: (Defendant's name and address)

        V\ f / 1 l
        , te-- t Cl~ .
                                 J i rt\£.' n~'2..' \J -ut.e..,,
                                                          \ l_~'"'i~-~             ;>


      'Ir\ \?VV\w_\. ~d a.-~ vo                                                               __            .                 ~




          ""'"'ir,,,,o   {)__,,,,       M        ,.-     '7   {)·,    •'.r.-.ra   Soi..nJ utiJ"i,                 p. R.·.         6 6 9 ) '8     =    }9 l3
        Ofw-D            If\,..:;...    'o     tvil1 0   ~     l.J:.. v~ ·-·
             A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting th~ day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee oft~e United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) -you must serve on the plaintiff an answer to the attachec!:complaint or a motion under Rule 12 of

whos~.
  I\\)_
       name and address are:
                    '\ 1 1          \     .
                                                v·
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintitrs attorney,
                                                  j_
                                              ~~>)\~       rn=> ~ 11_
                                                           TJ . ( -
                                                                            T"~.
                                                                                  \\/ (")    . ,~ l f ~.
                                                                                       W':>c~ -!-\-.
                                                                                                              l i. () tD
                                                                                                           -, ,.-      T
 '\-f\[Drnt<· '' \ u.fiA./I(\ :..e .r.,.;:;r~ I -                     v      f              n\ .\.Je,.'           r..:... \ "'trS
                                                                                                                            J...    5. ·r- . -n r?
                                                                                                                                  "' c../\ 0U ~\ a-, '
 Vvb· \\\o~ ck Pw-0/\."-- ~. .'                                                                                                                                ooq~
                                                                     \.      .    ·1 \      I;)   0              '-y
                                            'i ,                                                                         .             '         .,
  cl. --,g; - 438- L>teX71 / B,v:.._tl. \.iperq,                                                                   105'           @-~I.~
  ~    If you fail to respond, judgment by default will be entered against you: for the relief demanded in the complaint
You also must file your answer or motion with the court.                      ·

                                                                                                  Frances Rios De Moran, Esq.
                                                                                                  CLERK OF COURT
                                                                                                                                   }, Antonio Rodriguez-Gonzalez
                                                                                                                                   <   :2019.03.27 13:49:26 -04'00'
Date:           03/27/201,9
                                                                                                                  Signature of Clerk or Deputy Clerk
                              Case
                            Case    3:19-cv-01266-CCCDocument
                                 3:19-cv-01266-CCC     Document     FiledQ~/27/19
                                                              5-16 Filed  04/16/19 Page
                                                                                    Page76
                                                                                         30ofof124
                                                                                                88
::> 440 (Rev. 06/12) Summons in a Civil Action (Page.2)                                                         ~       :
            ..
::!ivil Action No. 19-cv-1266(CCC)

                                                                                     : '
                                                   PROOF OF SERVICE                  . '

                    (This section should no~be filed with the court unless required bfi Fed. .R. Civ. P.                                                         f (l))
 .        ~hi~ su~ons for             (name <;>find.il"viduo! and 1ui.,   ifany)   ~ ~) i&«:jL~-,, V..o !"';LU V
.:vas received by me on (date)           dJJ f)          ( ( L.sz> l C\...
                                                              1
                                                                                   .                         . ;i
                                                                                                                            1




                                                                                                                    . \
          0 1 personally served the summons on the individual at (place)                                            \ !

'766 V\{t.~ ~ ~ JVJZ.lq .~.f? · ~~lN\ QJ1 on                                       1              (date) __,_:_ i_ _                                         ___,__~   ;   or

          0 I left the summons at the individual's residence or usual place of abode;with
                                                                                      \
                                                                                          (name)
                                                                                                                    ;


                                                                             , a person of suitable age and discretion who resides there,
         ~~~~~~~~~~~~~~~~




          on (date)
                                  .                  .
                                                         'ancl mailed a copy to the individual's last:i<n.own
                                                                                                      ; I
                                                                                                              address; or

          a1' I served the summons on (name ofindi~idual) ~ • 64-:IA.lf\~. --e F4~
                                                                               . .. .
                                                                                   .
                                                                                      ~~
                                                                                       .          .   ...                           ,. .
                                                                                                                                                                                  , who is
           designated by law to accept service of process on behalf of (name of organizqt\.onJ)
                            . .                . . .              . . . .                  .   on (date)     f-1,-pf'J                           1
                                                                                                                                                     /   t   ?,.!>/ j; or
          0 I returned the summons unexecuted because                                                                                                                                  ; or

          0 Other (specify):
                                                                                                                        :           1

                                                                                                                        :            I




          My fees are$                                    for travel and $                             for service~, for a total of$                                            0.00


          I declare under penalty of perjury that this information is true.


                                                                                                                                '
                                                                                                                                ;        I




                                                           0{~ vt · Qwo UlJ'j"~~)/
                                                                                                            Printeiname and title


                                                                                                                                    .. ''


                                                                                                              Serv~~. 's address    .;       I




  \.dditional information regarding attempted service, etc:
                      Case
                    Case    3:19-cv-01266-CCC
                         3:19-cv-01266-CCC    Document
                                            Document 5-16 Filed'.03/27/19
                                                           Filed 04/16/19· Page
                                                                            Page73of124
                                                                                  31 of 88
                                                                                .    .   :



AO 440 (Rev. 06/12) Summons. in a Civil Action

                                      UNITED STATES DISTRICT COURT
                                                                   for the




                                                                     )
                                                                     )
                                                                     )
                                                                     )
                                                                     )                   i
                                                                                         i
                                                                     )
                                 v.                                  )
                                                                             Civil Actfun:No.    19-cv-1266(CCC)
                                                                     )
                                                                     )

_/nx\+e.         Oronoz.. ·~~q\JtJZ..) E+ A~ ~
     ·                     Defendant(s)          0    ·              )
                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)




         Within 21 days after service of this summons on you (not counting th~ day you received it)- or 60 days if you
are the United States or a United States agency, or an officer or employee oft'tie United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) -you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served al). the plaintiff or plaintiff's attorney,

wh~\\.eandad~,,ss~are: or r>D'i' -S:u-l <Prn~JL . f-co\.. &v -t \ \q L\ oif
  ·r I or~ --\- ' r~ \ e.. ~ -.;. . -~ , ~ . .. _    ·, _ . _- S · . 'i> f2. •
    \) ,b. \,\ i \\(\S ck_, Pcv--vn u. ~\.l~ 1\ ~D 'f~ S 1-M, c:.v-. Sv"""' ,I (Xi~
   ~· !>'1-fio?,Y- (o(d.<1                                /   ~.,,,;__\-     1
                                                                                 hpe-~<-          JOSI       @.~r<'\a\\. ~
       If you fail to respond, judgment by default will be entered against you: far the relief demanded in the complaint
You also must file your answer or motion with the court.                       i


                                                                                        1
                                                                                 Frances Rios De Moran, Esq.
                                                                                 CLERK OF
                                                                                       .  COURT -
                                                                                                            : Antonio Rodriguez-
                                                                                                            ·,Gonzalez
                                                                                                             ·201'9.03.27 13:48:45 -04·00·
Date:        03/27/2019
                                                                                             Signature ofClerk or Deputy Clerk
                             Case
                           Case    3:19-cv-01266-CCCDocument
                                3:19-cv-01266-CCC     Document
                                                             5-16 Filed
                                                                   Filed-03/27/19
                                                                         04/16/19 Page
                                                                                   Page74
                                                                                        32ofof124
                                                                                               88
O 440 (Rev. 06/12) Summons in a Civil Action (Page.2)

:ivil Action No. 19-cv-1266(CCC)

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R .. Civ. P. 4 (l))

 .
Nas
         This s~mons for (name of indifidual and title, if any)
      received by me on (date)       1
                                         /4.Qw) I .. \
                                                                           c
                                                                 .I~ J '1_ .
                                                                            r~.J c,hlA'\   lol Lwt. cv+ (. .


         0 I left the summons at the individual's residence or usual place ofabode with (name)
                                                                      , a person of suitable age and discretion who resides there,
        ----~~~~-~~-~-~~
          on (date)                                      >and mailed a copy to the individual's    las~ known address; or
          ~I served the summons on (nameofindividual)                   LtJ..ct. · 1\.-lf\1\\ o.e. ~O doc-~                      , who is
           designated by law to accept service of process on behalf of (na~e of~rg~nizhtion.j .

         -----~.             --             ..   .   .     . .
                                                                  .            ..     on (date)   Aen I , ( . ?Pf~ ; or
                                                                                                       .   '



          0 I returned the summons unexecuted because                                                                                ; or

          0 Other (specifY).'.



          My fees are$                                   for travel and$                   for serviqes, for a total of$      0.00


          I declare under penalty of perjury t~at this information is true.


                                                                 --='-1--~L-"--'.~___,
                                                                                       ·           Server's sig~attlre

                                                         ~~{!tLlL_(b4_'~~-o_Ua:_+--:--~~--·
                                                                                     . ~~_::,,,..J.-~-·~-
                                                                                                  Printed'name and title




 1\dditional information regarding attempted service, etc:
                           Case3:19-:cv:-01266-CCC
                     __ . Case. 3:19-cv-01266-CCC ·Document
                                                    Document5-1
                                                             6 Filed  p,3/27/19 Page
                                                                Filed04/16/19    Page33
                                                                                      25ofof88
                                                                                             124
  AO 440 (Rev. 06/12) · Summons in a Civil Action                                                             j'


                                           UNITED STATES DISTRIC~ COURT
                                                                                for the                                      .



                                                                                  )
                                                                                  )                           I,
                                                                                  )
                                                                                  )                           [,
                                Plaintijf(s)                                      )                           I'
                                                                                                              I
                                                                                  )
                                    v.
                                                                                  )          Civil Acti~n No. 19-cv-1266(CCC)
                                                                                  )                           I,
                                                                                  )
 trY\
_Y I
             ·~        t"i
           0. t n... l)(D l'\OL.
                                               n     ...,1.5
                                           Q<'.:...,Ovvtq<XL ,          8.. )J                                I
       J                                                                                                      !
                             Defendant(s)                 .   J     J       fiS)                              I
                                                                                                              I
                                                              SUMMONS IN A CIVIL ACTIOf

                                               ~ \ C.~
To: (Defendant's name and address)
       -      ·-
           i V1    bO~o.._...\        L
                                    ce-
                                        s.         !PI )
                                                   OJ'\
                                                              ~
                                                                    I,..!>. ,
                                                                    \J""' :-0~ ~Lrr
                                                              ~ UO-{)   l .
                                                                                          .,,,.,,-,,.
                                                                                              !_..'
                                                                                                         {I   I
                                                                                                         'Vl~it: r-o
                                                                                                                                       ·

            C:-n ~ .:S.., .l t c.,( o-Q A --\'tc._-t-o 1?~ t1"\· h1'-"' "'~
            San0.~,ir:e. oD<1iC\-00~1                                                                          I
              iJO i?DX: 1'10 ... 8''&1!                                                                        !
             A lawsuit has been filed against you.                                                             I.
                                                                               I
         Within 21 days after service of th.is summons on you (not counting th~. day you received it)- or 60 days if you
are the United States or a United States agency, or an officer or employee of~e United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)-you must serve on the plaintiff an answer to the attachedlcomplaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. Tue answer or motion must be served OJjl the plaintiff or plaintiffs attorney,
                     ar~;
whose name and address
        ~~+u~Pdev So\o
                                .          .  l_ Q    C [        ~· J ~ ,.
                                                                  ,-e, Le•
                                                                                   y 'J
                                                                             . iq o ~ .      ;ro ..)f                                               *" \
       ' V.          \ n      ' ~ .~ ~ ,. , . \ a\ ~ ~ <1 .... l ~s i ~~ Svan \?'2. .o o , ~
   l)c l?. 'I \\c.s -~ ~·°'-.!~ ~ l D\ ·1 '-1·
       t-d· --r~1..- 4~~.- lPlo t'J I ~(\l\_a'l': \:f~<i-z                                                                       \·D.51      ~(}~~\\ ·~
      . If you fail to respond, Judgment by default will be entered agamst you\for the rehef demanded m the complamt
                                      . w1'th th
You also must file your answer or motion        · e court.                    I                                   11


                                                                                                                  !1,,
                                                                                                              . f
                                                                                                        Frances(Rios De Moran, Esq.
                                                                                                    CLERK if)F COURT


                   03/27/2019
                                                                                                    c         ~
                                                                                                               rz .        ~
                                                                                                                                   ·       · "· Antonio Rodriguez-
                                                                                                                                              ;~8rizalez
                                                                                                                                              2019.03.27 13:39:16 -04'00'
                                                                                                                  ,       Signature of Clerk or Deputy Clerk
                                                                                                                  l
                                                                                                                   I
                                                                                                                    lI
                                                                                                                     i
                                                                                                                    i
                                                                                                                     II
                           Case 3:19-cv-01266-CCC
                             Case                  Document
                                   3:19-cv-01266-CCC        5-16 Filed
                                                     Document     Filed03/27/19
                                                                        04/16/19 Page
                                                                                  Page26
                                                                                       34ofof124
                                                                                              88
.0 440 (Rev. 06/12) Summons in a Civil Action (Page.2)                                                       \
            ..
Civil Action No. 19-cv-1266(CCC)                                                                             i·
                                                                                                             I
                                                    PROOF OF SERVICE                 [I i
                    (This section should no~ be filed with the court unless required bY Fed. R. Civ. P. 4 (/))
                                                    ,                                                        I                                    .
  .       This oummons for (n=• ofindiWdual and tit/' ifany)                ff\ ~ Vk1t:1./'d.1·'·..(                            Xb.    ci£.-1 .Q, rf't:_ (b
was received by ine on(date)          ~f'\)             I·   1 1 Zf;;J ( j' ·                                    \


  ?£6°       M;;.~~u;;o~~~:fft~n (~•)·--'---~---~~;or
          CJ I left the summons at the individual''s residence or usual place of abod~ with (name)
                                                                                                                  l.




                                                                                                                   I
                                                                       , a person of suitable age an~ rpiscretion who resides there,
         -o-n-(d,...at-e}-~-~~-~--,~a-n_d_m_a~il-e-da copy to the individual's las~ known address; or
                                              .                                                                        I

          f5 I served the summons on (name ofindividual} Lt:Jb.. ·                     J4-vP'l.} c...€    -rt~                           (__e>-<      m.,0\0a.._ , who is
                                                                                                                       I

           designated by law to accept service of process on behalf of (name ofqrganizftlon) )
                                           . .     ..        .         .           .        on   (date)~\                              i \   1   z_ol'j; or
                                                                                                                       \                                              ; or
          0 I returned the .suIIlltlons unexecuted because

          0 Other (specify):
                                                                                                                       !
                                                                                                                           I
                                                                                                                           l
           My fees are$                             for travel and $                                 for servicles, for a total of$                            0.00
                                                                             --------                          \

           I declare under penalty of perjury that this information is true.
                                                                                                             Ji            i
                                                                                                                           II
                           I . 1fa f~                                      ·· ·                  .        Servf 's sig~ature
                                                                                                                                   '
                                                                                                                                                      1    .

                                                             w~ tt ~J t4 ~. t))e_ ro l kt \~ \~n&-e_~
                                                                                                         Printec4name and title
                                                                                                                            t


                                                                                                            Servkr's address

                                                                                                                               \
  \.dditional information regarding attempted service, etc:                                                                     I
                                                                                                                                I
                         Case
                      C.Cise    3:19-cv-01266-CCCDocumentS-1
                             3:_19-cv-:-01266-CCC  Document 6 Filed
                                                              Filed (\)3/27/19
                                                                     04/16/19 Page.43
                                                                               Page 35 of
                                                                                       of 124
                                                                                          88               I                               <



 AO 440 (Rev. 06/12) Summons in a Civil Action                                                             !'
                                       UNITED STATES DISTRICT! COURT
                                                                                 for the




~\;-.o-r(I
 ' . '
           r~ r-e Plaintiff(s)
                  'Z.. - cS 0 i D ; Pro J:e.
                                 1 .    .
                                  v.                                                         Civil Actidn No. 19-cv-1266( CCC)




                                                                                 i:
                                                         SUMMONS IN A CIVIL ACTION

 To: (Defendant's name and address)
 \.\ r- . b VY\~
             .      f!   '            S
                                           \f\...t. 0\ \"'"ha.
                                               J.
                                                                 e:;:,.~€-v- ~    ~r . . ·
                                                                             ~; ~ ~I         -,
                                                                                                  t
                                                                                                                          {Ll.,
       t                    <cl.Q_,       0(/'\   :S-\YUJ\ l~D                       1     ~ Jvdli d                              c '\:   ck_ -~tu             <fG .
    h.e-·          l°Y\vn1n.           ~ c~. c.o\\'1 ic5-k PCL~ "37)~.J.~~IZ_
             PQ ,_~ oX                    f9 6 -        g' g 1                                                  .                                       0Dq \ q- COi'~
            A lawsuit has been filed against you.

          Within 21 days after service of th.is summons on you (not counting th~. day you received it) - or 60 days if you
 are the United States or a United States agency, or an officer or employee of the United States described in Fed. R Civ.
 P. 12 (a)(2) or (3)-you must serve on the plaintiff an answer to the attached\ complaint or a motion under Rule 12 of
 the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
 whose name. ~d address are:                                 . .                 _    .-   -t-        p '. c)                        f:'c J . get/         .:fr (111 1ri-'
               ~ -h_,~                                      W,-,.,_ l'               Sol<:> 1             n>;              ~                                   \)\?      J.
             .t_    d·  \~ r>.SOJ....
                    V\ .·
                               · _ ,_ .,....._    . 1
                                         T"°C-1..N'iP~
                                                                   ,.. . , , ·
                                                                   \...:...C~~\
                                                                                     '\    h\.~~s-=
                                                                                           D ~\   ,,
                                                                                                     l ~s S::..." .3" 0\,,, · · co~2-G
                                                                                                          I
       \A   (~.


                                                                             I l:::n~\ \: \..re. :e_?- 1as,@
                                                                                                      '         !




            id.       -,r:,1- 9?-f- 0Gil
        If you fail to respond, judgment by default will be entered agfilnst youl)tor the relief demanded in tte'complaint
                                                                                                                                                       ?\"',,:,\. CAYi
 You also must file your answer or motion with. the court.                      l


                                                                                                  Frances:!Rios De Moran, Esq.
                                                                                                  CLERK OF COURT
                                                                                                                                           Antonio Rodriguez-
                                                                                                                                          \Gonzalez
                                                                                                                                           2<fi
                                                                                                                                              9.o3.27 13:42:03 -04·00·
 Date:      ~-0-3_12_7_12_0~1_9~~~~
                                                                                                                    !     Signature ofClerk .or Deputy Clerk
                                                                                                                    :11
                             Case
                           Case   3:19-cv-01266-CCCDocument
                                3:19-cv-01266-CCC           5-16 Filed
                                                     Document    Filed q3/27/19
                                                                       04/16/19 Page
                                                                                Page 44
                                                                                     36 of
                                                                                        of 124
                                                                                           88
                                                                                                          I
0 440 (Rev. 06/12) Summons in a Civil Action (Page_2)                                                     !
                                                                                                          ~

:::ivil Action No. 19-cv-1266(CCC)

                                                   PROOF OF SERVICE
                                                                                    i
                                                                                                        by:
                   (This section should not be filed with the court unless required Fed. R. Civ. P. 4 (/))

 .
Nas   receiv~d by me on (date) fl.pl') )f- _I
                                                       -

         This summons for (=m• qffodlvidual and tUk, ifany)
                                                           !   2,o_ ( '1_
                                                                            mq
                                                                            •
                                                                                r-nA.._   GH\Q r~ D}""
                                                                                                   .      (.
                                                                                                                                            I



                                                                                                                                             \)
                                                                                                          r


         0 I left the summons at the individual's residence or usual place of abodeiwith (name)
                                                                                                          l
        -~-------~-----~-___ , a person of suitable age            discretion who resides there,    an4
        on (date)    , and mailed a copy to the individual's last/known address; or
                                                                                                              i


         @I served the summons on             (nameofindi~idual)~~ Anfce_ Pr~{_() {ay-~ 'i__                                                              ,   who is
          designated by law to accept servic-e cifproce-ss on behalf of (nam~ of~rg~-izft_i~nJ

               -                -         -
                                               ·
                                                   -
                                                       _
                                                                  -
                                                                                __
                                                                                - -
                                                                                          on (dateJ}4pfJ /
                                                                                                              !           '   I
                                                                                                                                  f ,
                                                                                                                                    I
                                                                                                                                        2J> f 'j ; or
         0 I returned the summons l,mexecuted because                                                                                                           ; or

         0 Other (specifY):



         My fees are$                              for travel and $                           for servitjes, for a total of $                           0.00
                                                                            -----
          I declare under penalty of perjury that this information is true.


                                                                                                                  1   !




                                                                                                   Servd,r is signature                 I

                                                   /VYftnu.e,/ b4 ·Oepo\ v_,-\-i~~
                                                                                                  Printed name and title




                                                                                                       Serv~l''s              address
                                                                                                                  i


 \dditional information regarding attempted service, etc:
                          Case 3:19-cv-01266-CCC. Document
                         C;:ise.3:19-cv:-01266-CCC Document  6 Filed
                                                           5-1 Filed 04/16/19
                                                                     03/27/19 Page
                                                                              Page 37
                                                                                   47 of
                                                                                      of 88
                                                                                         -124
  AO 440 (Rev. 06/12.) Summons in a Civil Action


                                        UNITED STATES DISTRICT; COURT
                                                                          fortbe



                                                                            ),
                                                                            )
                                                                                                j       I


                                                                            }
                                                                            )
   '                 .
                             Plaintiff(s)
                                                ,                           )
                                                                            )
                                  v.                                                   CivilActidnNo. 19-cv-1266(CCC)
                                                                           )
                                                                           )
                                                                           )

  't'n~1.a.., Droll) o-z. Rocl3i0i oez; Gr ~fs j
                            Defendant(s)            .   V.         ·       )

                                                               SUMMONS IN A CIVIL ACTION'




         Within 21 days after service ofthjs summons on you (not counting th~ day you received it)- or 60 days if you
are the United States or a United States agency, or an officer or employee of ~e United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)-you must serve on the plaintiff an answer to the attached 1complaint or a motion ~der Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served OJil the plaintiff or plaintiff's attorney,

                                                        ·t"d r-e<.. _ s ~+\p f\)
       'A*.
whose name and address are:

    - ... \) ~\·.{.\:1 .
\)r ~ · ~ u ~ o~
                              -ti,
                                  f    =    .           YJ_·   .




                                                                           .       .
                                                                                    ' rr~ .~ 0


                                                                                          .         :
                                                                                                      ~ \    1u   u
                                                                              \\'1> ~ q-<- ex \:5 u.r -~ 1 ~, , o -1
                                                         4 Q,_t\_a_ ( I m1,1-'le sh ~S _s°" _J_, ""- .1JJ2 .c;oC\2fu
                                                                                                                 1
                                                                                                                                  Or




                                                                                                                                       ,
-¥««~7- l.f3~-(9lD~1                                           I ef\k_a i I: hf~1'L1<- IDS-,@ ~cu I.~
       If you fail to respond, judgment by default will be entered against you \for the relief demanded in the complaint
You also must file your answer or motion with the court.                       :·

                                                                                         Frances ;Rios De Moran, Esq.
                                                                                         CLERK ()F COURT
                                                                                                                        Antonio Rodriguez-
                                                                                          /---; (?                     "Gonzalez
                                                                                         ~~                            2019.03.27 13:42:50 -04'00'
Dare: ~-03_1_2_71_2_0_19~~~~
                                                                                                    : Signature of Clerk or Deputy Clerk
                                                                                                                                               ..
                                Case 3:19-cv-01266-CCC
                                   Case                 Document
                                        3:19-cv-01266-CCC        5-1 6 Filed
                                                           Document     FiledOW27/19
                                                                              04/16/19 Page
                                                                                        Page4838ofof124
                                                                                                     88
O 440 (Rev. 06/12) Sununons in a Civil At;:tioli (Page_2)

::::ivil Action No. 19-cv-1266(CCC)                                                                        l
                                                                                                           J        >




                                                                  PROOF OF SERVICE                         l

                      (This section should no~ be filed with the COU;rt 1,lnless required bJ Fetl R. Civ. P. 4 (l)}
                                                                                                          .j                           .


 _        This st®mons for (name ofindividual and title, if any)              ;ft/ e-e... ttt s.e.16,.,(?_              1-   ~v1 .e..'<"v--\ n"-:
;vas received by me on (date)            &(>V'J) ! _f        .t   '2J2> (Gt    ·                       . r                     .
                                                                                                           !
                                                                                                           !
          0 I personally served the summons ort th;.-,in~dual at (place)                                   !
   ?,,6 ~ fJ1 ~ \Zro~ /4-ve ~~ , ?~(date) _______,___ _~ ; or
          0 I left the summons at the individual's residence or usual place of abode \with (name)
                                                                         , a person of suitable age an4 discretion who resides there,
         ~~~~~~~~---;~~~~~~~                                                                               ;
          on (date)                                   , and mailed a copy to the individual's last known address; or


          s   I served the summons on (name ofindmdua/)                  L& . t4n nI e .F~                               Lil       G::.-monct         , who is
           designated by law to accept service of process on behalf of (name oforganizi¢i()n}
                            .      .          . . .         _ .      .   .         _ _    on (date}   /!k_~ j I1                   , u1q; or
                                                                                                                                   •
           0 I returned the summons µnexecuted because                                                                                                     ; or

           0 Other (specifY);



           My fees are$                                for travel and $                       for servitjes, for a total of$                        0.00


           I declare under penalty of perjury that this information is true.


                                                                   ~---!--)- -....~
                                                                                                       Server's signature


                                                            VVlarAu.C ¥1t · U1eeolle_"' ~-""'~--""r-··
                                                                                               tit!~~
                                                                                                      ~-
                                                                                                      Printeq name and
                                                                                                               !
                                                                                                               l,




  ldditional information regarding attempted service, etc:
                   Case
          . - -- Case   3:19-cv-01266-CCCDocument
                      3:19-cv-01266-CCC    Document
                                                  5-16 Filed\03/27/19
                                                       Filed 04/16/19 Page
                                                                      Page 45
                                                                           39 of
                                                                              of 124
                                                                                 88
 AO 440 (Rev. 06/12} Sununons in a CiVil Action                              :       i
                                                                             '       '
                                                                                     1


                                       UNITED STATES DISTRICTl iCOURT
                                                               '
                                                             for1he          i




                                           J                                         I
                            Plaintiff(s)
                                                                               . I
                                 v.                                   Civil Actio~ No. 19-cv-1266( CCC)



                                                                                 ;   i




                                                                                 j   I




                                                  SUMMONS IN A CIVIL ACTI(l~

To:.~efendant'snameandaddress) ~-t.jU-~ ~~u V~<t$,                               L                  · . ,·..
  ( rtb!JinJ        ;dJL 0G<-nJr..>C./\ L~f) ~¢vo._Tu~~eJL ~-\1~tD ~
   ~-          \-'(\..,"" 2.. R; ~ 2s ':\. Cc I \ ~ \Qs \:..._ f <>-r"-d!"< ~7) SO-./j :::sv ""-"I ·P e_,

               To E:>ox \C\o - ~t\                              ..                  ooqJc; - ool!?
         A lawsuit has been filed against you.

         Within 21 days after service ofth.js summon5 on you (not counting th~ day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of~e United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)-you must serve on the plaintiff an answer to the attached pomplaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served oh the plaintiff or plaintiff's attorney,

whos~ ; ;i ~ f ~ O'-e_"l., - So*"' f "'7                 F~ & (?,lV ~ I\ <j 't 0 '-/ :k-
       \~~ 1\'\\\Cr·~~ ~ ?c..rcV\-c(_.C~ '' ~\ac~
    { Y5 ·
   \)
                   u·


                                                  \ ·.
                                                       S- 1'\=)-s-, SVV) ~1 .k~ ?R..,      _
                                                                                 OoC( 2..-<.c
                                                                                                                           ••


 --Tel. l~"? -· t+3 3- lPle Y', I /?M.&t. ·, I." hf ~rL i Io -51 ~ 71·M_~·1 /. C.h"\.A...._.
       If you fail to respond, judgment by default will be entered against youifor the relief demanded in th~ complaint
You also must file your answer or motion with the court.                      l
                                                                                         \
                                                                        Frances !Rios De Moran, Esq.
                                                                        CLERKf;;FCOURT ..
                                                                                                        '    Antonio Rodriguez-
                                                                                                            'Gonzalez
           03/27/20~9
                                                                                                            ·2c>T9.o3.27 13:42:24 -04·00·
                                                                                         ! Signature ofClerk or Deputy Clerk
                           Case 3:19-cv-01266-CCC
                             Case                  Document
                                   3:19-cv-01266-CCC        5-1 6 Filed
                                                     Document      Filed63/27/19
                                                                         04/16/19 Page
                                                                                   Page46of124
                                                                                        40 of 88
0 440 (Rev. 06/12) Sununons in a Civil Action (Page.2)
                                                                                                                 i\
                                                                                                                 i.

=:ivil Action No. 19-cv-1266(CCC)                                                                                ·r
                                                                                                                  i


                                                     PROOF OF SERVICE
                    (This section should not. be filed with the court unless required Hy Fed. R. Civ. P. 4 (l))

 .        ThissIDnmons for (na"'; ef        Uui~id'"'l and'"'"         if any}   Pt1 \}LU- (Covt.t JV t/( CL_>
•as received by me on (date)           }4e rl }      1
                                                          I
                                                              1
                                                                  1,D 1'l         .                          . j               '-'

          0 I personally served the summons on the individual at (place)
  Z~'t ok'e ·vU ~ Qtv~ ~ctU1r\, ()Q._ on (date)
                                   .             .       '(        .                  .                      _   _,___~----~
                                                                                                                                                 ; or

          0 I left the summons at the individual's residence or usual place of abode1!;With (name).
                                                                          , a person of suitable age          and discretion who resides there,
         -~~~--~-~~~-~--~                                                                              ..             i
          on (date) -------~ , and mailed a copy to the individual's last\known address; or

                                                                                                                                                           , who is
                                                                                  .   .     .   .. .    ·····.   .         .

           designated by law to accept service of process on behalf of (name oforganizttion1

         -----~._ _                        . .                                        .. .    on (dateJ11eN
                                                                                                         i
                                                                                                                          I,         , .'2-P't t:y; or
                                                                                                                                     I



          0 I returnedthe summons unexecuted because                                                     \                                                      ; or
                                                                                 --------~-----~-----

          0 Other (specify):




          My fees are$                               for travel and $ - - - - - - for servi9es, for a total of$                                          o.oo

          I declare under penalty of perjury that this information is true.



                                                                            ~             .            · Serverw signature               I         ·

                                                         Y*tll l{-e{ ~ · \J1e I? I t0- ~ ~
                                                                                                 .          Printec/:name and titl~




                                                                                                               Servkr ;s addre:;s


 \dditional information regarding attempted service, etc:
     .. ___ --·     Case .3:19-cv-01266-CCC
                      Case                   Docum~nt5-1
                             3:19-cv-01266-CCC Document 6 Filed  31¥7119 Page.27
                                                           Filed 04/16/19 Page 41ofof124
                                                                                      88
AO 440 (Rev. 06/12) Summons in a Civil Action
                                                .                   .   .

                                       UNITED STATES DISTRIC COURT
                                                                            for the



                                                                              )
                                                                              )                                                                              -1
                                                                              )
                                                                              )
                           Plaintiff(s)
                                                                              )
                                                                              )
                                  v.                                          )
                                                                                      Civil Acti   No. 19-cv-1266(CCC)
                                                                              )
                                                                              )

                  Oronoz !Z.o&.-.:ya, 1G
                          Defendant(s)              ,
                                                                   Ats ~.     )

                                                        SUMMONS IN A crvn. ACTIO'




         A lawsuit has been filed against you.

         Within 21 days after service of th.is summons on you (not counting thf! iday you received it)- or 60 days if you
are the United States or a United States agency, or an officer or employee of tQ$ United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)-you must serve on the plaintiff an answer to the attached!¢omplaint or a motion under Rule 12 of
the Federal Rules of Civil Pr.ocedure. The answer or motion mus.t be_ se.rved oi.· the plaintiff or plaintiff's attorney,
                                                     ,\ ~        0r                         -S: :. \. r ~ J. . . _\ ~.,, ~
                                                                                                              n                                     \\~ 40
whose name and address are:f\ H
               .              \-f""tV;'.)f'.tbAV)... 4\,Vr..A/V\ Y~l~ "">.__ c;,, ·:' \I\::) ; \--"'~ ~ ~'"° ..AAJ:                     {.. ,
lfe-\?. U,'\\.1t ~ c:~ Parwv1-, ~\I
                             ..                                             ~ \ "'~ S-.1           .5      131'.V\ SJ""" P.12. DOH~
              -fe.\. 'lj'-, - ~ :s r -                    {_q(,,   n              I -e....._cu \· hf' ere..Z- I D.$'1 @_~ t """
       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint
You also must file your answer or motion with the court.

                                                                                          Frances l~ios De Moran, Esq.
                                                                                          CLERK (j)F COURT .
                                                                                                                         Antonio Rodriguez-
                                                                                          ~g
                                                                                          L~,V'-·----
                                                                                                                        ·,.Gonzalez
                                                                                                                         2'&19.03.27 13:39:34 -04'00'
Dare: ~-0~3~/2_7~/2_0~.1_9~~~-                                                                          Signature of Clerk or Deputy Clerk
                                                                                               I       '

                             Case
                           Case    3:19-cv-01266-CCCDocument
                                3:19-cv-01266-CCC     Document
                                                             5-16 Filed
                                                                   Filed~3/27/19
                                                                         04/16/19 Page
                                                                                   Page28
                                                                                        42ofof124
                                                                                               88
O 440 (Rev. 06/12) Summons in.a Civil Action (Page.2)                                          [
                                                                                               I
::::ivil Action No. 19-cv-1266(CCC)                                                            ·I .
                                                                                               I
                       .                           PROOF OF SERVICE                            I
             .     .(This section should not be fded with the court unless required' F:d. R. Civ. P. 4 (l))

 .       This summons for (name of      indi~dual and title, ifany) EYi V\C\u..e. ';4 ~~roe_ z_,                                 ftc.o..J 1-C{_
Nas   received by me on (date)       f}Qc\ \ , l , ~I ~ .                               \
                                                                                                   i'
                                                                                                   j           L




         ~'? l p~onally served the sum.mo~n t~dividu~4~ace)                            - - ·--i-------~------
16~ fv\tr<t°\0                  v..R/'t{   14-ve·~~ ,V4 L                       on(dateJ    ---+-,--~-;or
                                                                                                   i
          Ci I left the sutnmons at the individual's residence or usual place of abode\ with (name)j

                                                                 , a person of suitable age an~ piscretion who resides there,
         ----~---..,.._;~--~--~                                                 .                  I
          on (date)        ..                     , and mailed a copy to the individuaPs last)k1nown address; or

         ~ I served the summons on (name ofindividuat.l.eA- ~ f') l o..e ~LO lo-r~ , who is
           designated by law to accept service of process on behalf of (name oforgan~ftr.on)l
                                           . .     . ..                     .       on (date)J{k_r)                     f.   (
                                                                                                       !:                                           ; or
          0 I returned the summons unexecuted because                                                  \

                                                                                                       i'

          0 Other (specify):                                                                           l

          My fees are$                             for travel and $                    for servitjes, for a total of$                        0.00
                                                                      ~-~~--                               ;        '
                                                                                                           ;

                                                                                                           !
                                                                                                           !
          I declare under penalty of perjury that this information is true.


                                                           ==-=1--                          Server's signature
                                                                                                               i '.     .
                                                                                                                                         I

                                                          ~fA.l{-e) /A-· U2tpolL¢+~,~~L
                                                                                           Printdname
                                                                                                 ;
                                                                                                      and title
                                                                                                                   i:
                                                                                                                   l'
                                                                                                                   i
                                                                                                                   i
                                                                                                                   I·



 '\dditiona.l information regarding attempted service, etc:
                                                                                                                   j:
                                                                                                                   !
                __       Case
                          Case3:19-cv-.01266-CCC
                                3:19-cv-01266-CCC Document.5-1 Filed 04/16/19
                                                   Document 6 Filed  03/27/19 Page
                                                                              Page .33 of 88
                                                                                   43 of  124
                                                                      .'
 AO 440 {Rev. 06/12) Summons in a Civil Action


                                         UNITED STATES DISTRlCTiCOURT
                                                                  :                            •!            .
                                                                            for the



                                                                              )                :'
                                                                                               i•

                                                                              )                :i
                                                                              )
                                                                              )
                                                                              )
                                   v.                                         )
                                                                              )       Civil Actioh No. 19-cv-1266(CCC)
                                                                              )
                                                                              )

-rn c4 t-e:.- Oro(\
      ·
                                D 2-
                            Defendant(s)
                                        Qoclr,\ 0\ no_, \ 8 F\kj
                                                  (J              ./          )                 I
                                                                                               I
                                                                                               l
                                                       SUMMONS IN A CIVIL ACTIO~
                                                                                               1



To: (Dofendant'""'"'".,,,., adJres,)       'Q <> 'b-e'.-i .C...,S~ QaclA ~G
  "Tre bLM-~l dLo_ +L~--?-u o__ cc:.t-D                                lTPr)                    'i




          A lawsuit has been filed against you.
                                                                                                     I

         Within 21 days after service of th.is summons on you (not counting th~ day you received it)- or 60 days if you
are the United States or a United States agency, or an officer or employee oftije United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)-you must serve on the plaintiff an answer to the attached;bomplaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served o:p. the plaintiff or plaintiffs attorney,
whose name an4 address are:-'
              ft\-\vrt  ~ 'T\1           f'(CvY\
                                                f
                                            1-"-e re_ Z
                                                       n_    ~          S
                                                                     (/ff?') ( J '_
                                                            D l~ I f-'r .\-J ~
                                                                                     /-...,, .n 'fSw # 1· 1€/ u~D ti
                                                                                      r'--t:t . .    _.            .1 I
   r·"I   ~   · '1          n     1 .      OW--e:.Ji r            O~\\-CL \\~\\Os~~-\ #S)SCV\ J'Lr~ f~.                                       oos"""2.,G
   v' v.      u      1   1\cs    dft-      re ·        \.t:....   .     .                '      ::,                                       .
          -to.,          1'1- tf 01?- (p          wi1                 I ~..:, \, \           f'ffr,,,_z.         1c;;1   e. T"~ \. es:.""'
       If you fail to respond, judgment by default will be entered against yo~ for the relief demanded in the complaint.
You also must file your answer or motion with the court.                      ::
                                                                                                '.
                                                                                                : i

                                                                                        Frances Rios De Moran, Esq.
                                                                                        CLERK (}FCOURT
                                                                                                                     Antonio Rodriguez-
                                                                                                                    ;Gonzalez
                                                                                                                     2019.03.27 13:40:26 -04'00'
Dme: ~-0-3/_2_71_2_0_19~-,--~~
                                                                                                :.i Signature of Clerk or Deputy Clerk

                                                                                                \        \
                                                                                                                               "
                           Case 3:19-cv-01266-CCC
                              Case                 Document
                                   3:19-cv-01266-CCC        5-1 6 Filed
                                                      Document          O~l27/19
                                                                    Filed 04/16/19 Page
                                                                                    Page3444
                                                                                           ofof124
                                                                                                88
) 440 (Rev. 06/12) Summons in a Civil Action (I>age.2)

::ivil Action No. 19-cv-1266( CCC)

                                                     PROOF OF SERVICE
                    (This section should riot /jefiled with the CQurt unless required by Fed. R. Civ. P. 4 (l))

 .       Thi~ su~mons for         (name of ind)vid:al and"''"     if""Yi   'R  Ll   ~"" ~ fro R b-ec 'jl.il L,    0
vas received by me on (date)         }4£n /.             I   J   2JJ / 9', .




          O I left the summons at the individual's residence or usual place of abode !whh (name)
                                                                                                     i '
                                                     , a person of suitable age anq diiscretion who resides there,
        _o_n_(._'d-at-e)--------e~--,-~-d-m_a_il_e_da copy to the individual's lastbiown address; or

         JN' I served the summons on (name ofindi~idual)1..~t:t ·                   ~ n~ .e_   rra1lo
                                                                                                    "!       ·1
                                                                                                                  ~~                 , who is
          designated by law to accept service of process on behalf of (name oforganizd:ti · ~

         ---~--------------------on (da~~\                                                                         2.-c>) ~ ; or

          0 I returned the summons unexecuted because                                                                                     ; or

          0 Other (specify).:




          My fees are$                              for travel and $                       for servitjesr, for a total of$         o.oo

          I declare under penalty of perjury that this information is true.



 )fil~_r-\--1--'JI,____,__,.- <ZR> I~ ~J------t-t-4-·-                                          Serv~d signature




                                                                                                  Serlieri's address
                                                                                                         i



 \dditional information regarding attempted service, etc:
          . - . -· Case 3:19-cv-01266-CCC
                     Case 3:19-cv-01266-CCCDocument 5-16 Filed
                                             Document    Filed 03/27/19
                                                               04/16/19 Page
                                                                        Page 41of124
                                                                             45 of 88         .         I


 AO 440 (Rev. 06/12) Summons in a Civil Action


                                       UNITED STATES DISTRICT 1COURT
                                                                         for the              \         I


                                                                                              . '




                                                                           )
                                                                                              ;         :
                                                                           )                      :     i


                                                                           )                  !i
                                                                           )
                            Plaintiff(s)                                   )                      ! I
                                                                                                  i     !
                                                                           )
                                v.                                                 Civi1Acti6rt No.               19-cv-1266(CCC)
                                                                           )
                                                                           )
                                                                                              !:
                                                                                                  j:
                                                                           )                      i
                                                                                                  ':    ',
                                            f')    \'I\              .     )
        \-n~_b. D-ronoZ..                   \00C>\n.f)J -z, I'bl- fi~                             )      I



                          Defendant(s)             .                       )

                                                       SUMMONS IN A CIVIL ACTION
                                                                                                   ; i
                                                                                                   ; :



To:   (Defendant's name and address)       'I.,s rC\..    eJ   ·~r /"\.~/'-J_e_~ ~n z_c:_ l.e2,
  1\-; \uVY"\d ck,_ ~a-c-~                                           (TP\)                         .'1
        F\1 ~. NL c..o-("\ at· \]d ~ u-e-2. 16~ u \ ruu- w-J. ~Q                                               ftc             1'~-tt.. h'\...o. c_ CLO   ge_, 0 0/ 'i 2
           r o tJ':::> 01'_          o cg- ~ s                                                                                                                    o~rs


          A lawsuit has been filed against you.
                                                                                                       •I
                                                                                                       :!
         Within 21 days after service of th.is summons on you (not counting theiday you received it)-or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R Civ.
P. 12 (a)(2) or (3) -you must serve on the plaintiff an answer to the attached! bomplaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served op the plaintiff or plaintiff's attorney,
whose name and addte.ss are:
                 h \\                  '°11'              p-r:/ rt."? - \ 0 t ,., (\) ei :
                                                                                  'Ji-IP~
                                                                                                                  \
                                                                                                                   r-ea . ~v
                                                                                                                                l     0      r   A-
                                                                                                                                                 4+
                                                                                                                                                          (\ q   4' DJ-.f
 r~ \        ·v,rrw~~zy~                     _1   ~~ ,\.....bS~c;'-lk. S>h ,~ss Sc-..-,~~~ ~R-, 0<0C(2~
 \JV-\?.       \· \\o5 d...K-. ~&-. iCtftt;.L                  .               (    I                  :
      -\v- w1.-               c,-i,r;-&r.o}ll                      ! Bctc.: I: J.p~h 10.s1@J"f\d1\. c£w\.
       If you fail to respond, judgment by default will be entered against yo~ for the relief demanded in the complaint
You also must file your answer or motion with the court.                      :


                                                                                        FranceS, !Rios De Moran, Esq.
                                                                                        CLERK rJF COURT......         ,-:.'_
                                                                                                                                     Antonio Rodriguez-
                                                                                                                                     Gonzalez
                                                                                                                                    ··2019.03.27 13:41 :42 -04'00'
Date:      03/27/201_9
                                                                                                        j'   Signature of Clerk or Deputy Clerk
                             Case
                          Case    3:19-cv-01266-CCC
                               3:19-cv-01266-CCC     Document
                                                  Document 5-1 6 Filed
                                                                   Filed 04/16/19 Page
                                                                       b3/27/19    Page4246
                                                                                          ofof 88
                                                                                             124
440 (Rev. 06112) Summons in a Civil Action (Page.2)

ivil Action No. 19-cv-1266(CCC)

                                                  PROOF OF SERVICE
                  (This section should not be filed with the court unless required ~y Red. R. Civ. P. 4 (l))                                 )

                                                                      ka_e. ( H-&i r
                                                    .                          ·                    l I,
.         ~is s~mc:ms for (name ofindiJidual and title, ifany)                                                       tie_ -c,    ~ ~ 1\ -z_~ }_,
'as received by me on (date)       t/te rl       ! ./   !   llJ 10[ ·                           .   j
                                                                                                    '
          0 I persona~~ served the summonslf th~dividut~~ace)
2f:><{;    N~'0J ~LJVQ.[41 J4-ve· ~Ct\\ \-1) P                                     on (date)   --'----~-~;or
          0 I left the summons at the individual's residence or.usual place of abod~ w~th (name)
                                                                                                        i

                                                                , a person of suitable age anp discretion who resides there,
        ~~~~~~~~~~~~~~~~                                                                                !

          on (date)                           . ,   and mailed a copy.to the individual's las~ kn;own address; or

          tb<1 served the summons on (~ame ofindividuqiUa • M-n V') i e_                       f?on.c.c. &: ~ .                                  who is
           designated by law to accept service of process on behalf of (name            of organizbtidn)

                                      ~~~~~~~~~~~~-
                                                                                   on (date)        pf'> ,               J      20} q1 or

          0 I retumed the .summons unexecuted because                                                                                              ; or

          0 Other (specify):




          My fees are$                           for travel and $ ---~- for servi~es, for a total of$                                       0.00


                                                                                                    £
                                                                                                            .;   I




          I declare under penalty of perjury that this information is true.


late:
        ~
          JLrf}, f , 2P /"(
                      •     I
                                                         ~---~~-~--~--~~
                                                                  1
                                                                      Serve~ ts                                      signafre


                                                        ~nul IJ4, ~\&\ ~~"~~                   Printed.name and title
                                                                                                      i'
                                                                                                      '




Additional information regarding attempted service, etc:
          _ .. __   Case 3:19-cv-01266-CCC
                      Case  3:19-cv-01266-CCCDocument 5-16 Filed
                                               Document    Filed03/27/19
                                                                 04/16/19 Page
                                                                          Page39
                                                                               47of
                                                                                 of 124
                                                                                    88
 AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                           for the

                                                                              i
                                                                              ;
                                                                                            l
                                                                              !




                                 ..          I

                            Plaintijf(s)
                                v.                                   CivilActih~No. 19-cv-1266(CCC).,
                                                                                  ·!
                                                                                  )




                                                 SUMMONS IN A CIVIL ACTIO~
                                                                         .                  '




     fil< e.. . N i c. CLtA c r- \f ;'c_ l\ue.,"L
              ?o· box                      o~is
         A lawsuit has been filed against you.

         Within 21 days after service of th.is summons on you (not counting the day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of th~ United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)-you must serve on the plaintiff an answer to the attached\~omplaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served o.µ, the plaintiff or plaintiff's attorney,
whose name and address are:                                                    :,                          ~
     OOvf"h-Uj '·t-\'l ~ ~ ,L-'e-<-- So"l 'Pr~ ~ ,_F.ul Gxv · 1\~ t\-O't
 '\kb _\)', \\ 6':;, &. pa.a.fl~ t,uJ...lu \ ~ \ 01 vu, ~ I :it-s 1St.., .:SJ cVJ '\?f200 <t 2Q,
   \-e.\ .1~1 -           t?>'il _- u.4n            I   ~ M.c...d: -~ r~F-u                          1_os1        @~'ii.~
       If you fail to respond, Judgment by default will be entered agamst ~ou :for the relief demanded m the complaint
You also must file your answer or motion with the court.                      :
                                                                                       ''

                                                                       Frances (R.ios De Moran, Esq~
                                                                       CLERK C}F COURT
                                                                                                            ~   Antonio Rodriguez-
                                                                                                                Gonzalez
                                                                                                                201·9.03.27 13:41 :23 -04'00'
           03/27/20~9
                                                                                            [ Signature of Clerk or Deputy Clerk
                                                                                            I
                                                                                            I
                                                                                                                                              "
                              Case
                            Case    3:19-cv-01266-CCC
                                 3:19-cv-01266-CCC    Document
                                                    Document 5-1 6 Filed
                                                                    Filed13/27/19
                                                                          04/16/19 Page
                                                                                    Page4048ofof124
                                                                                                 88
0 440 (Rev. 06/12) Summons in a Civil Action (Page.2)

::::ivil Action No. 19-cv-1266(CCC)                                                                     .!
                                                    PROOF OF SERVICE                  i
                    (This section should not be filed with the court unless required b~ Fed. R. Civ. P. 4 (l))

 .        ThiSSU~OllS for (na~
NaS received by me On (date)J4e.
                                         afb•Kitbfua/ and t;d',

                                           f'l JI (     1
                                                            1a>l ~
                                                                  if Qnyj   J!n 1onfo
                                                                             •
                                                                                        rud         .     1·
                                                                                                                   IJJ Jla/)'~               ~
                                                                                                          !
                                                                                                          i

 2Gl
          0 I personally served the summons on the individual at (pfoce)
           If']\_ IA.YV ~   U\ ~ ~ ~e · ~ y{) '                                                 _ ______
                                                                                      on (date) .        _,__
                                                                                                          !
                                                                                                                                         ;   or

          0 I left the summons at the individual's residence or usual place ofabode\with (name)
                                                                      , a person of suitable age    an4 discretion who resides there,
         -o-n--(<a-at-e)-----~,..-.--,-an-d_m_a_il_e_da copy to the individual's last bown address; or
                                                                                                          {

         ·~served the summons on (name ofindividual) Lt~~ ffn I\/-<:. '/1"-4.lD {er~                          I
                                                                                                                                                    , who is
           designated by law to accept service of process on behalf of (name oforganizqtion
                                        ---~----~-~--on (date) ~f)                                            .,
                                                                                                                      J   z. t:> \ 'l.   ; or
           0 I returned the summons unexecuted because                                                                                                   ; or

                                                                                                               !I .
           0 Other (specify):




                                                   for travel and $ - - - - - for servic(es, for a total of$                                      0.00
           My fees are$

           I declare under penalty of perjury that this information is true.



                                                                        ·~                          Server '8 signa~re


                                                            fMi_tUt~ VI-' \\le<nvtcl ~liize     Printed.,name and




                                                                                                        Senfer's address


     l<lditional information regarding attempted service, etc:
                      Case3:19-cv-01266-CCC
                     Case  3:19-cv-01266-CCC Document
                                              Document5-1
                                                       6 Filed
                                                          Filed 04/16/19
                                                                03/27/19 Page
                                                                         Page 49 of 88
                                                                              _51of124
  AO 440 (Rev. 06112) SummQns in a Civil Action


                                       UNITED STATES DISTRlCT COURT.                         '                  .

                                                                        for the




                                                                                             !
                                                                                   Civil Actihn No. 19-cv-1266( CCC)




                                                     SUMMONS IN A CIVIL ACTION

 To: (Defendant's name and address)
                                                                                                                                                              .   I
                                                                                   &,\\i.,.' .V". 1'.}/e. Pv"YleL ck ~
                                                                                                                     .



                                                                                             f   ;
                                                                                                         ~0,0o;.. · ~ O.dd-~ C\ ~
          A lawsuit has been filed against you.                                                  !



          Within 21 days after service of this summons on you (not counting the day you received it)- or 60 days if you
 are the United States or a United States agency, or an officer or employee of~e United States described in Fed. R. Civ.
 P. 12 (a)(2) or (3) -you must serve on the plaintiff an answer to the attache4 complaint or a motion under Rule 12 of
 the Federal Rules of Civil Procedure. The answer or motion must be served ~n the plaintiff or plaintiff's attorney,
· whose n~e and address        ar~:               ~ _f _   .   0~      \-o        ~Cb ~ ;                 td             BC.V {!:          J\ Cf l/ D <{-
        })J\)~<'t\ ~ ~ ~':'::' ~(,.... \ eA.. 0 4~ S~.l *'5 )..S<Vl _:s-, M                                                               P,12.... c:::oci 2fti
    ·       rig- \} \ \\.Dl-5 dl- Y un:J'\C... ~ \                                  \            :

    ~'-          1rn -         ·+ 2;.8,~ Lol. Y1               .   l   EM-c:. L             h!elj ~~ LD51 e~J. ~
        If you fail to respond, Judgment by default will be entered agamst yott- for the relief demanded m the complamt.
 You also must file your answer or motion with the court.                      ·
                                                                                                     '
                                                                                                     i
                                                                                        France$; Rios De Moran, Esq.
                                                                                        CLERK!OF cou.Ri'
                                                                                                                          {: Antonio Rodriguez-
                                                                                                                          '
                                                                                                                          1\Gonzalez

                                                                                                                          ··"2.cfi·9.o3.27 13:43:3s -04·00·
 Dare: ~-03_1_2_71_2_0_19~~~~
                                                                                                         Signature ofClerk or Deputy Clerk
                                                                                                                             ,.

                         CaseCase 3:19-cv-01266-CCC
                              3:19-cv-01266-CCC     Document
                                                 Document 5-1 6Filed
                                                                  Filed 04/16/19Page
                                                                     03/27/19     Page
                                                                                     52 50
                                                                                        of of
                                                                                           12488
440 (Rev. 06/12) Summons iii a Civil Action (Page.2)                                       I
                                                                                           j


vil Action No. 19-cv-1266(CCC)

                                                  PROOF OF SERVICE
                                                                                    !
                  (This section should not be filed with the CQU1't unless required ~Y Fed. R. Civ. P. 4 (/)}

        This   ~ons for (name afmd1'f""o/ and.,,,, Ifany)             IZo ru I [; .N0r ., ,_N, ~~                            l'   r..:e t;.
iS   received by me on (date)
           .
                                  f4p r /I:            I (   ~ I '1   .                        ;
                                                                                               :
                                                                                                              .
                                                                                               i



                                                                                                                          ; or

        () I left the summons at the individual• s residence or usual place of abodJ with (name)
                                                        • a p.erson of suitable age anp' discretion who resides there,
       ~~~~~~~~---~~~~~---~                                                            '
        on {date)                       , and mailed a copy to the individual's las~ known address; or

        g/ I served the summons on (name ofindi~idual)            &A ' V}.-n I)}.'{ -~eniC.D _(!~~ .                                ,who is
         designated by l•w to accept service of process on behalf of (nam• of    •njtionl (
                                            .    _. __            .   . on         'J1f2( ~ r· I 1zo /if or
                                                                               rrtateJ

        0 I returned the .sUIIlI1lons unexecuted because                                                                                 ; or

        0 Other (specify):




         My fees are$                             for travel and $


         I declare under penalty of perjury that this information is true.


                                                                                                                      {
                                                                                         Server's ~ignature       (


                                                  l/VPiV1ut I U·~fbl (;;!Jf!!L~~ v

                                                                                          ServJr 's address


 dditional information regarding attempted service, etc:
                         Case
                          Case3:19-cv-01266-CCC
                               3:19-cv-01266-CCC Document
                                                  Document5-1       03/27/19 · Page
                                                           6 Filed 04/16/19     Page51
                                                                                     1 of
                                                                                       of 124
                                                                                          88

    . AO 440 (Rev. 06112) Summons in a Civil Action

                                                  UNITED STATES DISTRI T COURT
                                                                               fortbe



                                                                                 )


      +1 ;(WV) Pi
          .
                                      IQ,-
                                    Plaintijf(s)
                                                       ~-t,         rV'P Se.
                                                                  ) ·
                                                                                 l
                                                                                 )
                                              .               .                  )
                                        v.                                       )       CivilAc 'on No. 19-cv-1266(CCC)
                                                                                 )'
                                                                                 )

    hJa· ;+c.. Ormo2    .~ot.lr~Ui-2.j &Aid)
                  Defendant(s}


                                                              SUMMONS IN A CIVIL ACTI N

    To: (Defendant's name and address)

              ~oberl-o f-e.·flbe.r"-h c·;n~n .
              ry tA(GLc\_"; If 3 ~t-..i p~-\-<; ck11
              &JucLJ>, £r2,.                                  OOCfo~-~3°1~
                A lawsuit has been filed against you.
                                                                                                         I
              Within 21.days after service of this summons on you (not counting ,e day you received it)- or 60 days if you
     are the United States or a United States agency, or an officer or employee of e United States described in Fed. R. Civ.
     P. 12 (a)(2) or (3) -you must serve on the plaintiff an answer to the attache complaint or a motion under Rule 12 of
     the Federal Rules of Civil Procedure. The answer or motion must be served n the plaintiff or plaintiff's attorney,
    ~h~~,name andadfress are:                          .\--       0 .     ('            fe...c.Q .           ·.   ~ j\ °{ lf ()U
rffio~YC4'f'\ \>-erfl..-'.'""'                      1r ~
                                                  SD\,o                   ~e_
                               ~ ~~                                     ~~- l \, lBl.            ~I 1 if 5 · S:,,..Jr ~ §lOo<;~
                                                                                              .                                           i


           \)
                 l...
                'fv. V 1
                        \ \.
                               \\.O       05L-
                                              9a.rO-Jt
                                                  ·
                                                       <{_
                                                                                          ·
                                                                                                  ">c,
                                                                                                     l
                                                                                                                          Q·   1


       --\e\.. /8'1- tt3. i                        -    4'6.i",         I ~:i.•.•__ ~·:\ ·."' f1".e.2. ID.SC e ?l~· 1. ~
            If you fail to respond, judgment by default will be entered against yoli'\1 for the relief demandetl4.n the complaint
     You also must file your answer or motion with the court.                                                           .
                                .         .                                                                                                                   .
                                                                                                  France~ Rios De Moran, Esq.
                                                                                                  CLERK\OFCOURT
                                                                                                                           '       Antonio Rodriguez-
                                                                                                                                    onzalez
                                                                                                                                   ~2ofo.o3.21 13:35:54 -04·00·
      Date:        03/27/2019
                ~~~~~~~~-
                                                                                                             Signature of Clerk or Deputy Clerk
                                                                                                                                                                                                  ,.
                               L;ase 3:19-cv-01266-CCC
                                   Case                 Document
                                        3:19-cv-01266-CCC        5-1 6 File
                                                           Document     Filed03/27/19
                                                                              04/16/19 Page
                                                                                        Page2of124
                                                                                             52 of 88
~O 440   (Rev. 06/12) Summons in a Civil Action (Page.2)

Civil Action No. 19-cv-1266(CCC)

                                                                   PROOF OF SERVICE
                      (This section should not.Q.efiled with the cou,rt unless require by Fed. R. Civ. P. 4 (l))                                                                                           f

  .         '.11is summons for f""""~':'idual and 1111e, ;r.,.,,; ~+-.'-"D"--b_...el
                                                                                __"-u~.....!-.::+,./:......J_k~_f_,_·_(J
                                                                                                                      __n_~---~~
was received by me on (date)            /J12!_)            f   1   2.{)J I q          ·
                                                    I          I   .           '




                                                                                                                  on {date)                                                               ; ot
                                                                                      ,
            0 I left the summons at the individual's residence or usual place of abo e with (name)
                                                                            , a person of suitable age                                              d discretion who resides there,
           ~~~~~~~~--..--.....~~~~~~


            on (date)                                   , and mailed a copy to the individual's la t known address; or


            1'LI served the summons on            (name ofifldividualj      le JA"' J1-,,
             designated by law to accept service of process on behalf of (name oforgan, zation)
                                                                                                                    I)    f~                                (J      [2w. /)1C'Yl A....                         , who is

                                                           .             . .                  .                    on (date)              ~~(P_f'~j.-.+'-~'.;;.... _"2.;:::.,_o_J-1. ; or
            0 I retumed the sull1inons unexecuted because                                                                                                                                                          ; or
                                                                                     ~~~~~~~--1~~~~~~~~~~~




            0 Other (specify):



             My fees are$                               for travel and $                                                       for servi es, for a total of$                                           0.00


             I declare under penalty of perjury that this infonrtation is true.
                                                                                                                                                         r
  >ate:     ,j r J
          /1112.
                        1, I , ?P I"I
                           I     !
                                                                   _ _ _=::::::;:_
                                                                                     _:__L...,.--==~-=.o~.~=·"""'"•-=-..,...,,,..,,-~_,,.o------>"'-'·   ~~~-,, ~-"=··-=""=~.._,.,......._-




                                                                                                                                                                                      .
                                                                                                                                                                                              r
                                                                                                                                                                                              .        .




                                                                                                                                               Serv r 'IS address


   cdditional information regarding attempted service, etc:
                     Case
                      Case3:19-cv-01266-CCC
                            3:19-cv-01266-CCC Document
                                               Document5-1 Filed 04/16/19
                                                         6 Filed OS/27/19 Page
                                                                          Page 53
                                                                               49of124
                                                                                  of 88
 AO 440 (Rev. 06/lZ) Summons in a Civil Action


                                        UNITED STATES DISTAfCT' COURT                   !
                               ..· ..                        for the




                                                                       Civil:Actipn No.            19-cv-1266(CCC)




                                                 SUMMONS IN A CIVIL ACTION

To:   (Defendant'.s name and address)




                                                                                .   ~

          Within 21 days after service of this summons on you (not counting the day you received it)- or 60 days if you
are the United States or a United States agency, or an officer or employee of;the United States described in Fed. R. Civ.
P. ·12 (a)(2) or (3) -you must serve on the plaiptiff an answer to the attachep complain,t or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served bn the plaintiff or plaintiff's attorney,
whose name~\l\ddre.sss are:
               n~.
                                        . . ..     (.). \ Fc:c--~ B>
                                                            .-C l_
                                        ~\ \Q/\;\ v~ re.,(_; ,2>0\'D
                                                                  -
                                                                           n
                                                                      _f\; 1'19 <-\ l)i
                                                                           f" r-G'.
                                                                                    !       s:.. .
                                                                                             .e._ .
                                                                                                                         O..f


 t' \    v\ l'I\ ~s Nlf1                  8\ ohUC.. s _,- \*s I ~o~ .Ju rQ_.
                                         Pe>-r Cl/\ 4 Cet.-\\.L {\
                                                                             00~"2
                 I                                                                                                                 OJ)
 VII\? ·             &.          · ) -r:' · ! 11
      f-eL 78'1 ~ tfO '?-LR{,, rn t:,,~; \ : :h fe:f'e.2. JD5'1 1'il.UIY>et'.l \.a
       If you fail to respond, judgment by default will be entered against yqu for the relief demanded in the complaint
You also must file your answer or motion with the court.

                                                                         Franc~s Rios De Moran, Esq.
                                                                         CLERK OF COURT
                                                                                                         ·   \ Antonio Rodriguez-
                                                                                                             '\{jonzalez
Date:       03/27/201.9
                                                                                                             "'"'2cfr
                                                                                                                   9.1)3.27 13:43:12 -04·00·
                                                                                             Signature of Clerk Or Deputy Clerk
                                                                                                                  '
                                                                                                        I                               •

                                 Case 3:19-cv-01266-CCC
                                    Case                  Document
                                          3:19-cv-01266-CCC        5-1 6 Filed
                                                             Document          ~3/27/19
                                                                           Filed 04/16/19 Page
                                                                                           Page5054
                                                                                                  ofof124
                                                                                                       88
) 440 (Rev. 06/12) Summons in .a Civil Ai;:tion (Page_2)
              .   .   -.            . .        . ..
~ivil   Action No. 19-cv-1266(CCC)

                                                            PROOF OF SERVICE                  ;'

                           (This section should no~. be filed with the court unless required b)i Fed. R. Civ. P. 4 (l))
                                                                                                        !

.         This s~ons for (name efindWWual and till" Ifany)               ~tP,&c.             \2 tu~ G~";.
1as received by me on (date)              J4.e r"> \ , .'    ,   {_ o \ q .                        .        j
                                                                                                            ;


          0 I personally served the summons on the individual at (place)
     -uil!v{i-fl~ (2;u~                          Ave· ~Cf'\, \)0) -                   on(date) ---..:......,             ~-~;or
                                                                                                            ·/
          0 I left the summons at the individual's residence or usual place of abode\with (name)
         -~--~--~~~-----~ , a person of suitable age an~ discreti<'>n who resides there,
          on (date)                                   ,   and mailed a copy to the individual's last)known address; or

          l!J I served the stu.nmons on (name ofindi~idual) kJt_t _
                                                                  · A1fl f'i \ 'f             ~CO                         (!_°"' ~            , who is
           designated by law to accept service of process on behalf of (name of organfz4tion

         ---------------~--~--on (rfateJ J!Jf{'' .                                                                          ;?J:>J 1 ; or
          0 I returned the summons unexecuted because                                                                                              ; or

          0 Other (specifY):




          My fees are$                                for travel and $                      for servides, for a total of$                   0.00
                                                                          -----                                  l




          I dee!~ under penalty of perjury 1liat ~~-t-io-1-n_i_s_tr_u_e_.------i--~/---------------
    ate: 14.pi"; f I I    '201 '{                                              s.J.,,,,_J
                                         ~V) - (k(.blla.t- ~~                                    Printed:name and title




                                                                                                           , address
                                                                                                       Server's
                                                                                                                     l
                                                                                                                     ;

    dditional information regarding attempted service, etc:
                           Case3:19-cv-01266-CCC
                          Case  3:19-cv-01266-CCCDpcument
                                                  Document5-1
                                                           6 Filed
                                                              Filed 04/16/19
                                                                    P3/27/19 · Page
                                                                               Page 55
                                                                                     53 of
                                                                                        of 88
                                                                                           124
                                                                    l               .
    AO 440 (Rev. 06/12)   SUIIUllQllS.in a Civil   Action


                                               UNITED STA~ES DISTRICf COURT
                                                                                   for the




                                                                                                      'i
                                                                                             Civil Acti~n No. 19-cv-1266( CCC)




                                                                     SUMMONS IN A CIVIL ACTidN

   To: (Defendant's name and address)



                                                                                             1-1'1 (<{/)\ \:\"~. '?ti/\c.eJ-e. ~
                                                                                                  I PJJ.~cy. Q\w..?3c;:>
                                                                                                       !




            Within 21 days after service of this summons on you (not counting tb\e day you received it)- or 60 days if you
   are the United States or a United States agency. or an officer or employee of tp.e United States described in Fed. R. Civ.
   P. 12 (a)(2) or (3)-you must serve on the 1plaintiffan answer to the attache4 :complaint or a motion under Rule 12 of
   the Federal Rules of Civil Procedure. The answer or motion must-be served dn the plaintiff or plaintiff's attorney.
. _ whosenre and addresf      s;(.. ----'\=c..J. Gir·-CV' +:\. )l cq ~ 0 i
                                     ar:: -                 D\

~ '1\' '"""'--. r.ffc.-z... s "\..R._ \\ 0."' ~ s-1 ~5, Ser, ~ f12. OO"' LJ
                                                                        _()'("\}
                                                                 0

                                                                       ,I   .
    o~\? _\),\\o.$ ck.?~~                           i                   'l
    .-\-eJ:i~1- L13~ .. &CerE1 ·/ e/A_fa (1: hµ.re:.~ 1°s 7 ·~r-'
                                                                                         I       "\


         If you fail to respond, judgment by default will be entere~ against yoq for the relief demanded in the complaint.
                                                                                                                                           · c©rn
  You also must file your answer or motion with the court.                      \
                                                                                                           i
                                                                                               France~ Rios De Moran, Esq.
                                                                                               CLERK k;JF COUR_!
                                                                                                                              )"Antonio Rodriguez-Gonzalez
                                                                                                                               :~OJ-9.03.27 13:43:58 -04'00'
   Dare: ~-0_3_12_7_12_0_1_9~~~-
                                                                                                               Signature of Clerk or Deputy Clerk
                                                                                                                                                                                 ..
                             Case 3:19-cv-01266-CCC
                                Case                 Document
                                     3:19-cv-01266-CCC        5-1 6 Filed
                                                        Document      Filed03/27/19
                                                                           !
                                                                             04/16/19 Page
                                                                                       Page54of124
                                                                                            56 of 88
1 440   (Rev. 06112) Summons in a Civil Action (Page.2)
 .           .
ivil Action No, 19-cv-1266(CCC)

                                                                            PROOF OF SERVICE
                                                                                                                                 ''
                     (This section -should no( be filed with the court unless required b~ Fed. R. Civ. P. 4 (l)}

           This summons for        r~ 'lf       indMdual             and"'''· if    any}       ht \J b5 f '!i IL '\.. Utt°" f-{""                                            M          ~
:as received by me on (date)            J;4QY') /
                                                         1
                                                             .       f f         "'l-IJJ 1 .                                 .                       .
                                                                                               al at (place)

                                                                                                1
                                                                                                    p'v2 ·On     (date) .  _     _,__               _____           ~
                                                                                                                                                                        ;   or

           0 I left the summons at the individual's residence or usual place of abode:with (name)
                                                                                                          .                       '
                                                                                     , a person of suitable age anc). discretion who resides there,
          ---~~--~--~--~-~~
           on (date)                                 ,   and mailed a copy to the individual's lastiknown address; or

           iaf._ I served the summons on (name of                     indi~idual)        Lt J:t... ·Vl-t1 ~ J-:-e FYCV\ Co                                        (N~ct, who is
            designated by law to accept service of process on behalf of (name ofarganiz4tion}

                           . .              .
                                                             .
                                                                 .      .   ..       .     .         .
                                                                                                              on (date)    J±gr ~ J   '.:
                                                                                                                                                     H   ••


                                                                                                                                                         \




           0 I returned the summons unexecuted because                                                                                                                                       ; or

           0 Other (specify):



           My fees are$                              for travel and $                                             for servic~es, for a total of$                                      0.00
                                                                                           ------
           I declare under penalty of perjury that this information is true.                                                                '                 .

           .A                                                                                   I                           I                                 • .
>ate:      [Apol'I I        I'·     t 1.011                                      -=---~--)~~~-~                             Server's signature

                                                                 J 11/1,.... •0 IA--                     \Qepo l,u-r 1 ~ ~
                                                                 fV V ~                                                   Printed'.na",ne and t.itle




                                                                                                                             Server.
                                                                                                                                  ;
                                                                                                                                     's address·•
                                                                                                                                                !
                                                                                                                                                !



l<lditional information regarding attempted service, etc:
                      Case
                    Case    3:19-cv-01266-CCCDocument
                         3:19-cv-01266-CCC     Document
                                                      5-16 Filed
                                                            Filedq3/27/19   Page~21of124
                                                                  04/16/19 Page  57 of 88
                                                                                     f
                                                                                     i
 AO 440 (Rev. 06/12) Summons in a Civil Action
                                                            l
                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                                                     \



                                                                     )
                                                                     )
                                                                     )
                                                                     )
                                                                     )
                                v.                                   )
                                                                     )       Civil Acti~nNo. 19-cv-1266(CCC)
                                                                     )
                                                                     )

                  Oronol..           f<~qL-re.2.; f1 ft\~
                           Defendant(s)          V                   )


                                                     SUMMONS IN A CML ACTION                             1




To: (Defendant's name and address)


                                                      'Ytkr-\:o.    &_lie rr~      Avl-.. p,, nu_, ck_ Ld-,
                                                                                         1

                                                                              / PD Box Cioda3'1d-
         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting tM day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)-you must serve on the plaintiff an answer to the attachedJcomplaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion_ must be served o~ the plaintiff or plaintiff's attorney,
wh?fe name and address are:
ti ~fl(lUj -4-\i "'"""" Y7h-.._,. - ~<> f.,) Pro ~ t='~c\ -\~~ i~I q 'f'D 't                        "*
 l) r b . V~ \\a,s ck__ {J a.-r-c.-vi. c.~ ) ~t ~ H 1\3 ~c\~ ~ - \ ~ 5
 :!:>0-r- 6u0tv'\ 1 PJz._; oo,&cr I fe(~ 16'?- 43f: - ~ &8"1 I ~et:J: hp2-(f.-zlos1@.~
       If you fail to respond, judgment by default will be entered againstyou!for the relief demanded in the complaint
You also must file your answer or motion with the court.                      \

                                                                               Frances \Rios De Moran, Esq.
                                                                               CLERK OF COURT
                                                                                                              Antonio Rodriguez-
                                                                                                              ,(:jonzalez
Dme: ~0_3_1_27_1_20_1_9~~~~                                                                                   2cfr9.o3.27 14:09:1 a -04·00·
                                                                                             Signature ofClerk or Deputy Clerk
                          CaseCase 3:19-cv-01266-CCC
                               3:19-cv-01266-CCC      Document
                                                   Document 5-1 6Filed
                                                                    Filed 04/16/19Page
                                                                        Q3/27/19   Page  58of
                                                                                       122  of124
                                                                                               88
) 440 (Rev. 06/12) Summons in a Civil Action (Page.2)
                                                                                                                      .:       !
~ivil   Action No. 19-cv-1266(CCC)

                                                  PROOF OF SERVICE
                   (This section should not beflled witlt the court unless required ~y J(ed. R •. Civ. P. 4 (l))

          Thisowllmons for       (•=•of~                and titk, lfaey)   ~&t lrJ ..e \<                 \2J Ov / 'IJ                 '-<..e. 2-
;as   receiv~d by me on (date)      tA pr ) ) ~         2-0   I   'J           ·       . .. .
          0 I personally served the summons on the individual at (pl(lce)
         ?6<?       MVVl-DJ           0u..fT-l '4-v-e,· r ~b l~/2~n                             {date) ·----.......\           --~- ; or
          d I left the summons at the individual's residence or usual place of abode\with (name)
                                                                       , a person of suitable age                an4 cJ;iscretion who resides there,
         _o_n_{l_'d_at~e)------~--,-an-d-.-m-ai-;l-e-da copy to the in.dividual's last[!alown address; or
                     -------~                                                                                              I



         1Zl I served the summons on (name ofindi~idual)               le.lDa. · V{.t<tv\ J-<. 'f"~~C..o <!._or W\.t> (\Co\__, who is
                                                                                   .              .   .   . ..    .        ~   . ..

          designated by law to accept service of process on behalf of (name oforganizdtidn)
                            ..            . .       .    .        .      . .           .   on (date)        A<lr) I • \                l 20   re; ; or
          0 I returned the summons unexecuted because                                                                                                           .; or

          0 Other (specify):



          My fees are$                             for travel and $                                   for servic~s~ for a total of$                      0.00
                                                                           ~--~--




          I declare under penalty of perjury that this information is true.


                                                         -4:------1-r                                            Server,'.\' signature




                                                                                                                               ;   I


                                                                                                                               1




                                                                                                                  Servir ~s address


  ldditional information regarding attempted service, etc:
                    Case3:19-cv-01266-CCC
                _. Case   3:19-cv-01266-CCC bocument.5-1
                                             Document 6 Filed
                                                         Filed 04/16/19
                                                               p3!27/19 Page
                                                                        Page 59
                                                                             .123ofof88124
 AO 440 (Rev. 06/12) Sumnio11$ in a Civil Action              l,''
                                                              I  .                         .     .
                                        UNITED STATES DJSTRICTl ', COURT    ,-}.;f.}
                                                                      fior the ...                         1i


                                                                                                           Ii
                                                                                                           I
                                                                        )                                  I:
                                                                        )                                  I:

4-\
 ~) °rtt.oll fe rez..-~-o .tlo . Pro SL
                                                                        )

      .
                        f
                             Plaintiff(s) .        J
                                                                        )
                                                                        )
                                                                        )
                                                                                                           I
                                                                                                           I
                                  v.                                                   Civil Actibh No. 19-cv-1266(CCC)
                                                                        )                        I:

                                                                        )
                                                                        )

_\y) c~Je., Qr D fl o'L 'JJJ~oA4~~
     ·                      Defe¢,ant(s)           J
                                                              a ~g)                                        I


                                                                                                           I
                                                                                                           I1:
                                                       SUMMONS IN A CIVIl.. ACTION

To: (Vef.,,.i..1·;,,,,.,"""   ~Yl .()1 ai;, +t, , . .                . ""' .           A       .!c .       ['
  .-.""' . \,           t (                    .           V( (JYl, 0-Z IL..-o'-'t \ q\JL't.,
     \ \--t 0 'l.Cv\ -2)0              r ·~ff\O           -t.-              ~1\e:;v/
          ?wv~....              8
                                                       '   ' .

                                       ~ 'r<'I<-~• ", ?o~'4.                           .                t .
               <:::. ... ?""'D f) Ge: /'")& .,_
           \f-)-ve..                          le..t)Q~r'),. ::-._
             .__.. ~ ...._;1 Uo...f') I \ ~("' 0    \"'-\. C;..:i
                                                                     DD
                                                                      .
                                                                        IA 0 ~ -
                                                                        -1   O"
                                                                                                       4·' I PD B x -,
                                                                                                           . :
                                                                                                                19 <:::I'
                                                                                                                    ""\                           0      tJ . '""\ "'\ ?
                                                                                                                                                               Oe1- ~..._)   0.""
                                                                                                                                                                              J .;J-
                                                                                                                                                                                       .
          A lawsuit has been filed against you.                                                                ..           .                     ,
                                                                                                               ,,
                                                                                                               I
         Within 21 days after service of this summons on you (not counting the day you received it)- or 60 days if you
are the United States or a United States agency, or an officer or employee of~e United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) -you must serve on the plaintiff an answer to the attachedlcomplaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served o~ the plaintiff or plainti:frs attorney,
whose name and ad~'ss are:
                . Atro {(\el ~I rOUV\
                                  •. \ i '         \) f
                                                             i
                                                                       j    -s   f'\ ~ '"'    <C:.ec,\)
                                                                       e(IC;(_ I o"\1:> 1rvo_ ~ ,. . . ~ . .
                                                                                                       I
                                                                                                                n
                                                                                                             CL (     'I                              G           ·-t      l °l tj D
            ~v\ <\ (J-r.1. ic. . {,A_,. Dr,11. "'v \\\,\ o.S
                                                          ,. .
                                                                Jn ftartt-vitA-. ~~ l \ ~toti1 v~ S
                                                               e:v..--            J                 1               I ::Ws
                 9
             '-     "·      .           P
                                                                                                                11                 .    /    '"           .




            vOlf' i...>v lVl q ..,
                                           ~.     ()0 t;:;t(Q /-te) .1~1 . . i..:J '&1(. lelo 9:,"1 t:f'\"'0.-i (·.,hfD<L"i-tZf 05/
                                                                        •
                                                                                        1
                                                                                                                      ~        , {
                                                                                                               v..:::-,G fr\C'ci, 7ll\
      If you fail to respond, judgment by default will be entered against you for the relief demanded in the compl~t.
You ~so must file your answer or motion with the court.




Date: __
       o3_1_2_71_2_01_9_ _ __
                                                                                                                     1.\   Signature ofClerk or Deputy Clerk
                                                                                                                     ·iI
                                                                                                                      '
                                                                                                                     :1
                                                                                                                     '!
                                                                                                                      l
                                                                                                              f
                           CaseCase 3:19-cv-01266-CCC
                                3:19-cv-01266-CCC      Document
                                                    Document 5-1 6Filed
                                                                    Filed 04/16/19Page
                                                                        ©3/27/19   Page 60of
                                                                                       124 of124
                                                                                             88
) 440 (Rev. 06/12) Summons in a Civil Action (Page.2)                                                         \

'.ivil Action No. 19-cv-1266(CCC)                                                                             I

                       .                           PROOF OF SERVICE                       l
                    (This section should not befiled with the court unless .required p Fed. R. Civ. P. 4 (/))

.
ras
         This summons for
      rece1v~dby me on (date)
                                 <-·//)pt~ /: and"'''·
                                         ofindMdual
                                                        f       I   2£1
                                                                             Hon
                                                                      if'l'!Y}
                                                                         t°t .
                                                                                 'ufec/ -tJ ···~ ..J2.o& rt
                                                                                           l·                                                                      d
                                                                                                                                                                          LLJ> ._

                                                                                                                  I
         0 I personally served the summons on the individual at (p/(lce)                                          l1 :
         'J.6<( pv{~ 1)?n-..(ru /'1-Ve.; <;~                                          ,PJ2on(date) _.___                          --~;or
                                                            .                                         I

        .i;t° I le.ft the summons at the individual's residence Qr usual place of aboddIwith (name) .                                              ..   ·...
                                                                           , a person of st,ritable age and discretion who resides there,
                           'l'_\~\--t-~~'U>~-,-~-..~~-d-.. -m-~-il-ed-.a copy to the individual's
        _o_n_{l_'d_at-eJ_/tl
                      __
                                  1                                                                     11tiown address; or
         0 I served the sumtnons on (name ofint;lividual) Lt-Jt{ •             ~'1'-0fll Lo ~ M ~
                                                                                     A111 V'\ ) J<...                                                          , who is
          designated by law to accept service of process on behalf of (nam~ of o~gani~kti~n) . . . . .. . .
                                                                                            on (date)                 \                       _ _ _ _;_o_r~-~--

                                       ·-~--~--------
         0 I returned the summons unexecuted because                                                                                                               ; or

         0 Other (specify):



                                                                                                                      i
         My fees are$                              for travel and $                                for servic!es, for a total of$                        0.00
                                                                                 -----                                Ii
         I declare under penalty of perjury that this information is true.                                            I   I       ,
                                                                                                        ·.
                                                                                                        (
                                                                                                                          I'
                                                                                      ~---
                                                                                               . --~·___!I '
 ate:                                                                                                                     I.,             .




                                                                                                             Servt ;$ address
                                                                                                                              i       I



  dditional information regarding attempted service, etc:
                                                                                                                              I

                                                                                                                              I
                                                                                                                              t
                                                                                                                           l
                                                                                                                          .I
                                                                                                                              l
                                                                                                                              i
                                                                                                                              I
                                                                I,       .
                      Case3:19-cv-01266-CCC
                     Case  3:19-cv-01266-CCC Document
                                              Document5-1
                                                       6 Filed 04/16/19    Page 61 of 88
                                                          Filed IP3/27/19 Page 55of124
                                                                I'            . .
                                                                 '                 .         'I

 AO 440 (Rev. 06/12) Summons 'in a Civil Action                                              1




                                                                                             11


                                       UNITED STATES Drsrruc'f COURT
                                                             .           forth~              'I



                                                                           )
                                                                          )
                                                                          )
                                                                          )
                                                                          )
                                 v.                                       )
                                                                          )       Civil Actiyn No. 19-cv-1266(CCC)
                                                     ....                                        I
                                                                          )
                                                                          )
                                                                                                 Il
Jrb. i+e. Dv-D h ~
      ·
                           0     no&.r{
                           Defendant(s)       'J
                                                  4·C;t;[,   er A-~ )~
                                                             }
                                                                                                 I!
                                                                                                 i.
                                                                                                 "
                                                                                                 Ji
                                                                                                 J!
                                                                                                                            {
                                                     SUMMONS IN A CIVIL ACTl<f
                                                                                                  !i
To:   (Defendant's name and address)                                                              !i
                                                                                                  ii

      f rlci:'.  V. /(ol+hoN Cardact\b . \! n · ?.                     ch ~
      VWl-\.J.e.._ Y j ~\4 fv.u-'t. Jt_l1~ n v~· o~
      5lUIJ Ou.YI ' '(/_(l_. 0 0 q Qd. - ..:B "l.:;l- I fD &.)!. q ~d39;L
          A lawsuit has been filed against you.                                                   \
                                                                                                       1



                                                                                                  I!
         Within 21 days after service of this summons on you (not counting th~ day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of ~e United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)-you must serve on the plaintiff an answer to the attache~l,complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served o~ the plaintiff or plaintiff's attorney,

wholf;~~~addres~~ fbJV'- pJI"'> G _ S:,--l., p f'O ~t fed.. '&,r ~ t 19 'tb tf                                     .
 .     , ~ \ o            '0~ ·n il.L.. ue, S 1)-ft--~ 5C\/")-.SuC.V-, f?tL. oo<=tV:
 Or'v- \h \\v.~                ~ \" eo...rDf'~                   .   ·    rLLli                       !!                                        '
          .•~i- "'·l"Oi?~                 &IR"!(l            }ftJLc{.J'. hfeXtG.lD51@~\.~
~ If you fail to respond, jml~ent by defirult will be entered against yo~ ~or the relief demanded in the complaint:
You also must file your answer or motion with the court.                                               !   1


                                                                                                       :1
                                                                                                       :1
                                                                                    France~ IRios De Moran, Esq.
                                                                                    CLERK ~F COURT
                                                                                                            1
                                                                                                                                •    Antonio Rodriguez-
                                                                                        //                                          ··Gonzalez
Dare: ~-03_1_27_1_20_I_9~~~~
                                                                                    (   ~                                            201:9.03.2713:44:23-04'00'
                                                                                                                Signature ofClerk or Deputy Clerk
                                                                                                                                                                               .       ..
                             CaseCase
                                  3:19-cv-01266-CCC  Document
                                      3:19-cv-01266-CCC       5-1 6Filed
                                                        Document         03/?7119
                                                                      Filed 04/16/19Page 56of124
                                                                                      Page 62 of 88
1 440   (Rev. 06/12) Summons iii a Civil Action (Page.2)

ivil Action No. 19-cv-1266(CCC)

                                                      PROOF OF SERVICE                                                                     I


                      (This section $hould not be filed with the court unless required                      t.y Frd. R.. Civ. P. 4 (l)}
           This smnmons for (name ofindividual and title, if a~)                    £1-t      L    l(   Y. 0D (1-f ~o -ft t Dy-~ bccl ! 6.
as received by me on (date)                                                                                                                I

           0 l personally served the summons on the in~vid~ at {pf!!?f.                                 ___~-+I-------~--~-
    2     GCf JMih"~ ~JAvf·. ~~. t-1lon(date) __,....;._..-1-\-~- ;or
                                                                                                                 ~                             I

           0 I left the sutnmons at the individual's residence or usual place of abode with (name)
                                                               .                                                  i                            !

                                                                            • aperson of suitable age anif di~cretion who resides there,
          _o_n_(l-'da-t-e)-~---~--.-.-an-d-·.-m-ai~.1-ed~
                                                      .. a copy to the individual's las~, kntwn address; or

           ~ Iserved the summons on (name ofindi~idual) w4 A-11 f) I --e_ . ftrt=LD       I                                                                               &-4._ h~ f /Jdo           is
            designated by law to accept service of process on behalf of (name oforganiz~tiofi(I
                                                           .                          .            on (date) $_y,f) y.                                              { 'Z.-01 '3 ; or
          -------·-                           . .     . ..                  .             ..                     ":                            I'                     I    .       I
                                                                                                                      •                            !

           0 I returned the summons unexecuted because                                                                                                                                             ;or

           0 Other (specify):

                                                                                                                                                   !
                                                                                                                                                   i
                                                                                                                          ·:                       I

            My fees are$                              for travel and $                                  for serviqes, lfot a total of$                                                      0.00



                                                                                                                      _;l
                                                                                -                                                                      I!




            r declare under penalty of perjury th~at
                                                this infonrtau-·o_n_i_s_tr_u_e·_ _/                         __


 ate:
         0)   (JV'i    1
                           l ,' 2f>
                                       Jt:I
                                          f                                 ~

                                                                   , 11A _ •() tq- --
                                                                                                                  '. I ·
                                                                                                             Server's fignature

                                                                                              Qe e? t6J_, YtLo.l &.YtclL i -
                                                                                                                               '                            I




                                                                   vy~                         .            Printed,nare and title



                                                                                                                                                            I
                                                                                                               Server·~ address
                                                                                                                                   '                            I

                                                                                                                                                                I

  dditional information regarding attempted s~rvice, etc:                                                                              ,
                                                                                                                                                                I
                                                                                                                                                                I

                                                                                                                                       , I
                      Case
                    Case   3:19-cv-01266-CCCDocument
                         3:19-cv-01266-CCC   Document     Filed 0~/27/19
                                                     5-16 Filed           Page ~19
                                                                04/16/19 ·Page 63 ofof88
                                                                                       124
                                                                                           !I
                                                                                           ii
 AO 440 (Rev. 06/12) Summons in a Civil Action
                                                                                          II
                                         UNITED STATES DISTRicr!lcoUR.r
                                                                   for the                 \I

                                                                                           i
                                                                                          II
                                                                                          ti


                                                                                          i
                                    v.                                           Civil Actil No.     19-cv-1266(CCC)
                                                                                          II
                                                                                          ii
                                                                                          i
                                                                                          !I
                                                                                          ii"
                                                                                          :1
                                                     SUMMONS IN A CIVIL ACTION
                                                                                          :1
                                                                                          !j

To: {Defendant's name and address)                                                        :1
                                                                                          !I
                                .                .                                        !I

   rDJ i \c:ir-e,c\         ·g... '?~bJn~.
                             Cho...rn~co    _JI     6           J /
    \).,.,,.o.J--D. ~ . ~I a Ptx.rTc.. dL 1ne.-va p\/{'. Po(lOC ~ Jr.e,,
     ~ Jvt:>J>,                     Yt.
                         ooqba- - 83"'1.d I
         A lawsuit has been filed against you.
                                                !3ox: "l~d3q :>                          f:fD
                                                                                          ij

                                                                                          ~I
         Within 21 days after service of this summons on you (not counting th day you received it) - or 60 days if you
                                                                                            1




are the United States or a United States agency, or an officer or employee of' e United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) -you must serve on.the plaintiff an answer to the attached. complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served                q
                                                                                 the plaintiff or plaintiff's attorney,

~~d-hf;:; P.Jra-&ot                                        Pl'bs e..         fd. ~fl ii-                 I I °I <1,t-,L\-                .

 O('b. \)t\,\.:ts-J..e. r°""~) c~                                 I\   1)\.,,\L><-       4.- I 4\ 5) YU) :::SucJl) 9.12.oo'i!
        -/-eJ:1r1- 43~- "Ce&~l I £~ll: ~r:;;?A~L A~s,e_ a.~L ~
                                                              .              '            :1              0
       If you fail to respond, judgment by default will be entered against yoyl for the relief demanded in the complaint.
You also must file y~ur answer or motion with the court.                      :I




                                                                                                                 : Antonio Rodriguez-
                                                                                                                 \{jonzalez
                                                                                                                 .,.~·~.;:;,..-'v-,.



Dme: ~0_3_1_27_1_20_1_9~~~~                                                                                        20l9.03.27 14:08:29-04'00'
                                                                                                Signature ofClerk or Deputy Clerk
                           CaseCase
                                3:19-cv-01266-CCC   Document
                                    3:19-cv-01266-CCC        5-1 6Filed
                                                       Document          0Sf27/19
                                                                     Filed 04/16/19Page 120of124
                                                                                     Page 64 of 88
                                                                                                                lI
>440 (Rev. 06/12) Summons in a Civil ~tion (Page.2)                                                             ;                   I


                                .          ...
                                           .

'.ivil Action No.         19-cv-1266(CCC)                                                                     .·i                   I

                                                                                                                tI
                                                                                                                [I
                                                     PROOF OF SERVICE                 '
                     (This section should no~ b.ejiledwith the court unless required bj Fed. R .. Civ. P. 4 (l))
                                                      ••                                                        '                       I,                                                •




                su~on.s for                                                       w} lt9. v"'(_ e-1 <2' ?c.. b() ~ C_~ ~ 1\.1!...       1
         This                       (name ofindividual and title,   if al'\)')                                                           1                                                        c_   0
;as received by me on (date)           ~ (?t"    J   J, \   ,   1._c> {          <1_.   .                           '. \                                                             .
                                                                                                                !                            I



         0 I personally served the summons on the individual at (pla(l._                             .                                       1



    U)~ Mu~Qro~                                      tA-vce.,   ~:r~,f on(d-ate~~_:_,_,___.._ _ _
                                                                                                                                             1


                                                                                                 ;o-r- - -

         0 I left the summons at the individual's re$idence or usual place of abode ~~th (name)
                                                                                                                    ;                            I                                       -.--;-~~~~-------

         _...,..__ _ _ _ _ _~--~-~~- • a person of suitable age an4 drscretion who resides there,
         on (date)                                    , and m~led a copy to the .individuaPs last                   fi°wn address; or
         0 I served th·e summons on (name ofindividual)                    L~~4_ · J1n t} lc.e f-rc;t\f-.-0                                                                   L&VY" thJ:21Yt.     4t_ ,   Who is
          designated by law to accept service of process on behalf of (name of ~~~~n~~ti+) .                                                                                        _ _ _· _·_·_ · _ _ , - - - -


                                         -~--..._._,..---~-----
                                                                                             on (date)    t/-rJ,r)/.'4                                                '
                                                                                                                                                                          f
                                                                                                                                                                          .
                                                                                                                                                                               1
                                                                                                                                                                               !l
                                                                                                                                                                                    "2-011; or
                                                                                                                                                     I

         0 I returned the summons unexecuted because                                                                                                                                                        ; or

         0 Other (specify):



          My fees are$                                for travel and $                           for services, for a total of$                                                                     0.00
                                                                                  ~--~-                                 .                                !,




          I declare under penalty of perjury that this information is true.                                  /l! \                                       I

                                                                                  ;f                                    :                                     I
                                                                ~
 3-te:   tApr)"/.     1
                           r z_v1~
                            t
                                                                ~.                       ·   ·
                                                                                                                    ~ ---
                                                                                                                            :

                                                                                                                            :
                                                                                                          Serve[ ;s ; ignatur?
                                                                                                                                                              !

                                                                                                                                                                                              .
                                                                                                                                                                                      1
                                                      ~f'? · J2e polh f f!({4/.el( clt .L
                                                                                                         Printed;na~e and title
                                                                                                                            i                                     I




                                                                                                                            \ I l                                 I
                                                                                                                                '                    . i

                                                                                                            Serv~r 'sl address
                                                                                                                      I
  iditional information regarding attempted service, etc:
                         case ~:_19-cv-01266-CCC Document.5-1 Filed)O /27/19 Page .7 of 124
                          Case 3:19-cv-01266-CCC Document 6 Filed 04/16/19 Page 65 of 88
     AO 440 (Rev. 06/12) Summons in a Civil Action                                  I
                                          UNITED STATES DISTRICt COURT
                                                                                        1




                                                               for the



                                                                 }
                                                                 )
                                                                                                                         f~~ECI:BIDO-TIPTO .JU:::3TICIJ~
                                                                 )
                                                                 )

                                    v.
                                                                 )
                                                                 )
                                                                 )
                                                                 )
                                                                         Civil Ac   J           No.       19-cv-1266(CCC)

                                                                 )                      I

     \Y\~~J2.. D(-t> v10'-. ~ odr\ .qo~z .t+. Af5 ~
         ·                    Defendant(s)       V      7        )                  I
                                                     SUMMONS IN A CML ACTI




             Within 21 days after service of this summons on you (not counting e day you received it)- or 60 days if you
    are the United States or a United States agency, or an officer or employee of le United States described in Fed. R. Civ.
    P. 12 (a)(2). or (3)-you must serve on the plaintiff an answer to the attache omplaint or a motion under Rule 12 of
    the Federal Rules of Civil Procedure. The answer or motion must be served       the plaintiff or plaintiff's attorney,
    whose name and address are:                                   ()
     'F)~<\A~'-d. 1-\~~ P-e roz. - Snt~ ff <U ~ j:c\ c;cer ~ Ii q 4-·0 <f
                                            1

     U\rb ~ V~ l\uS J..t Po-.re;;'-A.CL e_cJ..tQ_ \\ e\ ~ l ll~jp- l 45,ScV"\-3uCv'\ f fl. Du"f 2Co
                                                     , ( h
       \ t                           iiJ
      'Te>Z< I~ 1 _:- y 3 ~ - (_p(fl v1
                                          / r·;
                                           . 0f"Lct l ~      f .·re--z.. 105/ ~ ~ . c&.'\..A.. ~
                                                                                            I         .                         ,   \




           If you fail to respond, judgment by default will be entered against yo for the relief demandeAn the complaint.
    You also must file your answer or motion with the court.

                                                                           Frances              ·os De Moran, Esq.
                                                                           CLERK P COURT
                                                                                                                 Antonio Rodriguez-
                                                                                                                 {:joFlzalez
.   Date: __o_3_12_7_12_0-'--I_9_ _ __                                                                           2"01'9.03.27 13:36:37 -04'09'
                                                                                                Signature ofClerk or Deputy Clerk
                                        ~:i~-cv-01266-CCC                  Filed0. ~/2
                                                                                                                                            1
                                \..,ase
                                     Case                  Document
                                           3:19-cv-01266-CCC        5-1 6 Fileq
                                                             Document                 ·7./19 Page
                                                                                   04/16/19   Page866
                                                                                                   of 124
                                                                                                      of 88
.O 440 (Rev. 06/12) Summons in .a Civil Action (Page.2)                                                           11       \.

Civii Action No. 19-cv-1266( CCC)                                                                                          \.
                                                                                                                           I



                           ·.           .          .                   .PR?OF OF SERVICE                    .      I I.
                     (TlllS section should not be filed wult the court unless required ~f. Fed. R. Civ. p. 4 (!))                                                                (
                                                                                        1AA                            \r.                          /       .
  .        This .summons for                (name of indivir:&al and title,   [!1) Vl 6'f ) ~ /;-t - 1
                                                                              if any)                                           .   dLJ I' ~                "l,...-   Lo f ~ L
was received by me on (date)                   /4._p tf { J,       r , 'ZfflCf .                    .I                         I                    v                       .
           0 I   i;;;rsona}ly J\"°d              tb"fS~~ tbej)!<livi<lual ~)                           ().R_f'                      ~ ~1.)J.__ /
 ~L~
   . .
       '- 1ctl)~ )-.J~ ~J-·cLCA--\ \VLon(date)
            .      l · . .    .    {
                                                                                                                       \
                                                                                                                       I
                                                                                                                                                                      ;or

           0 I left the summons at the individual's residence or usual place of abodf ith (name)


           o: (dAJ<)
                       .            .          . . ..          .. .
                                                             > an<I
                                                                         .
                                                                      maile<i a   ipy   r
                                                                                  , a person of suitable age ruqd iscretion who resides there,
                                                                                          14  the individual's                          own address; or

           ~I    serve<i the summons on (nnm< o{mdMduaO                           tf_J W .D , ~                                                                                      ,
                                                                                                                                                                                     who is
            designated by law to accept service of process on behalf of (name of o~-gani adon)

                                                                          on (dat<)
                                                                                         I I/
                                                                                                                       ¢11                          2 , 2al°f, or
            0 I returned the summons unexecuted because
                                                                                                                       11                       I       '                                ; or
                                                                                                                           I        I
            0 Other (specifY):                                                                                             i        I




                                                                                                                           Ii
            My fees are$                                      for travel and $ - - - - - - for                  servi~et, for a total of$                                       0.00



            I declare under penalty of perjury that this infonnation ifue.                                         (I\                  1




  )atef}Jvvl z                  I   lolq                          ·-         c~:_4--- ~~                                                                                    r
                                                              If·~ 1A . ~c lp,.J,.~,fe ~ ~
                                                                                                                                    I I.
                                                                                                                                    t
                                                                                                                                    ,I
                                                                                                                                    \I
                                                                                                                       Serv1~ 's address


      \.dditional information regarding attempted service, etc:
                                                                                                                                        \

                                                                                                                                        \
                                                                                                                                            I
                   Case 3:19-cv-01266-CCC
                      Case                 Document.5-1
                           3:19-cv-01266-CCC  Document 6 Filed
                                                          Filed03/f 7/19 Page
                                                                04/16/19  Page.101of124
                                                                                67 of 88
AO 440 (Rev. 06/12) Summons in a Civil Action                                             ~                                              .


                                      UNITED STATES DISTRICT
                                                                  for the
                                                                                          !1
                                                                                          l
                                                                                                       1




                                                                                                           OURT 1

                                                                               .          .




                                                                    )
                                                                    )
                                                                    )
·4-\\ r~" ?~ r-t-L,-St>t D                      1V(o   Se__         )
                                                                    )
                            Plaintiff(s)
                                                                    )
                                V.                                          Civil Action                   o.       19-cv-1266( CCC)
                                                                    )
                                                                    )
                                                                     )

_\{)a -\ -k, Dyo h e:>'L              Ro&v-l, c. v"<-L, a ~ (~
     ·                    Defendant(s)          U      I             )

                                                SUMMONS IN A CIVIL ACTlO~

To: (Defendant's name and address)         .           . "                                    ·

 ~I (             ens+:." a ~-i..(.\J~.S               N          ~J4$
                                                                                                  1




  u              ~~Ct_ Q\J5Tte{; ~t
                                                           1 )\                               •:  11




   ~'\0~ Vite, ~CV ~,,,__JJ_,-4_, &l ~~T.
   0~ Jv.o.r--- pe_ -!~ 0o)l                               C\'DdO)qd -                   qp9Dc9-
          A Iawsmt has been filed agamst you.

        Within 21 days after service of this summons on you (not counting the day you received it)- or 60 days if you
are the United States or a United States agency, or an officer or employee of th United States described in Fed. R. Civ.·
p. 12 (a)(2) or (3) -you must serve on the plaintiff an answer to the attached'. omplaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served o' the plaintiff or plaintiff's attorney,

   f%or~ -\"\,rC</VI ~e-re-c~S"to Rro S-L
whose. ame and ad~ess are:            ,-
                                                              ~~ n9 LJD'-1
                                                                                'I
                                                                                ·
                                                                                   .
                                                                                         .
                                                                                          lfJ.      .


 \Jr):, . V; \\c;:;,kf NLJ\ ,{ c,.u_._ 11 ) 8\.vqve- 5 ~I I ~5 _y.t"\Ju,,,_,.. \ ~12- ~2<.,,
    le,l_ '_'6" - '-f-3.2 - (.,(an I Ew..C.:c \_- ~ffle.nz.. _IDS?@ ~l- ~
          If you fall to respond, JUdgmei:t by ~efault will be entered agamst yo~I for the reltef demanded m the complamt.
You also must file your answer or motion with the court.                           .              ~,
                                                                                                   1
                                                                                   France Rios De Moran, Esq.
                                                                                CLERK 'F COURT

                                                                                   0-'-f
                                                                                       /-) r;y
                                                                                                           L~
                                                                                                                     , ...... ·.   \,Antonio Rodriguez-Gonzalez
                                                                                                                                   .2.019.03.27 13:58:30 -04'00'
 Dme: ~-03_/_2_7/_2_0~19~~~~
                                                                                                  l        Signature of Clerk or Deputy Clerk




                                                                                          . I
                                                                                                  I
                                                                                                  I
                                                                                                  i
                                                                                                  I
                            caseCase
                                 3:19-cv-01266-CCC   Document
                                     3:19-cv-01266-CCC        5-1 6Filed
                                                        Document         03(27/19
                                                                     Filed 04/16/19Page
                                                                                    Page102of124
                                                                                         68 of 88
:::> 440 (Rev. 06/1·2) Summons in a Civil Action (Page_2)                                                              .I



Civil Action No. l 9-cv-1266(CCC)                                     PROOF OF SERVICE                                 :I

                     (This section should no(_be filed with the court unless required by I ed. R. Civ. P. 4 (/))

 .        This summons for          (na~ af""""'f"'' and tW< ifaey)              Awi         1'   r     CU_\;~ J 1-1                          Q,   ft) I '--'--1\/._,,_.S,                    _)
;vas receiv~d by me on (date)          J1 f V') /      i     {
                                                                  1
                                                                      2tJ / 'J        ·
(2. J ~ ;~e?:~".AAserv~~,°,'~.:'.son
    1                                          indiv~I                 e                  at ()>lace)   /)gfJN                  ~ fM..IN. J.o cf2y_ ~ -fk le.._
~~--~----'14~tv_.-,~---""--1-_d-_«~_,~-->.J-~-,---2.'-f~Cfl
                                                        ___· ~                    1                   on (date) (           I                                      ;   or                 .
                                                                                                                            I
          0 I left the summons at the individual's residence                          or usual place of abode: ith (name)   I


                                                                              , a person of suitable age and! , iscretiOn who resides there,
         ~--------~-----~
           on (date)                                   ,   and mailed a copy to the individual's last k own address; or

          l;;r I served tliO summons on            Ina~ af       indi;td=lj     V --e     I ~ J"evi. :,                                                                        ,who is
            designated by law to accept service of process on behalf of (name oforganiza,tifn)                                                                    2.-       2cJ t q_
                                                                                                      on (date)         •. I                                       ; or
                                           ·---~-----~~-~

           0 I returned the summons unexecuted because
                                                                                                                        ,       I                                                   ;or
                                                                                  --~----+------+--------~--
                                                                                                                        ~       1.




           0 Other (specify):
                                                                                                                        ; I
                                                                                                                        ,        I

                                                                                                                        'I
           My fees are$                                    for travel and $
                                                                                 -----
                                                                                                           for    servic,e~,I for a total of$                                0.00




                                                                                                  _ _ _ _/_1____
                                                                                                                                     I,
           I declare under penalty of perjury that this information is true.



 )ate:   At 1'1 )        I ?,       Zo Jdt                            <==?~:,-'-/- -                                        'I                                         !


                                                            /11~; floDU:;l~
                                                                                                                  hWU4          f"             and tltl<     .         ~
                                                                                                                            : I
                                                                                                                            !I
                                                                                                                            •             I

                                                                                                                     Senieli 's address


  \dditional information regarding attempted service, etc:
                      Case 3:19-cv-01266-CCC Document 6 Filed 04/16/19 Page 69 of 88
 AO 440 (Rev. 06/12) Sunnnons in a Civil Action


                                       UNITED STATE~izisTRic~ COURT


                                                                   )
                                                                   )
                                                                   )
                                                                   )
                                                                   )
                                                                   )
                                 v.                                    CivilAct~1nNo. 19-cv-1266(CCC)
                                                                   )
                                                                   )
                                                                   )
                                                                   )
                                                                              II
   ~ r" \\e.-. Ovo  ~o-z... \Zoc.l""\:y1l.ZJ l ~)
                Defendant(s)                   A \s)    1
                                                                              '\
                                                                              1                            ·r.

                                                                           . I
                                                       SUMMONS IN A CIVIL ACTI N

To: (Defendant's name and address)

    kc\\9 ·G-w. \~.V'Nl;o.                         ~ WY\DS \J_;l~~
                                                                              I
         \)0 e,o)l             d. :l, I~ 3         1   S~a...kl ot\
                                                       \J ?\Z.                                         ~
                                                                             J
                                                                                   It


           SCV) 3...,.U'\             f(.L~ ()Oq'b \ - d-1 <.o3
         A lawsuit has been flied against you.                                                                   .

         Within 21 days after service of this summons on you (not counting e day you received it)- or 60 days if you .
are the United States or a United States agency,_ o~ an o.fficer or employee of~e Unite? States des_cribed in Fed. R. Civ.
P. 12 (a)(2) or (3)-you must serve on the plruntrffan answer to the attachef complamt or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answ.er. or mot.ion must be served ~n. the plaintiff or plainti:f:rs attorney,
                                                                                    1



whose name and .address are:
  . . fi.-\\v1 M-{)      '\-{\                    °"""
                                                 () (
                                    I <e re<... - VD le , ;
                                                                    (' L              C
                                                                                        r:
                                                              ~~ rec_· .:>cv ..,... \C\~-r
                                                                               1               ~ \                     p
                                                                                                                      _u_ I                      11. b




  {)rb. \J,.\\~-s ~r~Q. ~.u ~1~\S i~s 1 3::....--..Ju~ f>R."l9C1~
   · --to\. 1 i; 1- 't3 2 _ Ce&>. 'IS 1 I f. ~ 'i \ : . \f' ere..:~ -t• s 1 @ 1 ~' \ ·cw-
       rr you fail to respond, judgment by default will be entered against yo ; for the relief demanded in the complaint
You also must file your answer or motion with the court.                                I
                                                                                        I
                                                                         Franc ~ Rios De Moran, Esq.
                                                                         r.T.F.R nF COURT
                                                                                                           · ' , Antonio Rodriguez-
                                                                                                                ',Gonzalez
        03/27/2019                                                                                               '261;9.03.27 13:38:44 -04'00'
Date: - - - - - - - - -
                                                                                            Signature of Clerk or Deputy Clerk
                                                                                                                                          ,.

                               Case
                             Case    3:19-cv-01266-CCCDocument
                                  3:19-cv-01266-CCC     Document
                                                               5-16 Filed 04/16/19 Page
                                                                                    Page22
                                                                                         70of
                                                                                            of124
                                                                                               88
 lO 440 (Rev. 06/12) Summons in a Civil Action (Page.2)

I Civil Action No. 19-cv-1266(CCC)
                                                                                                       \
                                                      PROOF OF SERVICE                                 l
                      (This section should not be filed with the court unless required\b · ~ed. R. Civ. P. 4 (/))

   .       Thiss~ons fur            (name efmdi•i'f<'l and tU!e, if aey)
                                        ftva vY
                                                                            L J!{}\_ · (i W
                                                                    '2fJ f °t.
                                                                                                     I.                          .~ ~ f.u             I ;;;._




                                                                                                                                               r
 was received by me on (date)                       } t. I 1

        ,~!
       (~#1
                   pernonally ""'"'·" )!!,• summons on the individual at
                         _          V \L_ "                                      _
                                                                                   (p/.,,l~ -\
                                                                                               i---.-~-'-.-1-,-_
                                                                                       on (d-a-te)-J-+.-/l
                                                                                                                                                (1V\ll
                                                                                                                                     --=--:------
                                                                                                                                                         VJ:,   le~ /I-£
                                                                                                           1
               .         .               L~ 0 .                     .                              f!:=J-1,            ( ._,,,   I

                         e summons at the individual's residence or usual place of abodb with (name)
                                                                                                           l
          -------~-~~----~ , a person ofsuitable age a*1 discretion who resides there,
            on (date)                                , and mailed a copy to the individual's         Iask          own address; or
                        ---~--~-
            0 I served the summons on (name of individual)
                                                                                                           'i'
                                                                                                                                                 , who is
                                                                            ~----~-.....,.,...,.....;..r+...,.-~---.---~-~~

             designated by law to accept service of process on behalf of (name of organ~ tion)
                                                                                       on (4ate)               \                       ; or
           ----~---~-----~~--~~--~~                                                                  _ _._I---_       _,...,.._ _ __

            0 I returned the summons unexecuted because                                                                                               ; or


            0 Other (specifj;).'.



                                                     fat travel and $                                                                          0.00
            My fees are$




       ,{ f 32
  Datef1f '1 i , ,
                          Q
                   • ~.fJ) I
                                                          <::::·-




                                                                                                        Serv' r's address



   Additional information regarding attempted service, etc:
                                                                                     File~\
                       Case
                     Case   3:19-cv-01266-CCC·oocument
                          3:19-cv-01266-CCC    Document5-16 Filed 0+27/19
                                                                  04/16/19 · Page
                                                                             Page _15
                                                                                  71 of
                                                                                      of 124
                                                                                         88
                                                                                             1                 I
                                                                                                             .f
AO 440 (Rev. 06/12) Summons in a Civil Action

                                     UNITED STATES DISTRI~T                                                              OURT .
                                                                         for the        '1
                                                ...                                              I
                                                                                                 \
                                                                           )
                                                                           )
                                                                           )
                                                                           )
                                                                                                 I
                                                                                                 \
                                                                           )
                                                                           )        . "lAc1Jio
                                                                                           \. No. 19-cv-1266(CCC)
                                v.                                         )
                                                                                   C1v1
                                                                           )                         \
                                                                           )

                     Ov:onol- ~~?k~1t"l Pr~~
                           Defendant(s)         U          I        ·       )

                                                      SUMMONS IN A CIVIL ACTI                            i.

                                                                                                         \
To: (Defendant's name and address)                                                                       \

      - C{.0 C
L~J, c+ri
        ~:'Vi
               .
                     a·l   .
                              ·f11 ~a.2- \. 0 \
                                      O(YJJL(f)
       -g -A"e_. PZ)nc..e.. de.. Le-ri,,., u ro · .,;                                                        .
              51                                                                                             1

                                                                                                          II                                               -.
         · A lawsuit has been filed against you.                                                              \i                                              . .·

        Within 21 days after service of this summons on you (not counting tje day you received it)- or 60 days if you
                                                                                                 of ~he
                                                                                                         1



are the United States or a United States agency, or an officer or employee     United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)-you must serve on the plaintiff an answer to the attacnhcomplaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. Tue answer or motion must be served n the plaintiff or plaintiff's attorney,
whose name and address are:
    'fH\o r         +t~ p~!'Ve.-e:, b
                                                  .            (   ta ; ·J
                                           re Ii '.'.:"' It.· I t '._D 7
                                                                              _ ,.
                                                                        r.,..t, e
                                                                                                 c                   B-         :-\4--   J     a    ·    tl

     '      \f,' ~ll I P   ,, ~ \\ ~\oc;ue.i'\ S 1-tFs $~..1V°'V"'\ P<Z. 06'1L-(
l) r b       \I 3    \65 cl.-_          o...r c-r....6..       .     .                   I                     I \



        \-cl·       ~~n- t/'':>'ff-             rolQg1         If:_""-°"'\·.       \-ipUfi-z. 1o51@- ~,\. ~
    ·      If you fail to respond, 1udgme~t by ~efault will be entered agamst you( for the relief demanded m the complamt.
 You also must file your answer or mot10n with the court.                                                            \

                                                                                       Francts\Rios De Moran, Esq.

             .                                                                         ~~COURT ~,Antonio                                                Rodriguez-Gonzalez

                 03/27/2019                                                             ~iY                                                  ,.2019.03.27 13:37:55 -04'00'
 Date:                                                                                                                   Signature of Clerk or DeputY Clerk
                                                                                                                        1




                                  Case 3:19-cv-01266-CCC
                                    Case  3:19-cv-01266-CCCDocument 5-16 Filetj
                                                             Document           3/27/19 Page
                                                                         Filed 04/16/19 Page 16
                                                                                             72 of
                                                                                                of. 124
                                                                                                    88
    \.0 440 (Rev. 06/12) Summons in a Civil Action (Page.2)                                                     i
!   Civil A~tion No. l 9-cv-1266( CCC)
                                                                                                                !
                              .        .                                   PR?OF OF SERVICE                .    I
                          (This section should not /)e filed with the court unless require\ . Fed. R. Civ. P. 4 (l))

      .        Thiss~monsfor(nameofindivi1uaJandtitle,ifa,ny) ~&o.. · .sl +vtct ctN~"Y\) ~ t~
    was received by me on (date)               cA f> If J   1      f   1
                                                                           7~ I °f .
                                                                                0
                                                                                                                    1



               ~I      personally se,-ved 1he summons              1'th.:.jndividual at <PW«)"0~ .~L "-'~                                               p4-t/of'        · I   St- '?'
                         '5' t/Y'I f           t__,L-;v 1          i       0&                      on fdateJ        ; •              y--/ / J    Lf 12-r;rfref                           1
               0 I left the summons at the individual's residence or usual place of abo1e with (name)
                                                                                    , a person of suitable age a~ discretion who resides there,
              ----.-.-~~-~~,_,_...--~-~~---·-                                                                           I

               on (date)                                    , and mailed a copy to the individual's            la~t known address; or

               0 I served the summons on (name of individual)                                                           \!                                              , who is

                designated by law to accept service of process on behalf of (name ofo;~a~Jft'tion)
                   .                                                                                                        I
                                                                                                   on (date)                f                              ;   or
              ---~--------~------~----                                                                                      i
               0 I returned the summons unexecuted because                                                                  I                                                 ; or

               0 Other (specify):


                                                                                                                             \
                                                                                                               servr,           !I




                                                                                                 t           .
                My fues are $                                   fbr travel and $                        for                              fbr a total of$            0.00



                I declare under penalty of perjury that this infbrmation is true.                               (


     Date:    Kl P, /} U f         l(      1   2£ (1                       ---A----- ·.· · · · •·1 .........                                       -~
             f-                                                            &l/aJ1P-l1 pL}              'Ji'J:';1;'+      ~6
                                                                                ·                        Prinreram• tid•                   and




                                                                                            .                  . Serll~r 's addre$S
                                                                                                                                     .                         .    .                .




                                                                                                                                     \
      Additional information regarding attempted service:, etc:


                                                                                                                                     II
                   Case3:19-cv-01266-CCC
                . Case  3:19-cv-01266-CCC Document
                                           Document5-1
                                                    6 Filed
                                                       Filed04/16/19
                                                             r·i 3/27/19 ·Page
                                                                           Page73 of 88
                                                                                19of124
                                                                                                   l                            .
 AO 440 (Rev. 06/IZ) Summons in a Civil Action                                                     i
                                                                                                   I            .     .   .     .

                                             UNITED STATES DISTRIC '. COURT
                                                                        for the




                                                                          )
                                                                           )
                                                                                                   I
                                                                          )
                                                                          )
                                                                          )
                                                                          )
                                                                                                   I
                                    v.                                             . 'IAct1.Iin N o. 19-cv-1266(CCC)
                                                                                  Civ1
                                                                          )
                                                                          )
                                                                          )

                        'D-ruhD'2-             ~Jv.t""'~ue.z,d
                                                         D          bC\ \s)
                               Defendant(s)


                                                   SUMMONS IN A CIVIL ACTI
                                                                                                   I
To: {&fondant•,,,,,,,,. and o<kJns,)                                                               I
 kJo. Ws :B. ~-una. \ll\<VioSC>                                                                    I
    f\~·,.
       C\( .\-u.J.<l \ \ i (a                                                                      l
         ,          o.S ~ ~~.- 0 01J·W                                                                 II
         A lawsuit has been filed against you.                                                     1    1




                                         .                                                         1I

         Within 21 days after service of this summons on you (not counting tJF day you received it) - or 60 days if you
are the United States or a United States agency,_ o~ an officer or employee odpe Unite~ States des.cribed in Fed. R. Civ.
P. 12 (a)(2) or (3) -you must serve on the plamt1ff an answer to the attache1 complamt or a mot10n under Rule 12 of
the Federal Rules of Civil Pr~cedure. The answer or motion must be served                          t_
                                                                                the plaintiff or plaintiff's attorney,
whose\~:nd addres~r.je.,                         n\'·      . ,_/~    ,:+ nA., \                    \·-e.J..~ Ser~ l\C\                     tlOL\               .
  , . fTl'
   \Lrb ~ \J ' \
                          .·
              ~~ ~n,~, ~\' ~ "',,~      0" \.>
                       a'$ ~ r GrcAo. '-~ l \
                                                             I             8t:c;~,::/\-.!,\<$ ,S:.--.J(,<»" p~. l)O q ~
                                                                                   \               .
   i-e-\~iSl,..Lfagi-~(cK1 I                            el\l\._c..  :l\: l>perez. u51{~~-!'t\'Y\~\. ~
       If you fail to respond, judgment by default will be entered against yo for the relief d~manded in the complaint
You also must file your answer or motion with the court.

                                                                                    France Rios De Moran, Esq.
                                                                                    CLERK 'FCOURT
                                                                                                                              , Antonio Rodriguez-
                                                                                           /---;                              --Gonzalez
                                                                                       (
                                                                                                                               ·2cff9.o3.27 13:38:29 -04·00·
Date: __0_3/_2_7_/2~0_1_9_ _ __
                                                                                                            Signature of Clerk or Deputy Clerk
                                        Case
                                      Case    3:19-cv-01266-CCCDocument
                                           3:19-cv-01266-CCC     Document
                                                                        5-16 Filed
                                                                              Filed 04/16/19 Page20
                                                                                        /19 Page  74ofof124
                                                                                                         88            rt/27                                                     "




0 440 (Rev. 06/12) Summons in a Civil Action (Page.2)
                                                                                                                        !I
:ivil Action No. 19-cv-1266(CCC)                                                                                        ·I

                                                                                                                        1I
                                  .
                                                       PROOF OF SERVICE                                                  I
                       (This section should not be filed with the court unless required~ Fed. R. Civ. P. 4 (l))

 .           Thlsswnmons for                  r·-   •findivfriu41 and     ,,,i,, tfqny)).clo . & s           E· .                                           1ia.       /111     WUJ J!o
Nas received by :me on (date)                  lftp lfi 1 . .I        !   l_o f .cg         .                     _          I
                                                                                                       ~-~--·_·-_·~"1---1--~-~~cQ___.·_._k_._.~_,__i-""3=·'-----'('"-·___
                                                                                                                             1


         )st-I personally served the \[mmons on the individual at (place)
                /I
               { J{ q·Ut/y , i .~
                                 0'      •           .                  on (date)
                                                                                                                   I
                                                                                                                  '.         ! I{·'
                                                                                                                                                   '
                                                                                                                                                            CJ, Zol<) ; or
                                                                                                                                                        1
                              !           .    ~                           .    .       .   .                                •"                         ~




             0 I left Je summons at the indiv.idual's residence or usual place of abodej ]',ith (name)                                                             .     . ..          .

                   .                  _        .     .           .         .        , a p.erson of suitable age   an~ piscretion who resides there,
             on (date)                                       ,   and mailed a copy to the individual's lastj                                  own address; or
                                                                                                                                 I                                                     , who is
                                                                                       ~~---~~...--=-~µ.,..~~--~~-~~




             0 I returned the summons unexecuted because                                                                                                                                    ; or

             0 Other (specifY):
                                                                                                                                 II

                                                                                                                                 I\

             My fees are$                                    for travel and $ ·                           fOT   servitje , for a total of$                                           0.00
                                          -~~-~                                         ~-----                                    \I,



             I declare under penalty of perjury that this information is true.                                                     ;
                                                                                                                                   i
                                                                                                                                     '

 )ate:   I
              n

             1~p-!/J
              A


               .
                         '
                         1
                          I

                                  ,
                                  ,
                                      Y! ?ar4                     ~ ~-·- · - - - -·_'.'.'.-~;:2'.j~· ______r__~+~::......:..~~=--::"
                                                                                                                               ---._i
                                                                                                                  Servers signature
                                                                                                                                      ______


                                                                     1/\t(a t1 u.wf 11 · J2e {Kl                ult
                                                                                                                Prmted1 ame .and title
                                                                                                                                                       tA1de ~t1l                h
                                                                                                                       \
                                                                                                                                         l

                                                                                                                       Servk 's address
                                                                                                                                         I
                                                                                                                                         Il
 l\dditional information regarding attempted service, etc:                                                                               l
                                                                                                                                         I
                                                                                                                                         \
                                                                                                                                             !
                                                                                                                                             \1
                                                                                                                                             'I
                                                                                                                                             j,
                                                                                                                                             \'1
                                                                                                  I
                                                                                                  1



                   Case
                    Case3:19-cv-01266-CCC
                          3:19-cv-01266-CCCDocument
                                            Document5-1        3/27/19 Page .117of124
                                                      6 Filed 04/16/19      75 of 88
AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT; COURT
                                                                             for the




     ..                    Plainti.ff(s)        /                   ·
                                v.                                                       Civil ActiQ No.        19-cv-1266(CCC)
                                                    .   ·.~




                                                    SUMMONS IN A CIVIL ACTIO.

To: (Defendant's name and address)

   L~ °'-net t-\ 0 N\e£-M-C\   .,
                                                                                                  1
                                                                                                            •          •



   Urb0ri.1'W.-i<;h Sw- ~n_i;.dK>~Cevl~ SUAjQoberJ.n ff                                                                                fle
   SU\· Jo~) ·Pve.t..f.o ~--o, b6'1-u7     ·   ·
          A lawsuit has been filed against you.
                                                                                                      .
         Within 21 days after service of this smnmons on you (not counting th# day you received it) -or 60 days if you
are the United States or a United States agency, or an officer or employee oft!'e United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) -you must serve on the plaintiff an answer to the attached, complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served o ' the plaintiff or plaintiff's attorney,
who~1 name and add:ess are:           tO r          _         Sol       ()       '--    <- ~ : ~ 4f \ 19 y 0 q,
 A·tror~ tl1 ~'\ r<t..re..z,
  Orb, \)~Y\.~ A,_ Pure~~ 1Q~
                                                              u   lo)   VV10     d..iZ  re.ot
                                                                              u) <\3.l'°c\\?t;    f- \i


                                                                                                "{:l=.5 &"' 3u&L/\
                                                                                                                                   ,


                                                                                                                                             ~i2 ·    l:f:J97..lo

   -fc,f. 7 e1- 43~- t,c,g-1 / ~. l: hpu1z.                                                                 to.5t@: lf-1"'"; L ~
       If you fail to respond, judgment by default will be entered against you' for the relief demanded in the complaint.
You also must file your answer or motion with the court.                      ·

                                                                                           Francedl Rios De Moran, Esq.
                                                                                           CLERK OF COURT
                                                                                                                           ·. ~;.Antonio Rodriguez-Gonzalez
                                                                                                                            ' '2019.03.27 14:05:47 -04'00'
Date:      03/27/2019
                                                                                                          Signature of Clerk or Deputy Clerk
                           Case 3:19-cv-01266-CCC
                              Case                  Document
                                    3:19-cv-01266-CCC        5-1 6 Filed
                                                       Document          0304/16/19
                                                                     Filed  27/19 Page
                                                                                    Page118of124
                                                                                         76 of 88
) 440 (Rev. 06/12) Summons in a Civil Action (Page.2)

:!ivil Action No.      19-cv-1266(CCC)

                                                   PROOF OF SERVICE
                       .                                                             'i
                   (This section should not be filed with the court unless required hf, ed. R.. Civ. P. 4 (l))

       This     s~monsfor (name ofindividu4l and title, if any)   Ct  L J ~ t=b \ ~~
;as received by me on (date) ·<f\pV'j J. f l 1 "'1..0 I g.~·. - - ·~·----.-.. -;l-+----_..:;:._--_,!'.-----


   ~ l personally served the summons on the indivikal at (place) .         (/2..; WA
  ~ H Jj Mel() 1 S'e..t ~.... 1 Vlf2- • on (dat•) ,,__,,_..,.--,.,+--r----1--~~'Z.o~.},<"fr
         0 I left the summons at the individual's residence or usual place of abode:
                                                                 , a person of suitable age and 'scretion who resides there,
        --------------,...,.-.-~~~--,.~
         on (date)                                 , and mailed a copy to the individual's last:
                      ---~-~-~



         0 I served the summons on (name ofindividual)                                                                     , who is
                                                                              . .. ... .
                                                                                      .
          designated by law to accept service of process on behalf of (name of:arganizqti n)



          0 I returned the summons unexecuted because
                                                                      -----0-n-(d-a-te_~   __.-:,__.1--·-------;-or____ ; or
          0 Other (specify):




          My fees are$                             for travel and $                   for service , for a total of$     0.00


          I declare under penalty of perjury that this information is true.




                                                                                             Serve 's address


 \.dditional information regarding attempted service, etc:
                    Case
                     Case3:19-cv-01266-CCC
                          3:19-cv-01266-CCC Document
                                             Document5-1 Filed'04/16/19
                                                      6 Filed   '3/27/19 ·Page
                                                                          Page77
                                                                               =11of124
                                                                                 of 88
 AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRIC COURT
                                                                        for the



                                                                          )
                                                                          )
                                                                          )
                                                                          )
                                                                          )
                                V.
                                                                          )
                                                                          )       Civil Act n No. 19-cv-1266(CCC)
                                                                          )
                                                                          )

. hr\  'l
  ~ u1cn1 e..
                                          _\ (q\Jil_ f I-(1\"
                 0 ro ·~1iJL (-\>1"'"):\ oon             ~5 )
                                                              . )
     ·                    Defendant(s)       ·   J      )                 )


To: (Defendant's name and address)
                                                     SUMMONS IN A CIVIL ACTI ,

                                                            •   .
                                                                                          rIi
         Son\O\ .,+:ve,fu, \J ~leL. Co\C:n
         !A Mv~s ck, s~· P01YI uu                                                         11

     · c~            E>e.-\~      4tcr                                                    I               ie

          n.             ~     f.\n
          V'1A-cu.i''c;...0D r 1-':- •
                                       ooc.i ra;;_.
          A lawsuit has been filed against you.                                           J.

         Within 21 days after service of this summons on you (not counting t, day you received it)- or 60 days if you
are the United States or a United States agency, or an officer or employee of: e United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)-you must serve on the plaintiff an answer to the attache, complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served                 1
                                                                                the plaintiff or plaintiff's attorney,
whose name and address are:
 'f\ \ \         · .lA .
                                    ._
                                  O ~
                                                        S\
                                                  ;>\" 1/ ro ~
                                                                        ,() \ _
                                                                              Ir     t'   O          .i.l- .\ 0 L\. l L
                                                                              'r-C.d , ~.v "++' \ ' .., 0 ·1
                                                                                                                                                .

 tJt\vv~ .,              \1   r~ t'e..re-~ "'•                      1                                     .                     ........
    ,_ ., ~ ·. ,. c i _ <\7 a.r-0/\d tc~ l\
\) rv·                                        L;C_ S~l,its, ~JJ~ '<?ll.            'B\o
       v ~ 1 a~ ~~-                 \     ~ \        .            ' oo~((.
         +a.  lo'"1- <ft>¥-~4~1 l ~a.\l: h1 e..r=e_.-~ 1us1 @.~otd._~'-
                                            1
       Ifyou fail to respond, judgment by default will be entered against yo for the relief demanded m the complamt
You also must file your answer or motion with the court.              ·

                                                                                    France Rios De Moran, Esq.
                                                                                    CLERK OF COURT ...
                                                                                                                Antonio Rodriguez-
                                                                                      tJ
                                                                                     /I
                                                                                   (~r.L/
                                                                                                               \Gonzalez
D~e: ~-0_3_12_7_12_0_1_9~~~-                                                                                   '"2cfr9.o3.27 13:37:29 -o4'oo'
                                                                                               Signature of Clerk or Deputy Clerk
                            va~t: .);J.::J-CV-UlZbb-CCC Document 5-1 Filed ii 3/27/19 Page 12 of 124
                              Case 3:19-cv-01266-CCC Document 6 Filed 04/16/19 Page 78 of 88
 0 440 (Rev. 06/12) Sununons in a Civil Action (Page.2)                                            '.1




. :ivil Action No. I9-cv-1266(CCC)

                                                       PROOF OF SERVICE
                      (This section sliould not be filed with the court unless required ~ Fetl. R.                           Cif· P. 4 (l))
          This summons for (name ofindividual and title, if any}     ~Cl\~ tt._ ~             ,_i..._
                                                                                                    _            _,         \)~       '"})



 ~as received by me on (date) f/wV"J ··'                  ) ,CJ::) ,9 . . .. . .
      t}f/:;;t;f;:.dp;ur;;~/"o:eQ0•1-J ~wa.:::__:_._~""-L.._:.2=..44-=-~:
          0 I left the summons at the individual's residence or usual place of abod~ with (name)
                                                                  , a person of suitable age an· discretion who resides there,
         -~-~--~-~,.-.,.._.,--~---                                                       ..              I
                                                                                                         1
                                                                                                                        .
          on (date)                                 , and mailed a copy to the individual's last known address; or
                       -------~

          0 I served the summons on (name ofindividual)                                                  ,                                      , who is
                                                                       ~~---~~~--'"--~~-~~-~~-
           designated by law to accept service of process on behalf of (name          ofor~ani;~tion) .
                                         -------~-----on (date) -~I- - - - - - - ; or
          0 I returned the summons unexecuted because                                                                                                ; or

           0 Other (specify):

                                                                                                         I
                                                    for travel and $
                                                                                                             !
                                                                                      for servitj s, for a total of $                         0.00
           My fees are$
                                                                       ------                                \


           I dedare under penalty of perjury that this. information is true.                                 \



 Date:~~ I l$(Cj                                                                                             I



                                                                                                Serv~                 's addr~~s


 l\dditional information regarding attempted service, etc:




                                                                                                                 lI
                                                                                                                  I
                                                                                                                  l
                                                                                                                  II:
                                                                                            i
                             Case
                              Case3:19-cv-01266-CCC
                                   3:19-cv-01266-CCC Document
                                                      Document5-1
                                                               6 · Filed 04/16/19
                                                                          3/27/19 Page
                                                                                  Page 79
                                                                                       .3 of
                                                                                           of124
                                                                                              88
AO 440 (Rev. 06/12) Summons 'in a Civil Action


                                          UNITED STATES DISTRI                                      COURT
                                                                     for the



                                                                       )
                                                                       )
                                                                       )
                                                                       )
                                                                       )
                                                                       )
                                     v.                                )
                                                                               Civil Ac i n No.                  19-cv-1266(CCC)
                                                                       )
                                                                       )

_mo~ ;+c.            orttno~ ~ocLr:V~\JL ) £\ fr\s~)
          ·                      Defendant(s)


                                                     SUMMONS IN A CIVIL ACTI N

To: (Defendant's name and address)
              .lv-o h n.-e:        ~D"S~lf':cnra :Pe.\os.S \
              R\4vrG\5              de-\ ~SC>
              0 ~ C::cJ:...k.,
                          D5 ~-14"' Y'Y'·~ Ao "2-<;
               S~ ~UtA-tv) R_JZ" 000.~G,
               A lawsuit has been filed against you.
                                                                                                i

        Within 21 days after service of this summons on you (not counting e day you received it)- or 60 days if you
are the United States or a United States agency, or an officer or employee of he United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)-you must serve on the plaintiff fill answer to the attach complaint or a motion under Rule 12 of
                                                                                                    1


the Federal Rules of Civil Procedure. The answer or motion must be served 'n the plaintiff or plaintiff's attorney,

whose name          :Z\~ress are: ~ L 1 ,        n       {)   Jre/L. -2>ut       0
                                                                                                        i?   ~ "f--eJ, r3 a.v % \ \ qIf D'-{
  ,   ~
                    -rt1iW0. ~\\ '1~
                         ,          ,   _ -.   1
                                                         f       .
                                                      C:_cili_ n ~~ '"'~ s -~
                                                                                        -                ' ~
                                                                                                         ts\       - --         PrL
                                                                                                                ~0.-.J ()CU\ 1 - - o
                                                                                                                                            2.-(p     O"'"t

  \}..'v P1         Vl \\Ct"S
              ~                                                I ~cu I '.                               . V'€..<., /0$. 7 @._, J-rv... c,_ ~
                •                  (te. W&U"'-oi.,                             \_ .                           .                           ,
                     <       I 1r1- '{]'¥ - {,,lo n                                                                                                l ).

               If you fail to respond, judgment by default will be entered against      yJ              for the relief demanded in the complaint
You also must file your answer or motion with the court.

                                                                                                         Rios De Moran, Esq.
                                                                                      CLE                'FCOURT
                                                                                                                              Antonio Rodriguez-
                                                                                                                              {jonzalez ·
                                                                                                                              2.0'1'9.03.27 13:36:08 -04'00'
 Date:           03/27/2019
                                                                                                             Signature of Clerk or Deputy Clerk
                            Case 3:19-cv-01266-CCC
                              Case 3:19-cv-01266-CCCDocument 5-16 File
                                                      Document    Filed O /27/19 Page
                                                                        04/16/19 Page 480ofof124
                                                                                              88
\.0 440 (Rev. 06/12) Summons in a Civil Action (Page.2)

Civil Action No, 19-cv-1266( CCC)

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless require by Fed. R. Civ. P. 4 (I))

          This summons for (name of individual and title, if any}         .:f,:/01tt ~ Co...P                             ?~ {)    .S S'   /
  0




W aS   received by me on (date)         $Q""'1      l     .1   r l '20-lCf-.--·--·-~---!.- + - - - - - " " ' - . - - - - - - - - - -
                                                                                                                                                  ......__

          'if' I personally served the summons on the individual at (phzce) r                      b
 ;41,f· 6J ~~ ,s:~~ /Pl0 . .                                                           on(date)

          0 I left the summons at the individual's residence or usual place of abo e
                                                                       , a person of suitable age              iscretion who resides there,
          on (date)                                 , and mailed a copy to the individual's la t

          0 I served the summons on (name ofindividual)                                                                                        , who is
           designated by law to accept service of process on behalf of (name of.organ zat"on)
                                                                                       on (date)                                  ; or

          0 I returned the summons unexecuted because                                                                                              ; or
                                                                           -~~~~~-~-1-1--~----~~~~~



          0 Other (specify):



                                                                                                           i,
                                                                                                           I




          My fees are$                              for travel and $ _ _ _ _ _ for servi                        for a total of$            0.00


          I declare under penalty of pe1jury that this information is true.


                                                                -=4-~-~~
                                                                      f                            Serv 's signature




                                                                                                       Serv r's address


Additional information regarding attempted service, etc:
                    Case
                     Case3:19-cv-01266-CCC
                          3:19-cv-01266-CCC Document
                                             Document5-1 Filed04/16/19
                                                      6 Filed    /27/19 ·Page
                                                                          Page81
                                                                               13ofof88
                                                                                      124            q
 AO 440 (Rev. 06/lZ) Summons in a Civil Action
                                                                                                     I
                                      UNITED STATES DISTRIC~ COURT
                                                                       for the                       '


                                                                           )
                                                                                                     l
                                                                           )
                                                                             )
                                                                           )
                            Plaintzff(s)                                   )
                                v.                                         )
                                                                           )           CivilActi nNo.                 19-cv-1266(CCC)
                                                  .   ·~

                                                                           )


hJo,itr... Oronoz Bo&;;gvez.. t\ Als
                          Defendant{s)      ,J             )
                                                                           )

                                                                           ~
                                                                           )
                                                                                                    j    I




                                                  SUMMONS IN A CIVIL ACTI                                1




To: (Defendant's name and address)

              l-t>o.,be..\ L~~ iv. re:>' f 2~ ('.)
               lJ rb ~-\ ·z.,a.C:U 61" 'Pro..c9\J Alto
               ~IL~~                                  _ .
               ~ hu.hff-') P.12.                 _ oo 9 G &:..
         A   lawsuit~ been filed against you.
         Within 21 days after service of this summons on you (not counting ~e day you received it)- or 60 days if you
are the United States or a United States agency, or an officer or employee of1jhe United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)-you must serve on the plaintiff an answer to the attacheq complamt or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served 1n the plaintiff or plaintiff's attorney,
whose name and address are:
                  \/\\\          <LA_.- .  0 V" e
                                                               i .     ··"        .,   o\ . ()r~LS
                                                                     <::., .....}" ,-.... -;:.) .               _e_
                                                                                                                            ·r
                                                                                                                            \
                                                                                                                                    -~ n_      a.\- ~, c, ' ~ l)L--f
                                                                                                                                 v..X ~.:y' if ~ l aI
                  tlt\UfnN.J..lv . \ \\If~ ~e. .                                ()v -                Ii               = -                                  '     .

    \),\,. u; \\t1-.s. ck.                 P~c!.. ~ ~~\ocd-e, ~ I ~s, SM 1.icui r~9u
                \-e..\. i ~ '1-- lf 3 ~ ~ &Lo. ~{T                        / l:;'vv---a \ J ~\                 htP ~ /'(..<:.          105-,   @...,~~'ti.            ()J'V
       If you fail to respond, judgment by default will be entered against yo for lb.e relief demanded in the cb'fuplaint
You also must file your answer or motion with the court.

                                                                                             Franc       i. Rios De Moran, Esq.
                                                                                            CLE      I   PF COURT                 '
                                                                                                                                  kAntonio Rodriguez-Gonzalez
                                                                                                                                 !,,'20~9.03.2713:37:42-04'00'
Date:        03/27/2019

                                                                                                         I
                                                                                                         I
                                                                                                         I!
                                                                                                          !
                           Case 3:19-cv-01266-CCC
                             Case                  Document
                                   3:19-cv-01266-CCC        5-1 6 Filedl03
                                                     Document              27/19 Page
                                                                   Filed 04/16/19 Page14
                                                                                       82of.124
                                                                                          of 88
0 440 (Rev. 06/12) Summons in a Civil Action-(Page.2)                                               \

~ivil
                                                                                                    I.
        Action No. 19-cv-1266(CCC)

                                                     PROOF OF SERVICE                 I
                                                                                                    I
                      (This secdon should not be filed witlz the court unless r~quired\by . ed. R. Civ. P. 4 (l)}

          This   s~mons tor                                   tJ, if;;n~ ~ ~ l      L/iJ m ~                                    2..0 Y7... 0
                                                 l
                                    (name ofindividual an¢

,;asreceiv~dbymeon(dateJl/pf'l                          i. f ·!   LdlC/-----'---~-.+--·-+-----~-----~

         liJI I pOrsonally served the summons on the individual at
                                            {Cu
                                                                                m
                                                                  vt ~ ~ t"\hr;i (date)
                                                                                                        '
                                                                                                 ._.._f____..__,__,~....__._.--"2""'-'iq
                                                                                                                                         ?w A 14- I f-o
                                                                                                                                          2 /               0    J
                                             ./ LJ0(
                                                 a                                    'I.               I


          0 I left the summons at the individual's residence or usual place of abo~· ith (name)
                                                                     , a person of suitable age                 d ,iscretion who resides there,
         -~----~-~------~
          on (date)                               ,   and mailed a copy to the individual's las1                        own address; or
                                                                                                            I


          0 I served the summons on (name ofindividual}
                                                                         .·.   .        .. ·....... I       I           .
                                                                                                                                                     , who is
          designated by law to accept service of process on behalf of (name of organiiati n)
                                                                                     on (date)              \                             ;   or
                  ·~---~ ·--~--,...~---~--~~--                                                    --'--!.---~---

          0 I returned the summons unexecuted because                                                                                                     ; or
                                                                         -~~------!-~-~----~----

          0 Other (specify):                                                                                    \

                                                                                                                I
                                                                                                                !
                                                                                                                \
          My fees are$                             for travel and $                         for servi~e , for a total of$                          0.00
                                                                        ------                                  \

          I declare under penalty of perjury that this information is true.



Date:~~V; l. I 3 , 2e/ Cf       I
                                                                                            J\
                                                         --d;;;;-~~~~--=4---1-t-=--=--=--==---"-L_
                                                        Wa vu,,_J VI-, De po "\";=-Ut /-!ht ch .b
          . '      •   L    /




                                                                                lI               Printe                 ame and title

                                                                                                                    \


                                                                                                                    \



Additional information regarding attempted service, etc:
                     Case3:19-cv-01266-CCC
                    Case  3:19-cv-01266-CCC Document
                                             Document5-1
                                                      6 Filed
                                                         Filed04/16/19
                                                                3/27/19 Page
                                                                         Page83
                                                                              _29ofof88
                                                                                      124
 AO 440 (Rev. 06/12) Summons in a Civil Action


                                         UNITED STATES DISTRIC COURT
                                                                         for the



                                                                           )
                                                                           )
                                                                           )
                                                                           )
                                                                           )
                                V.
                                                                           )
                                                                           )       Civil Acti:, n No. 19-cv-1266( CCC)
                                                                           )
                                                                           )

  fY1.~,i +e. Dronoz Adr(q11Q}:'l ii.IS l
      ·                   Defendant(s)           ...J                      )                 )
                                                        SUMMONS IN A CIVIL             ACTI~
To:   (Defendant's name and address)                     .                                  jil
                                                                                             :1




           &oor3i~ Cz,,,_d.J. ~~~
             [c,.. &,,,"" ) "; 0
             SD.A J u~ l
                                                 fuuvi_~k, b
                                         f!Q_, O()CliP0 t
                                                                                             i
                                                                                       pl •""'
          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting ~e day you received it)- or 60 days if you
are the United States or a United States agency, or an officer or employee oftjhe United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)-. you must serve on the plaintiff an answer to the attache complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served n the plaintiff or plaintiff's attorney,
                                                                     ~                                    c         r          ~ (J          uott
                 " c rv~,
                A~    . ~~\ l\. rC\/Y\. .0c re. 'lo. ...,C'00 \.o. I.. rD
whose name and address are:               .                      .
                                                                     I
                                                                                   :                  .
                                                                                                          ~
                                                                                                                                           ....\_
                                                                                                                    1-r dJ l.J? af +-'-' )\q \ \
                                                                                                                      ~· --        no_       .
                                                                                                                                                          ,


                                                                                                                                                         009 '2.!
\).-lo· VI \ks ~ . ~c.'._ {1._\k ii 1\~l">e -1 -1\o-'>1 Scn0vcvi :
                                     (                   -   .                                    .       '   =            .               •""   11._.




      +.:., \. \"gt~ fr3 r- WCr/11 I EIV\.£H I: ""A~ 1_0S'l@,r .1._~
       if you fail to respond, Judgment by default will be entered against yo : for the rehef demanded 1n the complamt.
You also must file, your answer or motion with the court.                     ·
                                                                                                  '
                                                                                       France: Rios De Moran, Esq.
                                                                                       CLERKbF COURT
                                                                                                                        : Antonio Rodriguez-
                                                                                                                        \(jonzalez
                                                                                                                         ·2019.03.27 13:39:50 -04'00'
Date:      03/27/2019
                                                                                                      Signature of Clerk or Deputy Clerk
                                    Case 3:19-cv-01266-CCC
                                      Case                  Document
                                            3:19-cv-01266-CCC Document     Filedd'04/16/19
                                                                     5-16 Filed    /27/19 Page
                                                                                           Page30of124
                                                                                                84 of 88
0 440 (Rev. 06/12) Summons in a Civil Action (Page.2)
                                                                                                                      '
                                                                                                                     ·I
:ivil Action No. 19-cv-1266(CCC)
                                                                                                                      I
                                                       PROOF OF SERVICE                                               I
                        (This section should not be fded with the court unless required b~ Fed. R. Civ. P. 4 (l))
                        .                                      ·             G.e ov~,.~            ~..A4l~                              cg.JZ. ,,,~ l.a.
 .      ~his summons for (name ofindi,\iidual and title, if any) u                                 .. . .             \     a
was received by me on (date) h_ v- J ! . ·'. / q} 6f                                                                  '
            O I personally served the summons on the indivi(lual at <!>la") LJYIJ'i                                     ·I Fo~ f-'Qj';c 6l_ D{j' °'-'                                      U      1
            Ao+ · 9J d /                      ~ {[U          O_.t.•-f,,.l/J C!<-   bd   1   P<fl ~   on (date)            i\                                    . . ; or
            ~ ~left the sum.mon~ at the indiv~ual's residefce or usual pl.ace of abode\l~ith (n"'."')                                                           . .       .   . .      .
                                                                                   , a person of su1table age anq 1scretion who resides there,
                    :       .   .            .       .           .      .·   . .                                          !
            on (date)                                          , and rnailed a copy to the individual's Iasti nown address; or
                                                                                                                          I


            0 I served the summons on (name of individual)                                                                                                                            , who is
             designated by law to accept service of process on behalf of (name oforganizitri)

            -------- _                                   . .                                 . .     on (date) ~·~·~1 -1;i~.......~.~---;or

            0 I returned the summons unexecuted because                                                                   \I                                                               ; or
                                                                                                                          1             I




            0 Other (specifY).:




            My fees are$                                       for travel and $
                                                                                           iI             for serviO:e~, for a total of$                                            0.00

                                                                                        -1\
 ) lfl 1
     ate:
            I

                        Y   I   1
                                    17
                dec~e /under pen:~ o/f~crjuzy
                                     _   f   '-':!       I
                                                                       :070:
                                                                     fuat                      is~~--.
                                                                                                                  Al
                                                                                                                              '\!   v
                                                                                                                 ,. Serv~r\s signature
                                                                                                                                                    H-
                                                                                                                                                                 ~
                                                                                                                                                                 .    /
                                                                                                                                                                              .
                /

                                                              fl11la~ffi 'tfk(?P~r-Printe~
                                                             Vv l
                                                                                       ~rt°:{/
                                                                                           ~ame                                                     and title
                                                                                                                                    i           !




  \dditional information regarding attempted serviQe, etc:




                                                                                                                                            \
                                                                                                                                            ''
                                                                                                                                            I'
                                                      o-1 Hiedi 0 /27/19 Page_ 9 of 124
                      '"'a~c v . .1.;:,-1..v-v.1.~00-v\.A, . uocumem

                                                                                  I
                        Case 3:19-cv-01266-CCC Document 6 Filed 04/16/19 Page 85 of 88
 AO 440 (Rev. 06/12) Summons iii a Civil Action


                                        UNITED STATES DISTRIC COURT
                                                                 for the




   4''1 ~M' ~l n:z..- So\, ) <Pr'°Se..
     .                      Plain"tiff(s)                                                 I       .
                                 v.                                        CivilAc · rlNo. 19-cv-1266(CCC)
                                                                                          I




To: {D.f..aant's,,,,... wJ addnss)                    SUMMONS IN A CIVIL ACil      1
           -Is v8 Ri o-e.rr.~- · l1\°"' ~ ~e~                       .        .·
             Ur h · :f\l-h> A,. ei k> -7- ~ Co.J.k D v~
                                                                                          1




             ~ ""4ll I P. Ry '()be, 6'f                 I
         A lawsuit has been filed against you.                                     II
                                                            - -- -- -- -      ----rt--------------- ----------------- --- -
         Within 21 days after service of this summons on you (not counting ttje ~ay you received it)- or 60 days if you
are the United States or a United States agency, or an officer or employee of~+ United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) -you must serve on the plaintiff an answer to the attache1 qomplaint or a motion under Rule 12                   of
the Federal Rules of Civil Procedur~. The answer or motion must be served nlthe plaintiff or plaintiff's attorney,
whose name and address are:

              ~\,.,.,,                ::-f11o,,,__,__PJr1<2-- Stot., 1 Pro1$e- f-ec\. 'BO/~ l \q '4 0 'f
    Ov·h.
          . , \J~ll-     a.s:t
         J..et. :9'1 - +~-(p(OYl
                                         9c.v-OJ"\~ UUU 1- 1\ ~w9. ' ·· 1.S-.\ ~si SCV\~JO/) pQ._~
                                                             . f:::~a..d: .~f .fL~ r~S1 ~~-~ct1
                                                                                              !
                                                                                                      a
                                                                                                      .   ,                ,

                                                                                                                               f. ~V\.
         if you fall to respond, Judgment by default will be entered agamst yo            for the rehef demanMd m the com.plamt.
You also must file your answer or motion with t he court.
                                                       0
                                                  •                                           I




                                                                                                              , Antonio Rodriguez-
                                                                                                                        onzalez
                                                                                                               .~.)J!:~-,,.;,_~~·
                                                                                                               201'9.03.2713:36:51 -04'00'
Dare: ~-0-3/_2_71_2_0_19~~~~
                                                                                   \ I Signature of Clerk or Deputy Clerk




                                                                                   I
                                                                                   -1
                                                                                      I
                                                                                      '
                                                                     - .................. ...r....    .-ucu   f-Jv1~11i:;,           .-age .LU or l£4
440 (R1:v. 06/12)
                                 Case 3:19-cv-01266-CCC Document 6 Filed 04/16/19 Page 86 of 88
                    Summons in a Civil Action (Page.2)

ivil Action No.       19-~-1~66( CCC)


                                                    PROOF OF SERVICE
                    (This section should not be filed with the court unless :required~ ed R. Civ. 'J>. 4 (I))
                                                          B~\.f ~~ v&_( q_
       This summons for (name .ofindividual and title, if'lif'IYU
                                                                                                                                   +/·
                                                                                                                                    (Y1.Q 2__,
as re~eiv~d by me on (date)       t1-e;'v1) ~ ..1 i -z:en Gt               .           .         .

       O}· I   ersonally served the sqmmons. on the individual pt_/if!.                    ace~                                          .   '~ ?-
   /t.     1
                ·    AL 0 {J)      1
                                         L{_ CL           • CL   Lrl) ,-\.1r L- on (date)                     ·

       ~ I left the summons~ the indiviJi's residence or usual place of ab!f-oo_.._d.,__-i-~-.<:....-;.__,_...._
                                                                                                                                         -~~~-~~--

                                                                 ' a person of suitable age anf, di cretion who resides there,
       on (date)                           , and mailed a copy to the individual's las1 kn                                wn address; or
       0 I served the summons on (name ofindividual)
         designated by law to accept servic~ ~~process on behalf of (nam<? .ofo~~a~+ioJr .
                                                                                             ·              +                                              ,who is


                                                  .__..          ·             .            on (date) .           j _                             ; or
      - - - - - - · - ·-----·-·.----~.- - -                                                                       I I
       0 I returned the .smnrnons unexecuted because                                                                                                            ; or

       0 Other (specify):
                                                                                                                  I
                                                                                                                  I
                                                                                                                  !
                                                                                                                          I

                                                                                                                          I

       My fees are$                        for travel and $                                          fur servi<jes, ror a total of$                      0.00


       I declare under penalty of perjury that this informa ·on is true.
                                                                                                 r                l

                                                                                                                  I
                                                                                   •                                      I
                                                                                                          Serv 's .s!fgnature                 )
                                                                                                                  1
                                              W/&w.JJ~1fl.:__·-~J)-<J~~~u...::::.:~:::::::.......:·
                                                                                                 i4 ~~~<:-:=--"'~~--
                                                                                       Printedjnan/e and title J
                                                                                                                      I       i.


                                                                                                                      i
                                                                                                                      I       '




                                                                                                           s.+~#=
                                                                                                                      .        I
lditional i.nfor1nation regarding att~mpted service, etc:
                     Case3:19-cv-01266-CCC
                    Case   3:19-cv-01266-CCC Document
                                              Document5-1
                                                        6 Filed 04/16/19
                                                          Filed?_ 3/27/19 · Page
                                                                            Page 87 of 88
                                                                                 _111of124
 AO 440 (Rev. 06/12) Summons in a Civil Action                                                           jI


                                       UNITED STATES Drsrruc : COURT
                                                                               for the



                                                                                 )
                                                                                 )                       ;I
                                                                                 )
                                                                                 )
                             Plaintiff(s)        )                               )
                                  v.                                             )
                                                                                 )       Civil Actitjn No. 19-cv-1266(CCC)
                                                       ....
                                                                                 )
                                                                                 )
                        .                                                        )
 rYJq;+c.. 'Or~noz. M~4J-e.-"?..-. &fl'{~ )
                                                                           .


                                                                                                         ,
                            Defendar.zt(s)       ()           J                  )                        :I
                                                                                                          ·1
                                                       SUMMONS IN A CIVIL ACTION
                                                                                                          :1
To:   (Defendant's name and address)
                                                                                                          :I
      Ale~ Jo.. v (\~· rn~V\,J),t:'l~
                             c-J"D                                                                        ~
                                                                                                          'i

      C t~ Ca He. J- Co Lr (\a.s J.Q.. Ll.Lp-e~
                                                                                                           •I

                                                                                                         ·:1
                                                                                                              :1



         3~JuWi,                       PP-       ooq~~                                                     i
                                                                                                                1




          A lawsuit has been filed against you.                                                                 1




                    -
         Within 21 days after service of this summons on you (not colll).ting                       thel
                                                                                  day you received it) - or 60 days if you
are the United States or a United States agency,_ o~ an_ officer or employee oft~e Unite~ States des_cribed in Fed. R. Civ.
P. 12 (a)(2) or (3)-you must serve on the plamt1ff an answer to the attachedj complamt or a motion under Rule 12 of
the Federal Rules of Civil. Procedure. The answer or motion must be served or the plaintiff o_r plaintiff. s attom.ey,
w~~e fFe and addres\~e.:                             \) \         .,.,.   <:: .1     Q.. ~ _:"C _
                                                                                 4- \ .        l.   J\             I rJ~
 ~ITTOJ Yl~ --r\, r ~                     .y t--r c.,l. ~Ta \fDtJt\ Go.. LC..~ -+\-",. l'l_j 0 \
   lkb _\J i \\~              d£- Pe:<-roJlc'.._C.~ \l J £, ("-"j ~         I # 5 ~c.r\ JJ ""' \Oe . cc Cf2.J   I:'-
 -fe,!. 7tl-<-t3Y" C,,t,'?1 /t:::W'-;...d: hr-ua                                                    10f7 @~,I. c~
       If you fail to respond, judgment by default will be entered against yo~, for the relief demanded in the complaint
You also must file your answer or motion with the court.                       I


                                                                                                                    1:.
                                                                                             FrancefRfos De Moran, Esq.
                                                                                            CLERK bF COURT                              .
                                                                                                                    I             ··         A·.n.. t.onio Rodriguez-
                                                                                              /'l (l                I
                                                                                                                                            .(;onzalez
           03/27/2019                                                                        0-"[----~                                      2019.03.27 14:02:31 -04'00'
                                                                                              ..          . I'
                                                                                                                    j; -Signature of Clerk or Dep"tlty Clerk
                                                                                                                    I
                          CaseCase 3:19-cv-01266-CCC
                               3:19-cv-01266-CCC      Document
                                                   Document 5-1 6Filed 03/04/16/19
                                                                   Filed           Page
                                                                            7/19 Page   88 of 88
                                                                                      112of124
) 440 (Rev. 06/12) Summons in a Civil Action (Page.2)
                                           ..
:ivil Action No. l 9-cv-1266( CCC)


                                                              PROOF OF SERVICE
                   .(This section should not_be fil.ed with the          rurt   unless   reqtt   by ed. R. Civ.        J!. 4 <pJ
                                                                                                                       vvt~h )/
                                                                                                                                      (

                                                                   a~ ...f_ ~ cf) C\._
                                                                                                                          1

                                                                                                            () Y\D\_
         This summons for (name of indivigual and title, if                                       :

                                    rn.;{~
;as received by me on (date)         1          -{   J },   1 ,   ""2.eJ t 9-.--~-~-~:--+-----~---~-
                                                      11      •




                                                                   · , a person of suitable age arn;t . ·scretion who resides there,
        -~,.--'-----~-,....---~--~~                                                                .   I
         on (date)                                    , and mailed a copy to the individual's lastk own address; or
                     --------                                                                      '
         0 I served th·e summons on (name of inr/.ividual)                                                                             , who is
                                                                         __....,~----~-+---~'--+~~-~---.,.----

          designated by law to accept service of process on behalf of (name of organizati n)
                                                                                     on (date)                                ; or
                                         --~------~~--

         0 I returned the summons unexecuted because

         0 Other (specifY):




         My fees are$                                 for travel and $                                                               0.00




>ate:




                                                                                                       ·1
                                                                                                       .1

                                                                                                 ServJJ 's address
 \ddition.al information regarding attempted service, etc:
                                                                                                       'I
                                                                                                       :1

                                                                                                        -I
